SERIEBN* 1321750 6750

Y
RO: 1502 KARDEX: 80836
MINUTA: 1428
¿A NE , 4 :
(¿2 7 ISONTRATO DE LICENCIA PARA 1Á EXPLORACIÓN Y EXPLOTACIÓN S
> >) DE HIDROCARBUROS EN EL
LOTE Z-38 S
e QUE CELEBRAN: x
PERUPETRO S.A. - E:
Y

VIETNAM AMERICAN EXPLORATION COMPANY, L.L.C., SUCURSAL DEL PERU A
CON INTERVENCIÓN DE: E

VIETNAM AMERICAN EXPLORATION COMPANY, LLC y E

EL BANCO CENTRAL DE RESERVA DEL PERU ES

EN LA CIUDAD DE LIMA A LOS DOCE DIAS DEL MES DE ABRIL DEL AÑO DOS MIX

SIETE, YO RICARDO FERNANDINI BARREDA, “ABOGADO NOTARIO”DE LIMA; EXTIENDO LA:
PRESENTE ESCRITURA, EN LA QUE INTERVIENEN, DE CONFORMIDAD CON. LO DISPUESTO
JR EL ARTICULO 54, INCISO H DE LA LEY 26002. S
COMPARECEN = =3
o SAS CON REGISTRO UNICO DE CONTRIBUYENTE N” 20196785044, CON,
EN AVENIDA LUIS ALDANA N” 320, SAN BORJA, LIMA, DEBIDAMENTE
POR SU GERENTE GENERAL SEÑOR CARLOS EDGAR VIVES SUÁREZ, QUIEN
MANIFIESTA SER DE NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADO, DE PROFESIÓN:
INGENIERO; JEBIDAMENTE IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD NA
8725702, SUFRACANTE ELECTORAL, NOMBRADO POR ACUERDO DE DIRECTORIO N“ 015
2007 DE FECHA 09 DE FEBRERO DE 2007 EL MISMO QUE “SE INSERTA, Y DE
CONFORMIDAD CON EL ACUERDO DE DIRECTORIO N” 007-2007 DEL 19 DE ENERO DEL 2007,
Y EL DECRETO SUPREMO N* 013-2007-EM PUBLICADO EL (03 DE MARZO DEL 2007, LOS:
MISMOS QUE CORREN INSERTOS EN LA PRESENTE ESCRITURA. =
Y DE LA OTRA PARTE: .
VIETNAM AMERICAN EXPLORATION COMPANY, L.L.C., SUCURSAL DEL PERU, CON REGISTR!
ÚNICO DE CONTRIBUYENTES N“ 20514186031, CON DOMICILIO EN ARIAS ARAGUEZ -250,%
SAN/ ANTONIO, MIRAFLORES, LIMA, INSCRITA EN EL ASIENTO A00001 DE LA PARTIDA
ELECTRÓNICA N% 11916634 DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA Y EN EL
ASIENTO A00001 DE LA PARTIDA NO 11919682 DEL LIBRO DE CONTRATISTAS DE
OPERACIONES DEL REGISTRO PÚBLICO DE HIDROCARBUROS, DEBIDAMENTE REPRESENTADA.
POR EL SEÑOR -LARRY L. KEIM,, QUIEN MANIFIESTA SER DE NACIONALIDAD.
NORTEAMERICANA, DE ESTADO CIVIL y CASADO, DE PROFESION: ECONOMISTA¡
DEBIDAMENTE IDENTIFICADO CON PASAPORTE NORTEAMERICANO N* 1328416073
AUTORIZADO SEGÓN PODER INSCRITA EN EL ASIENTO A00001 DE LA PARTIDA:
ELECTRÓNICA N* 11916634 DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA.
CON INTERVENCIÓN DE: = z
VIETNAM AMBRICAN EXPLORATION COMPANY, LLC, _CON DOMISILIO EN 8235 DOUGLAS!
AVE, STE 800, LB 78 DALLAS, TX 75225 ESTADOS UNIDOS DE NORTEAMERICA

pla

AS
DEBIDAMENTE REPRESENTADA POR El SEÑOR ARTURO A. MORADO JR, QUIEN MANIFIESTA

SER DE NACIONALIDAD FILIPINA, DE ESTADO CIVIL: CASADO, DE PROFESION:
GEOLOGO; DEBIDAMENTE IDENTIFICADO CON PASAPORTE FILIPINO N” RRO0283662,
AUTORIZADO SEGÚN PODER INSCRITO EN LA PARTIDA N* 11919682 DEL REGISTRO DE
HIDROCARBUROS DE LOS REGISTROS PÚBLICOS DE LIMA. =

Y EL EE CENTRAL DE RESERVA DEL PERU, CON DOMICILIO EN JR. MIRO QUESADA
N” 441, LIMA, REPRESENTADO POR SU GERENTE GENERAL RENZO GUILLERMO ROSSINI
MIÑAN, QUIEN MANIFIESTA SER DE NACIONALIDAD PERUANA, DE ESTADO CIVIL
CASADO; DE PROFESIÓN: ECONOMISTA; DEBIDAMENTE IDENTIFICADO CON DOCUMENTO
NACIONAL DE IDENTIDAD. N”* 08727483, SUFRAGANTE ELECTORAL, NOMBRADO POR
ACUERDO DE DIRECTORIO “N* 4059 Y CARLOS AUGUSTO BALLON AVALOS, QUIEN.
MANIFIESTA SER DE NACIONALIDAD PERUANA, DE “ESTADO CIVIL CASADO, DE
PROFESION ECONOMISTA, IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD N”
08757380, SUFRAGANTE ELECTORAL, EN SU CALIDAD DE GERENTE DE OPERACIONES
INTERNACIONALES, NOMBRADO POR ACUERDO DE DIRECTORIO N* 3737, AUTORIZADOS
CONFORME CONSTA DE LA COMUNICACIÓN DE GERENCIA GENERAL DE ESTE BANCO N*
018-2007-BCRP DE FECHA 21 DE FEBRERO DEL 2007, QUE SE INSERTA EN LA
PRESENTE ESCRITURA PUBLICA, AMBOS CON DOMICILIO EN JR. MIRO QUESADA N* 441,

LIMA. =:
DOY FE DE HABER IDENTIFICADO A LOS COMPARECIENTES Y QUE PROCEDEN CON
CAPACIDAD, LIBERTAD Y CONOCIMIENTO BASTANTE DEL ACTO QUE REALIZAN, QUE SON
HABILES EN EL IDIOMA CASTELLANO, Y ME ENTREGAN UNA MINUTA DEBIDAMENTE FIRMADA
Y AUTORIZADA PARA QUE SU CONTENIDO SE ELEVE A ESCRITURA PUBLICA, LA MISMA
QUE ARCHIVO EN SU LEGAJO RESPECTIVO, Y CUYO TENOR ES EL SIGUIENTE:
MINUTA: SEÑOR NOTARIO DOCTOR RICARDO FERNANDINI BARREDA:
Sírvase usted extender en su Registro de Escrituras Públicas una de Contrato

de Licencia para la Exploración y Explotación de Hidrocarburos en el Lote Z-
38 cuya suscripción ha sido aprobada por Acuerdo de Directorio de Perupetro
SÍA. N% 007-2007 de fecha 19 de enero de 2007 y por Decreto Supremo N% 013-
2007-EM, publicado en el diario oficial el 03 de marzo de 2007 cuyos textos
deberá usted insértar, que celebran/ de una parte:

PERUPETRO S.A. con Registro Único de Contribuyentes N* 20196785044, con
domicilio en la Av. Luis Aldana 320, San Borja, Lima, debidamente
representada por su Gerente General, señor Carlos Edgar Vives Suárez,
identificado con DNI N* 08725702, con domicilio legal en Av. Luis Aldana 320,
San Borja, nombrado por Acuerdo de Directorio N” 015-2007 de fecha 09 de
febrero de 2007. =
Y de la otra parte: =
VIETNAM AMERICAN EXPLORATION COMPANY, L.L.C., SUCURSAL DEL PERU, con Registro
Único de ContYibuyentes N* 20514186031, con domicilio en Arias Araguez 250,

San Antonio, Miraflores, Lima, inscrita en el Asiento A00001 de la Partida
Electrónica N* 11916634 del Registro de Personas Jurídicas de Lima y en el
Asiento 'A00001 de la Partida N* 11919682 del Libro de Contratistas de
SERIEBN2 1321751 6751

br el señor Larry L. Keim, identificado con pasaporte Norteamericano N*

rca. autorizado según poder inscrita en el Asiento A00001 de Ja
Partida Electrónica N* 11916634 del Registro de Personas Jurídicas de Lima;

quien se denominará “El Contratista
Con intervención de: ===:
VIETNAM AMERICAN EXPLORATION COMPANY, LLC, con domicilio en 8235 Douglas Ave
Ste 800, LB 78 Dallas, Tx 75225 Estados Unidos de Norteamerica, debidamente.
representada por el señor Arturo A. Morado Jr, debidamente identificado com;
Pasaporte Filipino N” RR 0283662, autorizado según poder inscrito en la
Partida Nro. 11919682 del Registro de Hidrocarburos de los Registros Públicos;
de Lima y el BANCO” CENTRAL DE RESERVA DEL PERU, con domicilio,en Jirón Miró
S Quesada N* 441, Lima, representada por sus funcionarios Renzo Guillermo.
< Rossini Miñan, Gerente General y Carlos Augusto Ballón Avalos, Gerente de
Operaciones Internacionales, autorizados conforme a la Carta de la Gerencia,
General N% 018-2007-BCRP de fecha 21 de febrero de 2007, que usted señor
Notario se servirá insertar, en los términos y condiciones siguientes
= CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y
EXPLOTACIÓN DE HIDROCARBUROS EN EL

Coto5

'ETNAM AMERICAN EXPLORATION COMPANY,

S ÍNDICE 3

CLAUSULA PRELIMINAR GENERALIDADES >
CLAUSULA PRIMERA - DEFINICIONES ÑS
CLAUSULA SEGUNDA OBJETO DEL CONTRATO $
[CLAUSULA TERCERA PLAZO, CONDICIONES Y GARANTIA S
CLAUSULA CUARTA EXPLORACION A

+ [CLAUSULA QUINTA. EXPLOTACION e S
* [CLAUSULA SEXTA PRESENTACION +DE INFORMACION Y|>
gl — [ESTUDIOS - A
> [CLAUSULA SETIMA [COMITE DE SUPERVISIÓN S
CLAUSULA OCTAVA REGALIA Y VALORIZACION Ñ
CLAUSULA NOVENA TRIBUTOS S
CLAUSULA DECIMA DERECHOS ADUANEROS $

* [CLAUSULA DECIMA PRIMERA DERECHOS FINANCIEROS S
+ [CLAUSULA DECIMA SEGUNDA! TRABAJADORES YS
> [CLAUSULA DECIMA TERCERA PROTECCION AMBIENTAL Y RELACIONES S
$ COMUNITARIAS s
* [CLAUSULA DECIMA CUARTA CONSERVACIÓN DE LOS HIDROCARBUROS |>
A y Y PREVENCIÓN CONTRA PERDIDAS Y
CLAUSULA DECIMA QUINTA CAPACITACION Y” TRANSFERENCIA DE|+
TECNOLOGIA ) <

CLAUSULA DECIMA SEXTA CESION SN
CLAUSULA DECIMA SETIMA CASO FORTUITO O FUERZA MAYOR $
CLAUSULA DECIMA OCTAVA | CONTABILIDAD $
CLAUSULA DECIMA NOVENA VARIOS

CLAUSULA VIGESIMA NOTIFICACIONES Y COMUNICACIONES >

CLAUSULA VIGESIMA PRIMERA SOMETIMIENTO A LA LEY PERUANA Y

SOLUCIÓN DE CONTROVERSIAS

CLAUSULA VIGESIMA SEGUNDA TERMINACION

ANEXO "A" DESCRIPCION DEL AREA DE CONTRATO

ANEXO “B" MAPA DEL ÁREA DE CONTRATO

ANEXO "C-1" a "C-4" CARTAS FIANZA PARA EL PROGRAMA

e MÍNIMO DE TRABAJO

ANEXO "D" GARANTIA CORPORATIVA —]

ANEXO "E" PROCEDIMIENTO CONTABLE |

ANEXO "F" : UNIDADES DE TRABAJO EXPLORATORIO -|
“[ TABLA DE EQUIVALENCIAS |

CONTRATO. DE LICENCIA PARA LA EXPLORACIÓN Y == =
== EXPLOTACIÓN DE HIDROCARBUROS EN EL =
LOTE Z-38
PERUPETRO S.A.
= Y =
VIETNAM AMERICAN EXPLORATION COMPANY, L.L.C., SUCURSAL DEL PERU
CLÁUSULA PRELIMINAR.- GENERALIDADES =
Le Intervíene PERUPETRO, en virtud de la facultad concedida por la Ley N*

26221, para celebrar el Contrato de Licencia para la Exploración y

Explotación de Hidrocarburos en el Lote Z-38. ==: =

II. Los Hidrocarburos "in situ" son de propiedad del Estado. El derecho de
propiedad sobre los Hidrocarburos extraídos es transferido por
PERUPETRO al Contratista en la Fecha de Suscripción, conforme lo
estipulado en el Contrato y en el artículo 8” de la Ley N* 26221.
El Contratista se obliga a pagar al Estado, a través de PERUPETRO, la

regalía en efectivo en las condiciones y oportunidad establecidas en
el Contrato. = ===

III. De acuerdo com lo dispuesto en el artículo 12” de la Ley N* 26221, el
Contrato se rige por el derecho privado peruano, siéndole de
aplicación los alcances del artículo 1357* del Código Civil. =

IV. Pará todos los efectos relativos y derivados del Contrato, las Partes
convienen en que los títulos de las cláusulas son irrelevantes para la
interpretación del contenido de las mismas. ==:

v. Cualquier referencia al Contrato comprende a los anexos. En caso de
discrepancia entre los anexos y lo estipulado en el cuerpo del

Contrato, prevalecerá este último.
CLÁUSULA PRIMERA.- DEFINICIONES ==

Las definiciones acordadas por las Partes en la presente cláusula tienen
por finalidad dar el significado requerido a los términos que se emplean en
el Contrato y dicho significado será el único aceptado para-los efectos de

su interpretación en la ejecución del mismo, a menos que las Partes lo

acuerden expresamente por escrito de Otra forma.

SS
SERIE BNO 1321752 8752

era. se escribirán la primera letra en mayúscula y tendrán los

L.

siguientes significados: =:

Afiliada =
Cualquier entidad, cuyo capital accionario con derecho a voto sea de
propiedad, directa oO indirectamente, en una proporción igual al
cincuenta por ciento (50%) o más de cualquiera de las Partes; A
cualquier entidad o persona que sea propietaria, directa a
indirectamente, del cincuenta por ciento (50%) o más del capital,
accionario con derecho a voto de una de las Partes; O cualquier
entidad cuyo capital accionario con derecho a voto sea de propiedad, y
directa o indirectamente, en cincuenta por ciento (50%) o más del
mismo accionista o accionistas que posea oO posean, directa o
indirectamente, el cincuenta por ciento (50%) o más del capital
accionario con derecho a voto de alguna de las Paftes. = >

Año

Período de doce (12) Meses consecutivos de acuerdo al Calendario:

Gregoriano, contado desde una fecha específica. =

Sara

Área de Contrato =

vol ae

El área descrita en el anexo “A” y que se muestra en el Anexo “B”,

denominada Lote Z-38 se encuentra ubicada en el zócalo continental:
frente a las costas de las Provincias de Zarumilla, Tumbes ÉS
ntralmirante Villar del Departamento de “Tumbes, con una extensión de
trocientos ochenta y siete mil quinientos cuarenta y cinco punte?
quikientos once hectáreas (487,545.511 ha). =

El Área de Contrato quedará redefinida luego de excluir las áreas de

e haga suelta el Contratista, de acuerdo a los términos del

Contrato. =

Asimismo, Cuando los resultados de la exploración justifiquen una:
nueva configuración del Área de Contrato y a solicitud dell
Contratista, mediante la presentación de un informe de sustento ES
PERUPETRO, que incluya propuestas de trabajó para la nueva área, y

previa aprobación de PERUPETRO, el Área; “de Contrato podrá se
nuevamente delimitada. La modificación se aprobará conforme a Ley. Em
ningún caso, la nueva delimitación aumentará el área original de:

Contrato. =:
En caso de existir alguna discrepancia entre lo mostrado en el Anexo*

“Bn y lo descrito en el Anexo "A", prevalecerá el Anexo "A".

Barril
Es la unidad de medida de capacidad de los Hidrocarburos Líquidos:

Fiscalizados que consiste en cuarenta y dos (42) galones de - los.
Estados Unidos de América, corregidos a una temperatura de sesenta:
grados Fahrenheit (60% F), a presión del nivel del mar, sin agua,
(BS). =

barro u otros sedimentos
Btu

Unidad térmica británica. Es la unidad de medida de cantidad de calor
que se requiere para aumentar la 'temperatura en un grado Fahrenheit

(19 F) de una (1) libra de agua, equivalente a 1055.056 joules. = a

1.6 Caso Fortuito o Fuerza Mayor =
Se entiende como tal, entre otros los siguientes: incendios,
temblores, terremotos, /maremotos, derrumbes, avalanchas, inundaciones,
huracanes, tempestades, explosiones, actos fortuitos imprevisibles,
conflictos bélicos, guerrillas, actos terroristas, sabotaje, conmoción
civil, bloqueos, demoras incontrolables en el transporte, huelgas,
paros, Y imposibilidad 'de obtener, no obstante haberlo previsto,
facilidades adecuadas para el transporte de materiales, licencias y
permisos, equipo +y servicios, incluye servicios de, sísmica O
perforación de pozos en tierra o mar, o cualquier otra causa, ya sea
Similar o distinta de aquellas específicamente enumeradas aquí, que
estén fuera del control razonable y no pudieran ser previstas o que,

habiendo sido previstas, no pudieran ser evitadas. =
1.7 Comité de Supervisión =:
Órgano conformado por las Partes, a través del cual PERUPETRO verifica
Y Coordina el cumplimiento y la ejecución del Contrato, cuya
conformación y atribuciones están establecidas en la cláusula sétima.

1.8 Comité Técnico de Conciliación =:
Órgano no permanente, formado para| promunciarse sobre las
discrepancias que surjan en relación con las Operaciones, el mismo que
se establecerá de acuerdo a lo estipulado en el acápite 21.2 del
Contrato. =: ?

1.9 Condensados
Son los Hidrocarburos líquidos formados por la condensación de los
Hidrocarburos separados del Gas Natural, debido a cambios en la
presión y temperatura “cuando el Gas Natural de los Reservorios es
producido o cuando proviene de una o más etapas de compresión de /Gas

Aatural. Permanece líquido a la temperatura-y presión atmosférica. =

1.10 Condensados Fifcalizados =
Condensados producidos en el Área de Contrato y medidos en un Punto de

Fiscalización de la Producción. =
1.11 Contratista .
: VIETNAM AMERICAN EXPLORATION COMPANY, L.L.C., SUCURSAL DEL PERU,
inscrita en el Registro Público de Hidrocarburos en el Asiento A00001

de la Partida N* 11919682 del Libro de Contratistas de Operaciones. ==
1.12 Contrato
Es el presente acuerdo al que han llegado las Partes, en el cual se

estipulan los términos y condiciones que se encuentran contenidos en
este documento y en los anexos que lo integran, comprende los acuerdos
adicionales a los que lleguen las Partes en virtud de este documento y

Ñ e z S 7
las modificaciones que se hagan al mismo conforme a ley. =

1.13 Desarrollo
.14

ala

.16

SERIEBNS 1321758 6753

Ejecución de cualquier actividad apropiada para la Producción de
Hidrocarbufos, tal como la perforación, completación y profundización
de pozos, así como el diseño, construcción e instalación de equipos,
tuberías, tanques de almacenamiento y otros medios e instalaciones,:
incluyendo la utilización de métodos dé Producción artificial y

sistemas de recuperación primaria y mejorada, en el Área de Contrato Y.

fuera de ella en cuanto resulte necesario.

Incluye la construcción del Sistema de Transporte y Almacenamiento, de,
las instalaciones del Punto de Fiscalización de la Producción, del
Ducto Principal y de ser el caso, plantas de destilación primaria
para la manufactura de productos a ser utilizados en las Operaciones

o
plantas de procesamiento de Gas Natural. S
S

Descubrimiento Comercial
Descubrimiento de reservas de Hidrocarburos que en opinión del+

Contratista permita su explotación comercial.

Día =

Período de veinticuatro (24) horas que se inicia a las cero horas:
(00:00) y termina a las veinticuatro horas (24:00).

Día Útil =

Todos los Días de- lunes a viernes inclusive, salvo los Días que sea
declarados total o parcialmente no laborables, en la ciudad de Lima,
por la autoridad competente. = Ñ
Dólar Ó US$

Unidad monetaria de los Estados Unidos de América. =

Calegi

cto Principal =
bería principal que el Contratista podrá construir/y operar y que

los, Hidrocarburos producidos del Área de Contrato hasta un Punto de:
Fiscalización de la Producción o hasta un punto propiedad de terceros;
o hasta un punto de venta o exportación, sin perjuicio, de ser el
caso, de la aprobación dispuesta en el acápite 2.3, pudiendo:
comprender puntos de medición conectados á la tubería, áreas de
almacenamiento y embarque requeridos, tubérías menores, estaciones de
bombeo o compresión, sistema de comunicaciones, Carreteras de acceso y:
de mantenimiento y cualesquiera otras instalaciones que sean
necesarias y requeridas para el transporte de Hidrocarburos en forma

permanente y oportuna; incluyendo el diseño, construcción, *

mantenimiento y equipamiento de todo lo antes mencionado. S
A partir del quinto Año, contado desde la Fecha de Inicio de la
Extracción Comercial, el Ducto Principal tendrá acceso abierto paral

el transporte de Hidrocarburos de terceros. =

Exploración =
Planeamiento, ejecución y evaluación de todo tipo “de estudios
geológicos, geofísicos, geoquímicos y Otros, /así como la perforación:
de Pozos Exploratorios y demás actividades conexas necesarias para el

x SS
descubrimiento de Hidrocarburos, incluyendo la perforación de Pozos
Confirmatorios para la evaluación de los Reservorios descubiertos. ===
1.20 Explotación =
Desarrollo y/o Producción.

1.21 Fecha de Inicio de la Extracción Comercial =

Fecha de la primera medición de Hidrocarburos en un Punto de
Fiscalización de la Producción, que da lugar al pago de la regalía. ==
Para efectos de esta definición no se consideran los volúmenes
producidos para pruebas u otros fines que específicamente acuerden las
Partes. =

1.22 Fecha de Suscripción =:

1.23 Fecha Efectiva
Fecha en la que el Contratista deberá dar inicio a las Operaciones,
que será establecida dentro de los sesenta (60) Días a partir de la
Fecha de Suscripción. Sl

1.24 Fiscalización = =
Acciones que, conforme a los dispositivos legales y normas técnicas,
realiza OSINERG (Organismo Supervisor de la Inversión en Energía)

N sobre las actividades de Exploración y Explotación realizadas por el
Contratista.
1.25 Gas Natural

Mezcla de Hidrocarburos que a condiciones iniciales de Reservorio se

s encuentra en estado gaseoso o en disolución con el Petróleo. Comprende
el Gas Natural Asociado y el Gas Natural No Asociado.
1.26 Gas Natural (Asociado =

Gas Natural producido con el Petróleo del Reservorio.
1.27 Gas Natural Fiscalizado

Gas Natural producido en el Área de Contrato y medido en un Punto de
Fiscalización de la, Producción. =
1.28 Gas Natural No Asociado

Aquel cuya ocurrencia tiene lugar en un Reservorio en el que, a
condiciones iniciales, no hay presencia de Hidrocarburos Líquidos. ===

1.29 Hidrocarburos =:
Todo compuesto orgánico, gaseoso, líquido o sólido, que consiste
principalmente de carbono e hidrógeno. =

1.30 Hidrocarburos Fiscalizados =

Hidrocarburos producidos en el Área de Contrato y medidos en-un Punto
de Fiscalización de la Producción.

1.31 Hidrocarburos Líquidos
Petróleo, Condensados y en general todos aquellos Hidrocarburos que
bajo condiciones atmosféricas de temperatura y presión, se encuentran
en estado líquido.en el lugar de su medición, incluyendo, aquellos
Hidrocarburos que se encuentran en estado líquido a una temperatura

mayor a la temperatura atmosférica. =

1.32 Hidrocarburos Líquidos Fiscalizados

SERIEBNS 1321754 - 6754

Hidrocarburos Líquidos producidos en el Área de Contrato y medidos en
un Punto de Fiscalización de la Producción.
Ley No 26221
Texto Único Ordenado de la Ley N*% 26221 - Ley Orgánica dez
Hidrocarburos, aprobado por Decreto Supremo No 042-2005-EM,

ampliatorias, reglamentarias y modificatorias. =
LGN o Líquidos del Gas Natural
Son los Hidrocarburos líquidos obtenidos del Gas Natural compuesto.
por mezclas de etano, propano, butano y otros Hidrocarburos mái

pesados.

LGN Fiscalizados o Líquidos del Gas Natural Fiscalizados

Son los Líquidos del Gas Natural medidos en un Punto de Fiscalizaci

de la Producción.
1.36 Mes =:
Período contado a partir de cualquier Día de un mes calendario que:

dlótar

termina el Día anterior al mismo Día del mes calendario siguiente os

en caso de no existir éste, el último Día de dicho mes. =
o 1.37 MPC
S Mil (1000) pies cúbicos estándar (scf). Un (1) scf es El volumen de

Col.

gas necesario para llenar un espacio de un (1) pie cúbico a 14. 695%
libras por pulgada cuadrada de presión absoluta a una temperatura base

de sesenta grados Fahrenheit (60 *F).

eraciones ===
Ti actividad de Exploración y Explotación y todas las demás:

8
actividades materia del Contrato o relacionadas con la ejecución del

mism
1.39 Partes

PERUPETRO y el Contratista.
1.40 PERUPETRO =
PERUPETRO S.A., es la Empresa Estatal de Derecho Privado del Sector

Energía y Minas, creada por la Ley N* 26221.
1.41 Petróleo =
Hidrocarburos que a condiciones iniciales de presión y temperatura de

S Reservorio se encuentra en estado líquido y que mayormente se mantiene:
en estado líquido en condiciones atmosféricas; no incluye Condensados,:
Líquidos de Gas Natural o Gas Natural Licuado.

1.42 Petróleo Fiscalizado =
Petróleo producido en el Área de Contrato y medido en un Punto ae

Fiscalización de la Producción.

"

1.43 Petróleo Pesado
Hidrocarburos Líquidos, que por su densidad y viscosidad requieren
para su Explotación el empleo de métodos no convencionales y que, para
su transporte, requieren procesos de calentamiento  u otros
procedimientos, excluyendo la mezcla con Petróleo producido en ek

mismo Yacimiento, que dé como resultado Petróleo liviano. =

Si 1.44 Pozo Confirmatorio
1.45

“descubiertos. =:

1.47

1.48

1.50

1. Si

1.52

Pozo que se perfora para evaluar los Reservorios de Hidrocarburos
descubiertos. =

Pozo de Desarrollo =
Pozo que se perfora para la Producción de los Hidrocarburos

Pozo Exploratorio =
Pozó que se perfora con el propósito de descubrir un nuevo Reservorio
O para determinar la estratigrafía de un área, así como los pozos que
se perforan en las culminaciones estructurales que se encuentran
geológicamente separadas de la parte de la misma estructura
previamente investigada. =

Producción S=.

Todo tipo de actividades en el Área de Contrato o fuera de ella en lo
que resulte necesario, cuya finalidad sea la extracción y manipuleo de
Hidrocarburos del Área de Contrato, y que incluye la operación y
reacondicionamiento de pozos, instalación y operación de equipos,
tuberías, Sistema de Transporte y Almacenamiento, Ducto Principal,
tratamiento y medición de Hidrocarburos y todo tipo de métodos de
recuperación primaria y mejorada.

Punto de Fiscalización de la Producción

Lugar o lugares ubicados por el Contratista en el Área de Contrato, o
ubicados por acuerdo de las Partes fuera de ella, donde se realizarán
las mediciones y determinaciones volumétricas, determinaciones del
contenido de agua y sedimentos y otras mediciones, a fin de establecer
el volumen y calidad de los Hidrocarburos Fiscalizados, de acuerdo a
las respectivas normas API, AGA y ASTM.

Reservorio =

Estrato o estratos bajo la superficie y que forman parte de un
Yacimiento, que estén produciendo o que se haya probado que sean
capaces de producir Hidrocarburos y que tienen un sistema común de
presión en toda su extensión.

Sistema de Transporte y Almacenamiento =

Conjunto de tuberías, estaciones de bombeo, estaciones de compresión,
tanques de almacenamiento, instalaciones fluviales, sistemas de
entrega, caminos, demás instalaciones y todo otro medio necesario y
útil para el transporte de los Hidrocarburos producidos en el Área de
Contrato hasta un Punto)de Fiscalización de la Producción, hasta el
Ducto Principal o hasta un ducto de terceros incluyendo el diseño,
construcción, mantenimiento y equipamiento” de todo lo antes
mencionado. =
Subcontratista
Toda persona natural o jurídica, nacional o extranjera, contratada por

el Contratista para prestar servicios relacionados con las

Operaciones. =
Supervisión

67
SERIEBNS 1321755 . 35

Acciones que PERUPETRO realiza para verificar el cumplimiento de las
obligaciones contractuales del Contratista,

Tributos
Comprende impuestos, contribuciones y tasas, conforme a lo establecido:
en el Código Tributario. =
Unidades de Trabajo Exploratorio (UTE)

1
Bera a

Son valores numéricos que representan la actividad de exploración qu

las partes han acordado y que se indican en los programas mínimos di
trabajo, que permiten flexibilidad en la ejecución de los compromiso

a
DJ

asumidos. Dichos valores se establecen en función a la unidad
trabajo más representativa de cada actividad exploratoria (km, Jm,

E

So

1

etc.). =

de

1.55 Vigencia del Contrato

Período comprendido entre la Fecha de Suscripción y el vencimiento de.

plazo pertinente establecido en el acápite 3.1 del Contrato.

1.56 Yacimiento

gio de

Superficie debajo de la cual existen uno O más Reservorios que estén
produciendo o que se haya probado que son capaces de producir,

Hidrocarburos. =
'LÁUSULA SEGUNDA.- OBJETO DEL CONTRATO
PERUPETRO autoriza al Contratista la realización de las Operaciones,:

le acuerdo con lo establecido en la Ley N?* 26221, la legislación
Xx
pertinente y las estipulaciones del Contrato, con el objeto común de:

ubrir y producir Hidrocarburos en el Área de Contrato. =
El
extri

nmtratista tendrá el derecho de propiedad sobre los Hidrocarburos.

dos del Área de Contrato, de conformidad con-=lo establecido em
el numeral 11 de la cláusula preliminar. = S
3 El Contratista ejecutará las Operaciones de acuerdo a los términos que,
se estipulan en el Contrato y las Tlevara a cabo, directamente O a
través de Subcontratfistas. En caso de operaciones de campo fuera del

S Área de Contrato se requerirá aprobación de PERUPETRO. =

2.4 PERUPETRO ejerce la Supervisión de acuerdo a'*ley y de conformidad con

el Contrato.
OSINERG ejecutará las acciones de Fiscalización de acuerdo a ley.

2.5 Los representantes de PERUPETRO realizarán la Supervisión en cualquier

momento, previa notificación, debiendo identificarse y estar

S autorizados para tal función por y PERUPETRO. El Contratista

proporcionará todas las facilidades, que razonablemente estén a su

alcance en sus Operaciones, a fin de que dichos representantes puedan
cumplir su misión, la que será llevada a cabo de modo que no
S

interfiera con éstas.

Los gastos y costos correspondientes a los representantes de PERUPETRO:

serán de cuenta y cargo de PERUPETRO. =
2.6 El Contratista proporcionará y será responsable de todos los recursos

técnicos y económico financieros que se requieran para la ejecución de

las Operaciones. =

N
CLÁUSULA TERCERA. - PLAZO, CONDICIONES Y GARANTÍA
3.1 El plazo para la fase de exploración por Hidrocarburos es de siete (7)
Años, el que se puede extender de acuerdo a ley. Este plazo se cuenta
a partir de la Fecha Efectiva, salvo que de conformidad con lo
establecido en otras estipulaciones del Contrato, varíe dicho plazo.

El plazo para la fase de explotación de Petróleo, es el que reste
después de terminada la fase de exploración hasta completar el plazo
de treinta (30) Años, contado a partir de la Fecha Efectiva, a menos
que de conformidad con lo establecido en otras estipulaciones del

Contrato, varíe este plazo. =: =
El plazo para la fase de explotación de Gas Natural No Asociado y de
Gas Natural No Aseciado y Condensados, es el que reste después de
terminada la fase de exploración hasta completar el plazo de cuarenta
(40) Años, contado a partir de la Fecha Efectiva, a menos que de
conformidad con lo establecido en otras estipulaciones del Contrato,

varíe este plazo.

3.2 La fase de exploración se divide en cuatro (4) períodos:

Di £ AS sa
3.2.1 Un primer período con una duración de dieciocho (18) Meses
contados a partir de la Fecha Efectiva.

3.2.2 Un segundo perícdo con una duración de dieciocho (18) Meses
N contados a partir del Día siguiente de la terminación del plazo
señalado en el subacápite 3.2.1.

3.2.3 Un tercer período con una duración de veinticuatro (24) Meses
contados a partir del Día siguiente de la. terminación del plazo

señalado en el subacápite 3.2.2. = =
3.2.4 Un cuarto período con una duración de veinticuatro (24) Meses
contados a partir del Día siguiente de la terminación del plazo

señalado en el subacápite 3.2.3. =

3.3 Durante la fase de exploración el Contratista comunicará a PERUPETRO
con treinta (30) Días de anticipación al vencimiento de un período en
curso, su intención de continuar con el siguiente período. En caso el
Contratista no haya cumplido con las obligaciones del período en
curso, considerando lo estipulado en el acápite 3.4, será de
aplicación el subacápite 22.3.1, con la correspondiente ejecución de

la fianza. =

3.4 Si durante los períodos indicados en el acápite 3.2 el Contratista se
viera impedido, por razones técnicas oO económicas debidamente
sustentadas, de concluir los respectivos programas mínimos de trabajo
descritos en el acápite 4.6, podrá. extender dichos períodos hasta por
un máximo de seis (6) Meses, siempre y cuando haya solicitado la
aprobación a PERUPETRO para dicha extensión con'una anticipación no
menor de treinta 30) Días al vencimiento del período en curso, y que
las razones que sustenten la solicitud hayan sido comprobadas y
aprobadas por PERUPETRO. ¡En este caso, el Contratista antes del
vencimiento del período en curso, presentará una nueva fianza o

prorrogará la existente, por el nuevo plazo establecido; conforme a
SERIEBNS 1321756 6736

los requisitos estipulados en el acápite 3.10. En el caso que las
extensiones otorgadas extingan el plazo del último período de la fase
de exploración y el Contratista decida continuar con los trabajos
exploratorios, las obligaciones de dicho período se cumplirán en unas
extensión de la fase de exploración a ser acordada por las Partes, de

acuerdo a ley.

Luego del cumplimiento de la obligación del programa mínimo de trabajo!
del período en curso dentro del plazo correspondiente establecido en

el acápite 3.2, de haber hecho uso de la extensión a que se refiere el
párrafo anterior, de ser el caso, y siempre que la obligación haya:
sido la perforación de por lo menos un Pozo Exploratorio, el:
Contratista podrá solicitar la aprobación de PERUPETRO de un plazo,
extraordinario de “hasta seis (6) meses para reevaluar toda la
información y resultados obtenidos hasta el período en curso, con la
finalidad de realizar un estudio para poder tomar la decisión de pasar.

Vio dle

al siguiente período. =
Las aprobaciones a que se refiere este acápite, serán otorgadas a
criterio de PERUPETRO.
3.5 La fase de exploración podrá continuaf, a elección del Contratista,

después de la Fecha de Inicio de la Extracción Comercial hasta er
vencimiento del plazo de esta fase, que se indica en el acápite 3.1.3

dicho caso es aplicable, el acápite 10.3 hasta el vencimiento de la

faxe de exploración; asimismo, el método de amortización lineal:

ido en el acápite 9.6 se aplicará desde la Fecha de Inicio de 18
SS

Extrakción Comercial. =

Yacimientos descubiertos, con el propósito de hacer factible
S transporte de la producción. =

El derecho de retención estará sujeto cuando Menos a que concurran los

siguientes requisitos: = £

a) Que el Contratista pueda demostrar a satisfacción de PERUPETRO, que:
los volúmenes de Hidrocarburos descubiertos en el Área de Contrata
son insuficientes para justificar económicamente la construcción:

del Ducto Principal;
S b) Que el conjunto de descubrimientos en áreas contiguas más las del
, Contratista, es insuficiente para justificar económicamente 13
construcción de un ducto principal; y, = =

S c) Que el Contratista demuestre, sobre una base económica, que los,
Hidrocarburos descubiertos no pueden ser transportados desde el

Área de Contrato a un lugar para su comercialización, por ningún

medio de transporte. >
3.7 En caso que el Contratista realice ¡un descubrimiento de Gas Natural US

Asociado o de Gas Natural No Asociado y Condensados durante cualquier
3.10

período de la fase de exploración, podrá solicitar un período de
retención, de hasta diez (10) Años; por el Yacimiento o Yacimientos
descubiertos, con el propósito de desarrollar el mercado. = =

En caso que el Contratista realice un descubrimiento de Petróleo y un
descubrimiento de Gas Natural No Asociado o de Gas Natural No Asociado
y Condensados durante cualquier período de la fase de exploración, y
se presenten los casos descritos en los adápites 3.6 y 3.7, el
Contratista podrá solicitar un perícdo de retención para Petróleo y
otro para Gas Natural No Asociado o Gas Natural No Asociado y
Condensados, para los fines indicados en dichos acápites. =

El período de retención, al que se refieren los acápites 3.6 y 3.7,
4

extiende el plazo del Contrato por un tiempo igual al del período de

retención otorgado por PERUPETRO.

El período de retención constará por escrito. Para este efecto, el
Contratista presentará una solicitud a  PERUPETRO, acompañando

documentación de sustento e incluyendo un cronograma de actividades a

realizar. =

Con el inicio del período de retención termina la fase de exploración.
Con la declaración de Descubrimiento Comercial en dicho período, se

dará inicio a la fase de explotación. =
El otorgamiento del período de retención a que se refieren los
acápites 3.6 y 3.7 y la duración de los mismos será determinado a
criterio de PERUPETRO, sin que ello afecte o disminuya la obligación
del cumplimiento del programa mínimo de trabajo del período de la fase
de exploración en curso. =

El Contratista deberá garantizar el cumplimiento de cada uno de los
programas mínimos de trabajo de Exploración, de acuerdo a lo previsto
por los acápites 3.2 y 4.6, mediante fianza solidaria, sin beneficio
de excusión, incondicional, “irrevocable y de realización automática en
el Perú, emitida por una entidad del sistema financiero debidamente
calificada y domiciliada en el Perú y aceptada por PERUPETRO. A
solicitud de PERUPETRO, el Contratista sustituirá cualquier fianza
entregada debiendo cumplir con presentár una nueva fianza dentro del
plazo de quince (15) Días Útiles siguientes a la fecha de recepción
por el Contratista de la solicitud de PERUPETRO. =
El monto de la fianza del programa mínimo de trabajo para cada

período, será el que resulte de multiplicar la equivalencia en dólares
que, para este efecto se establece en el Anexo “F”, por el número de
Unidades de Trabajo Exploratorio que corresponde para cada período,

según el acápite 4.6.

La fianza que corresponde al programa mínimo de trabajo del primer
período será entregada a PERUPETRO en la Fecha de Suscripción. La
fianza para el programa mínimo de trabajo que corresponde para cada
uno de los períodos siguientes, según el acápite 4.6, serán entregadas
a PERUPETRO, en cada caso, antes del inicio de cada período, en caso

contrario será de aplicación el subacápite 22.3.3. =
CLÁUSULA CUARTA. - EXPLORACIÓN =

4.1

SERIEBNo 1321757 8157

N

La fianza para el caso de prórrogas de plazos de los períodos de la
fase de exploración, deberá ser entregada "a PERUPETRO por el
Contratista, antes del inicio de la Prórroga correspondiente, caso
contrario PERUPETRO no aprobará la prórroga solicitada,
independientemente de lo estipulado en el acápite 3.4.

Las fianzas, conforme se indican en los añmexos "C-1" a "C-4", se
emitirán para cada programa mínimo de trabajo de cada período de la

fase de exploración. =

ES A
La fianza del programa mínimo de trabajo de cada período se mantendrá:
vigente durante un plazo que exceda en treinta (30) Días Útiles al

plazo de cumplimiento de cada programa mínimo de trabajo. $
En caso que alguna de las fianzas que haya entregado el Contratista no
se mantuviera vigente por el plazo establecido, Méste deberá cumplir:
con entregar una nueva fianza o prorrogar la existente, dentro del /
plazo de quince (15) Días Útiles siguientes a la recepción por el

Contratista de la notificación de PERUPETRO, en caso contrario será de

e

aplicación el subacápite 22.3.3.

S
Cumplida la obligación garantizada por cada fianza,  PERUPETRO,
procederá inmediatamente a devolver al fiador a través del Contratista

la fianza correspondiente. = A

La ejecución de cualquier fianza tendrá el efecto de extinguir la
bligación del Contratista de llevar a “cabo el programa mínimo

tkabajo, sin perjuicio de la aplicación de lo dispuesto en

2 OS
jene VIETNAM AMERICAN EXPLORATION COMPANY, LLC, para efecto de.
otorgar la garantía corporativa que aparece en el anexo “D", que se
a PERUPETRO en la Fecha de Suscripción.

La garantía corporativa. subsistirá mientras sean exigibles las;
obligaciones del Contratista. Será de aplicación el subacápite 22.3.55
si producido algún hecho previsto en dicho acápite, el Contratista no

cumple con sustituirla en un plazo máximo de quince (15) Días Útiles. =
».

El Contratista iniciará las actividades de ExfPloración a partir de la
Fecha Efectiva. -
El Contratista podrá hacer suelta de la totalidad del Área de Contrata:
sin lugar a sanción alguna, mediante notificación a PERUPETRO con una!

anticipación no menor de treinta (30) Días, siempre y cuando haya dado'
cumplimiento al programa mínimo de trabajo del período de la Fase de

exploración que se encuentre en curso.

En caso que el Contratista hiciera suelta total del Área de Contrato:
la abandonara o dejara vencer el plazo del período en curso antes de,
dar cumplimiento al correspondiente programa mínimo de trabajo, sin;
mediar razones técnicas aprobadas por PERUBEIRO, éste ejecutará la
fianza, sin perjuicio que aplique lo estipulado en el subacápite:
22.3.3.

El Contratista podrá hacer sueltas parciales del Área de Contrato
mediante notificación a PERUPETRO con una anticipación no menor de

u Ereinta (30) Días, sin lugar a sanción alguna, pero sin que ello

afecte o disminuya su obligación de cumplimiento del programa mínimo
de trabajo del período de la fase de exploración que se encuentre en

CUBO.

Las Partes dejarán constancia mediante acta del Comité de Supervisión

de las áreas de las que haga suelta el Contratista.

El Contratista podrá continuar haciendo uso de la superficie de las
áreas de las que haya hecho suelta en las que hubiera construido
instalaciones que tengan relación con las Operaciones.

Durante la ejecución del Contrato se efectuarán sueltas de la manera
siguiente: =

5=

a) Por lo menos veinte por ciento (20%) del Área de Contrato original

al término del tercer período descrito en el subacápite 3.2.3.
hb) Por lo menos treinta por ciento (30%) del Área de Contrato original
al término del cuarto período descrito en el subacápite 3.2.4.

c) Al término de la fase de exploración, el Contratista podrá mantener
el Área de Contrato remanente, que resulte luego de la suelta
estipúlada en los literales a) y b) anteriores, siempre que el
Contratista se comprometa a un programa adicional de trabajo, que
comprenda la perforación de un (1) Pozo Exploratorio de por lo
menos tres mil metros (3,000 m) de profundidad vertical (TVD)
medidos desde la Euperficie o penetre 100m en el Basamento, lo que
ocurra primeró, o ejecute 410 UTE, cada dos (2) Años. Para este
efecto, el Contratista antes del inicio de la fase de explotación
deberá entregar la fianza correspondiente y de ser el caso, antes

del inicio de cada plazo de dos (2) Años. =

d) En caso que el Contratista decida no continuar realizando el
trabajo adicional descrito en el literal c), o en caso de
incumplimiento de dicho compromiso, sin perjuicio de la aplicación
de las estipulaciones contractuales respectivas, o al final del

Ís Segundo o cuarto Año después de la terminación de la fase de
exploración, el Contratista retendrá sólo la superficie bajo la
cual se encuentren los Yacimientos productores, más un área
circundante de cinco (5) kilómetros, hasta el límite del Área de

Contrato. =:
Para los efectos que tratan los acápites 4.2 y 4.3, las Partes
coordinarán oportunamente, a fin que PERUPETRO divida el Área de
Contrato a ser retenida, en parcelas rectangulares y hasta donde sea
posible, de una extensión de veinte mil hectáreas (20,000.00 ha) y
donde no 56 posible, con área diferente. No es necesario que las áreas

de las que haga suelta el Contratista sean contiguas. =
Cualquier área de la que haga suelta el Contratista, incluyendo los

Yacimientos que se ¡encuentren dentro de la misma, revertirá al Estado

sin costo alguno para éste ni para PERUPETRO.
SERIEBN? 1321758 6758

Período | Unidades de Trabajo Exploratorio (UTE)
hd | Cuatrocientos sesenta (460) UTE o todos los trabajos siguientes: | *
18 Meses |(a)Registrar, procesar e interpretar dos mil (2,000) km de líneas | +
sísmicas 2D, y, W
(b)Registrar, procesar e interpretar un mil (1,000) km de data| -<
| magnética, y, y
| (c)Registrar, procesar e interpretar un mil (1,000) km de data Si

gravimétrica, y,
(d)Reprocesar e interpretar un mil (1,000) km de líneas sísmicas
2D. Ñl

2% Setecientos treinta (730) UTE o todos los trabajos siguientes:
18 Meses |(a)Registrar, procesar e interpretar seiscientos setenta (670) km?
de líneas sísmicas 3D, o perforar un pozo exploratorio de cuatro mil

s ciento sesenta (4,160) metros de profundidad, y, ES
(b)Reprocesar e interpretar un mil (1,000) km de líneas sísmicas |
2D, y, | SS
(c)Registrar, procesar e interpretar un mil (1,000) km de data| :
magnética, y, Nx
(d)Registrar, procesar e interpretar un mil (1,000) km de data|» *

| gravimétrica.
Un mil ciento veinte (1,120) UTE o todos los trabajos siguientes:
Meses |(a)Perforar un Pozo Exploratorio de cuatro mil ciento sesenta| <
(4,160) metros de profundidad., y, $
(b)Registrar, procesar e interpretar cuatrocientos cincuenta (450)
km? de líneas sísmicas 3D, o Perforar un Pozo Exploratorio de tres
mil ciento ochenta (3,180) metros de profundidad. ES
Ochocientos sesenta (860) UTE ó todos los trabajos siguientes:

|

$ 24 Meses |(a)Perforar un Pozo Exploratorio de tres mil ciento ochenta (3,180)

E S metros de profundidad, y, L
(b)Perforar un Pozo Exploratorio de tres mil (3,000) metros del.
profundidad. $

Para el cumplimiento de las obligaciones descritas en el presente
SE
acápite, se tendrá en cuenta lo siguiente: ems

a) En el caso del registro de líneas sísmicas, los kilómetros
correspondientes serán contados desde el punto de disparo inicial
hasta el punto de disparo final de cada línea sísmica.

b) Las unidades de trabajo exploratorio a que se refiere el presente:

acápite serán cumplidas de conformidad con la tabla de

equivalencias establecida en el Anexo “F”". ==
<) Únicamente las unidades de trabajo exploratorio provenientés del
registro de líneas sísmicas 2D Ó 3D, así como de la perforación de
Pozos Exploratorios, realizados en exceso en cualquier período de:
la fase de exploración, con relación a lo establecido en el
presente acápite, serán acreditadas para el cumplimiento de las
obligaciones de los períodos siguientes, no siendo necesario —

entregar la fianza correspondiente para el período en el que se
acreditan dichas unidades de trabajo, siempre que el programa
mínimo de trabajo correspondiente al período en curso se haya
ejecutado en forma completa.

En caso de perforación de Pozos Exploratorios, las uñidades de
trabajo exploratorio efectivamente realizadas se determinarán de
acuerdo con la tabla de equivalencias establecida en el Anexo “F”,
estableciéndose la diferencia con el número de unidades de trabajo
exploratorio que representa el compromiso de la perforación de
conformidad con el presente acápite, la misma que servirá para ser
acreditada para trabajos futuros de ser el caso o para ser
completada por otros trabajos exploratorios, según corresponda.

d) Antes del inicio de cada período de la fase de exploración el
Contratista / denerá comunicar a PERUPETRO el programa de las
actividades exploratorias planificadas para cumplir con el número
de unidades de trabajo exploratorio comprometidas para dicho
período. El Contratista deberá comunicar a PERUPETRO cualquier
modificación del contenido de dicho programa, antes de su
ejecución, mediante un informe técnico de sustento. En el caso que
la modificación se refiere a cambiar la obligación de la
perforación de cualquier Pozo Exploratorio por otras actividades
exploratorias, según la tábla de equivalencias establecida en el
Anexo “F”, se requerirá la previa aprobación de PERUPETRO.

4.7 Los Pozos Éxploratorios que corresponden al programa mínimo de trabajo
a que se refiere el acápite 4.6, se considerarán perforados y, en
consecuencia, la obligación del Contratista cumplida, cuando se
alcance una profundidad. vertical (TVD) mínima establecida en el
programa mínimo de trabajo del acápite 4.6, medida desde la
superficie, lo un mínimo de cien (100) metros en el Basaménto, lo que
ocurra primero. =

Si antes de iniciar la perforación de cualquier Pozo Exploratorio que
cofresponde al programa mínimo de trabajo, referido en el acápite 4.6,
el Contratista demostrara, a satisfacción de PERUPETRO, en base de los
resultados de las evaluaciones geológicas y geofísicas, que no se
puede cumplir con los objetivos acordados en el primer párrafo de este
acápite, las Partes podrán acordar un nuevo objetivo geológico y/o
profundidad. =

Asimismo, si durante la perforación de cualqúiera de los Pozos
Exploratorios que corresponde al programía mínimo de trabajo, referido
en el acápite 4.6 se presentasen problemas insuperables, de tipo
geológico o mecánico, el Contratista podrá solicitar dar por cumplida
la obligación de perforación, mediante un informe técnico de sustento,
sujeto a la aprobación de PERUPETRO. =
4.8 En caso que el Contratista decida efectuar ¡una declaración de

Descubrimiento Comercial, deberá notificar dicha declaración a
PERUPETRO y presentar dentro de los ciento ochenta (180) Días
posteriores a dicha declaración, un "Plan Inicial de Desarrollo" para
SERIE BNO 1321759 $759

viabilizar la Explotación del descubrimiento de Hidrocarburos, que
deberá incluir, entre otros, lo siguiente:

a) Características físicas y químicas de los Hidrocarburos
descubiertos y porcentaje de productos asociados e impurezas que:
éstos contengan. =

b) Perfiles de producción estimados, durante'la Vigencia del Contrato,

para el o los Yacimientos.
c) El número estimado de Pozos de Desarrollo y su capacidad

productiva. =

d) Sistema de Transporte y Almacenamiento y Puntos de Fiscalización de

la Producción proyectados. =

e) Ducto Principal proyectado, de ser el caso.
£) Medidas de seguridad.
g) Cronograma de todas las actividades a ejecutarse.

h) Estimado en el que tendrá lugar la Fecha de Inicio de la Extracción.
? S

Comercial. $

El "Plan Inicial de Desarrollo" debe incluir las inversiones, gastos ES
costos específicos estimados para la Explotación del Descubrimiento,

SS Comercial así como cualquier otra información que el Contratista
DS

considere apropiada.

PERUPETRO deberá indicar al Contratista sus comentarios al "Plan
nicial de Desarrollo" dentro de los sesenta (60) Días siguientes de:
erlo recibido, pudiendo objetar la Fecha de Inicio de la Extracción:
rcial sY la mismá no es razonablemente adecuada. Men caso de
disckepancia se convocará al Comité Técnico de Conciliación. = 4

Si ellContratista efectúa una declaración de Descubrimiento Comercial
estará obligado a iniciar el Desarrollo dentro de los ciento ochentas
(180) Días siguientes al vencimiento del plazo de sesenta (60) Días;
indicado en el acápite 4.9 del Contrato.

La declaración de Descubrimiento Comercial no implicará la disminución

o suspensión de las obligaciones del programa mínimo de trabajo Mel
e SS

período en curso.
4.11 El Desarrollo de los Hidrocarburos descubiertos, se realizará de
acuerdo a los programas de trabajo presentados por el Contratista a

PERUPETRO, conforme a lo estipulado en el acápite 5.3.
Las Partes acuerdan que cuando sea apropiado y necesario se podrá

ajustar, extender o modificar los plazos para la presentación del
$ "plan Inicial de Desarrollo" o de los programas anuales de trabajo,
según sea el caso. Para este efecto, el Contratista presentará las
propuestas necesarias a PERUPETRO para que se acuexden tales ajustes

Lona

extensiones o modificaciones.

sde

4.12 El vencimiento de la fase de exploración, no afertará lo

a
0
o
El
Po
5]
[o]
a
5

plazos de los procedimientos antes descritos que estuvieran en

ejecución a la fecha de producido dico vencimiento) = $

4.13 En casos excepcionales, que hagan inviable el cumplimiento de la

obligaciones y/o plazos de los períodos de los programas mínimos de
/ ed

7
CLÁUSULA QUINTA.- EXPLOTACIÓN =

ida

trabajo estipulados en los acápites 4.6 y 3.2 respectivamente, y a
solicitud del Contratista, mediante la presentación de un informe de
sustento, las obligaciones “de los períodos del programa mínimo de
trabajo podrán ser sustituidas y los plazos de los mismos prorrogados,
siempre que PERUPETRO acepte y apruebe la solicitud del Contratista.
La respectiva modificación del Confrato, se efectuará de acuerdo a
Ley. En ningún caso, la sustitución modificará el compromiso inicial
en Unidades de/Trabajo Exploratorio para la fase /de exploración,
disminuyendo obligaciones. =

Los cambios aceptados y aprobados por PERUPETRO en aplicación de los
párrafos precedentes darán lugar a la revisión de los montos y plazos
de las fianzas establecidas; por lo que, de ser el caso, las Partes
calcularán los nuevos montos de las fianzas y el Contratista cumplirá
con entregar una nueva fianza o prorrogar la existente, por el nuevo
plazo establecido, conforme a los requisitos estipulados en los
acápites 3.4 y 3.10. Las Unidades de Trabajo Exploratorio también
serán calculadas para la nueva área incorporada. =

La fase de explotación se inicia al Día siguiente de la terminación de
la fase de exploración, siempre y cuando se hubiere producido durante
la fase de exploración una declaración de Descubrimiento Comercial.
Sin embargo, a opción del Contratista, se podrá dar inicio anticipado
a la fase de explotación. y terminará la fase de exploración en la
Fecha de Inicio de la Extracción Comercial. En caso de período de
retención y efectuada la declaración de Descubrimiento, Comercial, se
dará inicio a la fase de explotación.

El Contratista está obligado a que la Fecha de Inicio de la Extracción
Comercial tenga lugar en la fecha que se establezca de conformidad a
los acápites 4.8 y 4.9 =

Con una anticipación: no menor de sesenta (60) Días a la terminación de
cada año calendario a partir de la presentación del Plan Inicial de
Desarrollo, el Contratista presentará a PERUPETRO, lo siguiente: =

a) Un programa anual de trabajo y el presupuesto detallado de

ingresos, costos, gastos e inversiones correspondiente al siguiente

año calendario. =
b) Un programa anual de trabajo y el presupuesto detallado de

ingresos, costos, gastos e inversiones para la Exploración,

tendente a buscar reservas adicionales, de ser el caso. =
c) Un programa de trabajo y su proyección de ingresos, costos, gastos

e inversiones correspondientes para el Desarrollo y/o Producción

para los siguientés cinco (5) años calendario.
Para ejecutar cada programa de trabajo, elí Contratista utilizará el
equipo y/o métodos que sean necesarios y apropiados para permitir la

evaluación y seguimiento de las Operaciones. =
El Contratista está obligado a la Explotación y recuperación económica

de las reservas de Hidrocarburos del Área de Contrato, de conformidad
SERIEBNO 1321760 6780

con los programas a que se refiere esta cláusula quinta y la llevará a
cabo de acuerdo a los principios técnicos y económicos generalmente

aceptados y en uso por la industria internacional de Hidrocarburos. ==
El Contratista tiene el derecho a utilizar en sus Operaciones los:
Hidrocarburos producidos en el Área de Contrato sin costo alguno, no
siendo por lo tanto considerados para efectos de determinar a:
regalía. Asimismo, dichos Hidrocarburos podrán ser procesados dentro
/ del Área de Contrato para ser utilizados exclusivamente en las;

Operaciones. =

El Contratista tendrá el derecho de recuperar los Hidrocarburos:
líquidos de cualquier Cas Natural que haya producido en el Área des
Contrato y de extraerlos en cualquier etapa de manipuleo de dicho Gas

SS
Natural. = $

S Los líquidos así separados serán considerados como Condensados para:
efectos de determinar la regalía del Contratista, salvo que por,
razones' económicas u operativas no sea posible su recolección y pueda:

mezclarse con el Petróleo y fiscalizarse juntos. =
5.8 El Gas Natural que no sea utilizado .por el Contratista en la,

Só Colega

Operaciones de acuerdo al acápite 5.6, podrá ser comercializado
reinyectado al Reservorio o ambos por el Contratista. En la medida en
que el Gas Natural no sea utilizado, comercializado o reinyectado, el

ntratista podrá quemar el gas, previa aprobación del Ministerio de
Enéxgía y Minas.

un Yacimiento o Yacimientos comercialmente explotables, se

S
extiendan en forma continua del Área de Contrato a otra u otras áreas,
el Contratista y los contratistas que tengan estas áreas, deberán

ponerse Yle acuerdo en la realización de un plan de Explotación

unitario un plan común de Explotación. De no llegar a un acuerdo, ek
Ministeriol de Energía y Minas dispondrá “el sometimiento de las
diferencias al comité técnico de conciliación referido en el artículo
$ 32%? de la Ley N*% 26221 y su resolución será de aiaaa

cumplimiento. = A

Si el área adyacente al Yacimiento AE explotable, no está

asignada a un contratista o no está e proceso” de negociación yx:
E concurso, licitación o en proceso de pelección de contratista y na
S existe limitación en cuanto a protección ambiental, el Cnraciatn
tendrá la primera opción para la negociación e incorporación de dicha

área adyacente al Área de Contrato, siempre que la solicitud ta
=é6 SS

efectúe durante la fase de exploración.
5.10 Terminada la perforación de un (1) pozo, el Contratista debe informax
a PERUPETRO la oportunidad en que el pozo será probado, de ser eL
caso. La prueba del pozo deberá realizarse dentro de los tres (3)

Meses siguientes al término de la perforación.
=% 5,11 PERUPETRO podrá en todo momento inspeccionar y probár los equipos e
instrumentos de medición utilizados para medir el volumen y determinaz
la calidad de los Hidrocarbúros Fiscalizados. =

5.12

CLÁUSULA SEXTA.- PRESENTACIÓN DE INFORMACIÓN Y ESTUDIOS

6.1

Los equipos e instrumentos de medición serán periódicamente calibrados
conforme las normas aplicables. Los representantes de PERUPETRO podrán
estar presentes en el acto. =

Antes de la Fecha de Inicio de la Extracción Comercial y para la
determinación de los volúmenes y calidad de los Hidrocarburos
Fiscalizados, las Partes acordarán los equipos, métodos y
procedimientos de medición correspondiente. =

Para la producción de Petróleo Pesado en el Área de Contrato, se podrá
mezclar con Petróleo liviano producido fuera del Área Contrato. Dicho
Petróleo liviano será medido y fiscalizado por las Partes en un punto
de medición al ingresar al Área de Contrato. =

El volumen de dichos HMidrocarburos producidos fuera del Área de
Contrato será descontado del volumen de Hidrocarburos Fiscalizados en
el Área de Contrato para efectos de la determinación de la regalía a

pagar por el Contratista. =

El Contratista mantendrá a- PERUPETRO oportuna y  permanentementé
informado sobre las Operaciones, proporcionándole toda la información
en la forma prevista en esta cláusula, en la reglamentación que le
resulte aplicable y en los formatos que PERUPETRO establezca.
Asimismo, proporcionará información respecto de otros recursos
naturales O restos arqueológicos que encuentre o descubra en la

ejecución de las Operaciones durante la Vigencia del Contrato. = =
La información técnica, estudios, datos procesados y no procesados,
así como resultados que proporcione el Contratista a PERUPETRO de
acuerdo a la presente cláusula, será la de mejor calidad que haya
obtenido el Contratista. Si al obtener información y resultados se
hubiese útilizado métodos o sistemas que son de su propiedad
exclusiva, no estará obligado a revelar dichos métodos o sistemas
cuando proporcione la información. =

El Contratista deberá proporcionar una copia de todos los estudios
relacionados con el desarrollo de los Yacimientos, que prepare con la
información técnica obtenida del Área de Contrato. El Contratista
proporcionará también cualquier aclaración que le solicite PERUPETRO
en relación con dichos estudios.

El Contratista presentará a PERUPETRO, la información y estudios que
correspondan a las obligaciones del programa mínimo de trabajo antes
de la fecha de vencimiento de cada uno de los períodos de la fase de
exploración estipulados en el acápite 3.2.

Adicionalmente, dentro de los noventa -(90) Días siguientes al
vencimiento de cada período de la fase de exploración, el Contratista
deberá presentar a PERUPETRO, un informe consolidado de evaluación que
incluya, de ser el caso, estudios y/o interpretación de los análisis

geológicos, geofísicos, geoquímicos, petrofísicos y de Reservorios con

¡relación a las actividades exploratorias realizadas en el período
seaBNo 1321761 : 6761

vencido, incluyendo las del programa mínimo de trabajo

correspondiente. =
El Contratista presentará a PERUPETRO un. "Informe Mensual de
Producción" y un "Informe Mensual de Ingresos y Egresos”. Ambosi
informes se presentarán en los formatos que PERUPETRO entregará ad

de

Contratista para tal fin, a más tardar treinta (30) Días después de,

cada mes calendario.

Votar

El Contratista deberá entregar copia de toda la información que

proporcione al Banco Central de Reserva del Perú, de “acuerdo a laz

08 cláusula décimo primera, cuando PERUPETRO lo requiera. =

=$
6.6 Dentro de los treinta (30) Días siguientes al término de cada mes;
calendario, el Contratista deberá entregar a PERUPETRO la relación as
los contratos suscritos con sus Subcontratistas en dicho Mes y cuando,
así lo solicite, entregarle copia de los contratos que PERUPETRO:
requiera.

6.7 Cualquiera de las Partes puede revelar la información obtenida de las:

Operaciones sin aprobación de la otra Parte, en los siguientes casos:
a) A una Afiliada; = :

Colo)

$
b) En relación con financiaciones u obtención de seguros, suscribiendo:
un compromiso de confidencialidad; + SN

Cc) En tanto así se requiera por ley, reglamento O resolución dez
autoridad competente, incluyendo sin limitación, los reglamentos E
soluciones de autoridades gubernamentales ñ organismos.

radores o bolsa de valores “en la que los valores de dicha
o de las Afiliadas de dicha Parte estén registrados;

A coAsultores, contadores, auditores, financistas, profesionales

L

3 posibles adquirentes O cesionarios de las Partes o” de unal
ES participación en el Contrato , conforme sea necesario con relación:
É S a las Operaciones obteniendo un compromiso de confidencialidad.

) En los casos en que las Partes acuerden comunicar cierta información
de carácter confidencial o reservada a terceros, deberán dejar expresa
constancia del carácter de tal información, h fin de que ésta no sea.
divulgada por dichos terceros. E $

CLÁUSULA SÉTIMA.- COMITÉ DE SUPERVISIÓN = Yi
Nx

7.1 El Comité de Supervisión estará integrado de una parte, por tres (3)

Larios a

miembros del Contratista o sus alternos, y de la otra parte, por tres:
(3) miembros de PERUPETRO o sus alternos. Un- representante E

S PERUPETRO S.A. presidirá el Comité de Supervisión.
, Dicho Comité de Supervisión se instalará y aprobará su correspondiente
reglamento de funcionamiento dentro de los sesenta (60) Días

SS siguientes a la Fecha Efectiva.

7.2 El Comité de Supervisión tendrá las siguientes atribuciones; = $
a) El intercambio yl discusión entre sus miembros de toda la

información relativa a las Operaciones.

b) Evaluar la ejecución de los programas mínimos de trabajo

N Exploración a que se refiere el acápite 4.6.

ys
Cc) Evaluar los planes y programas de trabajo a que,se refieren los

acápites 4.8 y 5.3. y Coordinar la ejecución de los mismos. =
d) Verificar yx coordinar la ejecución de las Operaciones, para lo cual
los representantes de las Partes acreditados ante el Comité de

Supervisión podrán contar con la asesoría necesaria.
e) Verificar y coordinar el cumplimiento de todas las, obligaciones
relativas a las Operaciones que se establecen en el Contrato o que
las Partes acuerden por cualquier otro documento. =

f) Las demás atribuciones establecidas en el Contrato o que las Partes

acuerden. =

7.3 Él Comité de Supervisión se reunirá cada véz que lo solicite
cualesquiera de las Partes y con la periodicidad que establezca su
reglamento. Se requerirá la asistencia de por lo menos un miembro
representante de cada Parte para que se considere constituido el
Comité de Supervisión.

Cada una de las Partes se hará cargo de los gastos que implique

mantener a sus respectivos miembros en el Comité de Supervisión.

7.4 En la eventualidad de producirse y mantenerse en el Comité de
Supervisión una discrepancia entre las Partes, cada una de ellas podrá
solicitar las opiniones técnicas o legales que estime convenientes y

las someterá al Comité de Supervisión en reunión extraordinaria. De no
llegarse a un acuerdo, en la reunión extraordinaria, el asunto será
elevado a las Gerencias Generales de las Partes para su solución. En
caso de subsistir la discrepancia, se convocará al Comité Técnico de

- Conciliación. =:
CLÁUSULA OCTAVA.- REGALÍA Y VALORIZACIÓN
8.1 El Contratista pagará la regalía en efectivo, sobre la base de los

Hidrocarburos Fiscalizados, valorizados en uno o más Puntos de
Fiscalización de la Prodúcción, de conformidad con los acápites 8.3,
8.4 y 8.5. En caso de pérdida de Hidrocarburos será de aplicación lo
estipulado en el acápite 14.2.

8.2. Para los efectos de esta cláusula, los siguientes términos tendrán los
significados que se indican a continuación: =

8.2.1 Costo de Transporte y Almacenamiento: es el costo, expresado en
Dólares por Barril o Dólares por MMBtu, según sea el caso, que
comprende:

a) La tarifa pagada a terceros o la Tarifa Estimada, expresada en
Dólares por Barril o Dólares por MMBtu, según sea el caso, por
el transporte y almacenamiento necesario de los Hidrocarburos
Fiscalizados desde un Punto de Fiscalización de la Producción
hasta un punto de venta o exportación y,

b) Gastos de manipuleo y despacho de los Hidrocarburos
Fiscalizados hasta la brida fija de conexión al buque o hasta

las instalaciones necesarias para llevar a cabo la venta.

8.2.2 Período de Valorización: es cada quincena de un mes calendario,

entendiéndose que la primera quincena es el período comprendido
SERIEBN2 1321762 > 6762

desde el primero hasta el decimoquinto Día de dicho mes
calendario, y la segunda quincena es el período que falta para
la finalización de dicho mes calendario.

Por acuerdo de las Partes, y en tanto las normas legales:
correspondientes lo permitan, el Período de Valorización podrá

ser extendido o acortado. = 2
.3 Precio de Canasta: es el precio expresado en Dólares por Barrili
que representa el valor FOB puerto de exportación Peruano
AE determinado en función de la canasta de precios de los tipos es
E á Petróleo definida de conformidad con el subacápite 8.4.1 para eb
Precio de Canasta para Petróleo, del subacápite 8.4.3 para el:
Precio de Canasta para los Líquidos del Gas Natural y ded

> subacápite 8.4.4 para el Precio de Canasta para Condensados . >
$ 8.2.4 Precio Realizado: es el precio, expresado en Dólares por MUBtU
S efectivamente pagado o pagadero por un comprador al Contratista,
por el Gas Natural Fiscalizado producido en el Área de Contrato.
y que también debe incluir cualquier otro concepto que se deriva
directamente de las respectivas ventas de Gas Natural,
Fiscalizado y del volumen efectivamente entregado de Gas Naturah
Fiscalizado producido en el Área de Contrato y que se expresará
en Dólares por MMBtu. =

No se tomarán en consideración para el cálculo del Precio

Realizado:
) Cualquier pago resultante de las conciliaciones de volúmenes:
de Gas Natural contenidós en los respectivos contratos de,

ompraventa. =

Impuesto General a las Ventas, el Impuesto Selectivo al
Cohsumo, el Impuesto de Promoción Municipal y/o cualquier otra:

impuesto al consumo.
8.2.5 Tarifa Estimada: es el costo expresado en Dólares por Barril

or

Dólares por MMBtu, según sea el caso, correspondiente a.
transporte desde un Punto de Fiscalfzación de la producción
hasta el punto de venta o exportació o hasta otro dúcto de
So terceros. Dicho costo deberá tomar .en cuenta los conceptosk
metodología y procedimientos referidos en el "Reglamento de
Transporte de Hidrocarburos por Ductos”, Sus modificaciones O ex

Y

que lo sustituya.
S 8.2.6 Valor de la Producción Fiscalizada de Petróleo: es el resultado
de multiplicar el Petróleo  Fiscalizado de un Período de
Valorización por el Precio de Canasta para Petróleo para dicho:
período, precio al cual se le habrá restado el Costo da

Transporte y Almacenamiento, de ser el caso.
8.2.7 Valor de la Producción Fiscalizada del Gas Natural: es ek
resultado de multiplicar el Gas Natural Fiscalizado, en términos:
de su contenido calórico, en millones de Btu, de un Período de
Valorización por el Precio Realizado para dicho período, precio
8.2.9

al cual se le habrá restado el Costo de Transporte y
Almacenamiento, de ser el caso.

Valor de la Producción Fiscalizada de LGN: es el resultado de
multiplicar los Líquidos deY Gas Natural Fiscalizados de un
Período dé Valorización por el Precio de Canasta para los
Líquidos del Gas Natural Fiscalizados para dicho péríodo, precio
al cuál se le habrá restado el Costo de Transporte y
Almacenamiento, de ser el caso.

Valor de la Producción Fiscalizada de Condensados: es el

“resultado de multiplicar los Condensados Fiscalizados de un

Período de 'Valorización por el Precio de Canasta para
Condensados para dicho período, precio al cual se le habrá
restado el Costo de Transporte y Almacenamiento, de ser el caso.

El Contratista al momento de efectuar la declaración de Descubrimiento

Comercial de Hidrocarburos optará por la aplicación de una de las dos

metodologías establecidas en los subacápites 8.3.1 y 8.3.2, luego de

lo cual, no podrá efectuar cambio de metodología durante el resto de
la Vigencia del Contrato. = =

8.3.1
/

Metodología por Escalas de Producción: Será aplicada de acuerdo
a la/ Producción Fiscalizada de Hidrocarburos Líquidos y/o
Líquidos del Gas Natural. Los niveles de Producción Fiscalizada
y los porcentajes de Regalía, son los siguientes:

Niveles de Producción Regalía |
Fiscalizada del Lote en porcentaje |
MBDC % |
<5 > 5
5100 y 5-20
5100 20

MBDC: Miles de Barriles por día calendario =

Para una Producción Fiscalizada menor a 5 MBDC se aplica el
porcentaje de regalía de 5%. Para una Producción Fiscalizada
mayor a 100 MBDC se aplica el porcentaje de regalía de 20%. Para
una Producción Fiscalizáda que se encuentre dentro del rango
desde 5 MBDC hasta 100 MBDC, se aplica el porcentaje de regalía
resultante del cálculo efectuado por el método de interpolación

lineal. = = = ==
Para el /caso de- Producción Fiscalizada de Gas Natural, los
niveles de Producción Fiscalizada y los porcentajes de Regalía
serán los mismos que para los Hidrocarburos Líquidos, para lo
cual se utilizará la siguiente equivalencia: Barriles serán
equivalentes al volumen de Gas Natural expresado en pies cúbicos
estándar divididos entre el factor cinco mil seiscientos
veintiséis (5,626). =

Metodología por Resultado Económico (RRE): Será aplicada de
acuerdo a la siguiente relación: = A

SERIEBNS 1321763 6763

RRE = 5% SA “RV
ad 1
RV=| LA o 11-| — -100 - Ñ
E 1+(ER, , -1.15) os
Donde: Sa
RV a %. Regalía Variable
FR 3 Factor R 11 Ñ a
Se aplica cuando z FR > 1.15, y en el rango de:
0%  < Regalía Variable < 20%

Para resultados negativos se considera 0%, para resultados
iguales o mayores a 20%, se considera 20% x

Xu: Ingresos correspondientes al período anual anterior al momento en el cual se hace eb
cálculo de la Regalía Variable (%;). Comprenden los conceptos aplicables al Factor Re
Ll

S Y 4 Egresos correspondientes al período anual anterior al momento en el cual se hace eb

> cálculo de la Regalía Variable(%:). Comprenden los conceptos aplicables al Factor R
S Y a
S Factor R 14 -Es el cociente entre los ingresos y egresos acumulados desde la Fecha de:
S Suscripción hasta el periodo t-1. S

Donde:

3 Ingresos acumulados: ( Sos

= Acum[PFP*(PCP-CTAP)] + Acum[PFC*(PCC-CTAC)] + a

E Acum[PFG*(PRG-CTAG)] + Acum[PFL*(PCL-CTAL)] + Acum[Ol] S

Producción Fiscalizada de Petróleo. SS
Precio de Canasta para Petróleo.

Costos de Transporte y Almacenamiento para Petróleo. $
Producción Fiscalizada de Condensados. Ru
Precio de Canasta para Condensados. s S
Costo de Transporte y Almácenamiento para Condensados.
Producción Fiscalizada de Gas Natural.

Precio Realizado de Gas Natural. Xx
Costo de Transporte y Almacenamiento para Gas Natural. $

S REE Producción Fiscalizada de Líquidos del Gas Natural. AS
PCL Precio de Canasta para Líquidos del Gas Natural. N

CTAL Costos de Transporte y Almacenamiento para Líquidos del Gas y

Natural. o

Ol = Otros ingresos. S

S Egresos acumulados: S
S Acum (Inversión + Gastos + Regalía + Otros Egresos) S

El detalle de los ingresos y egresos así como la oportunidad delk
registro de los componentes del factor Rr-1, Se especifican en el

anexo "E", Procedimiento Contable. =

El cálculo del porcentaje de la Regalía Variable se efectúa dosi
veces al año. Una en el mes de enero, con información de
Ingresos y Egresos de enero a diciembre del año calendario

anterior; y otra en el mes de julio, con información de juli

del año calendario anterior a junio- del año calendario,

corriente. =
Para los, efectos del Contrato, el valor de cada una de las clases de

Hidrocarburos Fiscalizados será expresado en Dólares por Barril o en

Dólares por millón de Btu, según sea el caso y será determinado

conforme se indica a continuación:

8.4.1 Para la determinación del valor y para el cálculo del Precio de

Canasta para Petróleo, se procederá de la siguiente manera:

b

a) Con una anticipación no menor de noventa (90) Días a la Fecha

/ de Inicio de la Extracción Comercial las Partes “determinarán
la calidad de Petróleo que se va a producir en el Área de
Contrato.

Dentro de dos treinta (30) Días “siguientes a la determinación
a que se refiere el literal anterior, las Partes seleccionarán
una Ccanásta de Petróleo de hasta un máximo de cuatro (4)
componentes los que deberán cumplir lo siguiente:

1.Que sean de calidad similar al Petróleo que se va a
producir en el Área de Contrato.

2. Que sus cotizaciones aparezcan regularmente en la
publicación "Platts” u otra fuente reconocida por la
industria petrolera y acordada por las Partes. =:

3.Que Sea competitivo en el mercado o mercados a los cuales
podría venderse el Petróleo que se va a producir en el Área

de Contrato. = =
Cada seis (6) Meses o antes si alguna de las Partes lo
solicita, las Partes deberán revisar la canasta establecida
para la valorización del Petróleo producido en el Área de
Contrato, a fin de verificar que se sigue cumpliendo con las
condiciones tantes enumeradas. Si se verifica que alguna de
dichas condiciones ya no se cumple, las Partes deberán
modificar la canasta dentro de los treinta (30) Días
siguientes a la fecha en que se inició la revisión de la
canasta. Si vencido este plazo las Partes no hubieran acordado
una nueva canasta, se procederá de conformidad con lo
estipulado en el subacápite 8.4.5.

En cuanto a-—la calidad, si se verifica que la gravedad API
(promedio ponderado), contenido de azufre, u otro elemento que
mida la calidad del Petróleo producido en el Área de Contrato
hubiera variado significativamente con relación a la calidad
de los tipos de Petróleo que integran /la canasta (promedio
aritmético simple), las Partes deberán modificar la
composición de la canasta con el objeto de que la misma
refleje la calidad del Petróleo producido en el Área de
Contrato. = =

Cc) Una vez efectuada la determinación de la calidad del Petróleo

a que se refiere el párrafo anterior, las Partes suscribirán
un "Acuerdo. de Valorización" en el que establecerán los
términos y condiciones adicionales a los que se detallan en
SERIEBNS 1321764 6761

este «subacápite y que se requieran para Su correcta
aplicación.

En el "Acuerdo de Valorización" se definirán los
procedimientos de ajuste qué sea necesario establecer port

razón de calidad. Los ajustes por calidad considerarán premios
y/o castigos por mejoramiento y/o degradación de la calidad:
del Petróleo producido en el Área de Contrato con relación a
la calidad de los tipos de Petróleo que integran la canasta...
Asimismo, en el "Acuerdo de Valorización" se establecerá Es
vigencia y la periodicidad con que deberá revisarse los
métodos y procedimientos que se acuerden, de manera que en;
todo momento se garantice una determinación realista de 108

e

precios del Petróleo producido en el Área de Contrato. si

S alguna de las Partes en cualquier momento considera que las
aplicación de los métodos y procedimientos establecidos en el
3 "Acuerdo de Valorización" no da como resultado una;
$ determinación realista del valor del Petróleo producido en ek
S Área de Contrato, las Partes podrán acordar la aplicación de,

otros métodos y procedimientos que efectivamente produzca

dicho resultado. = >
y d) En la eventualidad que en el futuro el precio de uno o más de
lós tipos de Petróleo que integran la canasta fuera cotizado:
en moneda distinta a Dólares, dichos precios serán convertidos.

u
o a Dólares sobre la base de las tasas de cambio vigentes en las
a fechas de cada una de las referidas cotizaciones, al promedio,

de las tasas de cambio cotizadas por el Citibank.N.A. de Nueva:

York, Nueva York. A falta de esta institución, las Partes
acordarán otra que la sustituya adecuadamente. =

1 Precio de Canasta que se utilizará para calcular la
valorización del Petróleo producido en el Área de Contrato en

un Período de Valorización será determinado de la siguiente:

Ricardo Fer

Xx Petróleo que integran la canasta, calculando la medias
aritmética de sus cotizaciones publicadas en el Período de
valorización. Sólo se considerarán los Días en los” que

todos los tipos de Petróleo que integran la canasta, har

sido cotizados.

2.Los precios promedio resultantes. de “acuerdo a lo antes

indicado, para cada uno de los tipos de Petróleo que

integran la canasta, serán a su vez promediados para así,

obtener el Precio de Canasta correspondiente al valor del

Petróleo producido en el Área de Contrato.
8.4.2 El Valor del Gas Natural para el pago de la regalía Saa
representado por el Precio Realizado, el mismo que deberás

reflejar el precio de venta en el mercado nacional o en un punto:
de exportación dentro del territorio nacional, según fuera el
caso. El valor mínimo a aplicar como Precio Realizado, será de
0.60 US$ / MMBtu.
8.4.3 Para el caso de los Líquidos del Gas Natural se procederá de

MT

acuerdo a lo establecido enel subacápite 8.4.1, en lo que
resulte aplicable. Las Partes podrán acordar los ajustes
necesarios al Precio de Canasta determinado para establecer el
Precio de Canasta para los Líquidos del Gas Natural, de tal
manera que éste refleje en mejor forma el valor de los Líquidos
del Gas Natural producidos del Área de Contrato. = =

8.4.4 Para el caso de Condensados se "procederá de acuerdo a lo
establecido en el subacápite 8.4.1, en lo que resulte aplicable.
Las Partes podrán acordar lós ajustes necesarios al Precio de
Canasta determinado para éstablecer el Precio de Canasta para
Condensados, de tal manera que éste refleje en mejor Jforma el
valor de los Condensados producidos del Área de Contrato.

8.4.5 En caso que las Partes-no pudieran llegar a cualquiera de los
acuerdos contemplados en este acápite, procederá la convocatoria

del Comité Técnico de Conciliación.
Sin perjuicio de lo estipulado en el literal d) del numeral 2.5 del
anexo "E", Procedimiento Contable; si en cualquier momento las Partes
establecieran que ha habido un error en el cálculo del factor Ri; y

que de dicho error resultara que debe aplicarse un factor R distinto

al aplicado o que debió 'aplicarse en un momento distinto a aquel en
que se aplicó, se procederá a realizar la correspondiente corrección
con efecto al período en que se incurrió eñ el error, reajustándose a
partir de ese período el porcentaje de regalía. Todo ajuste producto
de un menor pago de la regalía, devengará intereses a favor de la
Parte afectada desde el momento en que se cometió el error. Las
devoluciones que se haga al Contratista por un mayor ¡pago de la
regalía serán realizadas en las quincenas siguientes con cargo a los
saldos que PERUPETRO tenga que transferir al Tesoro, en concordancia
con el literaly) del artículo 6” de la Ley No. 26221 por concepto del
Contrato.

El monto de la regalía se calculará para cada Periodo de Valorización.
El pago respectivo se hará en Dólares a más tardar el segundo Día Útil
después. de finalizada la quincena correspondiente. El volumen de los
Hidrocarburos Fiscalizados de cada quincena estará sustentado por las
boletas de fiscalización que PERUPETRO cumplirá con entregar al

Contratista debidamente firmadas en señal de conformidad. =

Por el Contrato, en e€l caso que el Contratista no cumpla con pagar a
PERUPETRO, en todo o parte el monto de la regalía dentro del plazo
estipulado en el acápite 8.6, el Contratista pone a disposición de
PERUPETRO los Hidrocarburos de su propiedad extraídos del Área de
Contrato, en la cantidad necesaria que cubra el monto adeudado, los
SERIEBNS 1321765 6765

pS

AS

CLÁUSULA NOVENA - TRIBUTOS =

9.1 El Contratista está sujeto al régimen tributario común de la República:
del Perú, que incluye al régimen tributario común del Impuesto a la
¿rentas así como a las normas espectálcas que al respecto se establece

n la Ley No. 26221, vigentes én la Fecha de Suscripción.

1 Estado, a través del Ministerio de Economía y Finanzas , garantiza.
al Contratista, el beneficio de estabilidad tributaria durante cas
Vigencia del Contrato, por lo cual quedará sujeto, únicamente, al
régimen tributario vigente a la Fecha de Suscripción, de acuerdo a lo;
_ establecido en el "Reglamento de la Garantía de la Estabilidad
Tributaria y de las Normas Tributarias de la Ley N* 26221, Ley:
Orgánica de Hidrocarburos”, aprobado por Decreto Supremo No. 32-95-BF,2
en la "Ley que regula los Contratos de Estabilidad con el Estado al
amparo de las Leyes Sectoriales - Ley N* 27343" en la que corresponda;

de

7)

y en la "Ley de Actualización en Hidrocarburos - Ley N0 27377".

Colo

9.2 La exportación de Hidrocarburos provenientes del Área de Contrato que,
realice el Contratista está exenta de todo Tributo, incluyendo,

lo]
Bl S a E
p S aquellos que requieren mención expresa. =

.3 El pago por concepto de canon, sobrecanon y participación en la rentas

u

e E será de cargo de PERUPETRO. =>
Ba q El Contratista de conformidad con los dispositivos legales vigentes,

a o agará los Tributos aplicables a las importaciones de bienes, e insumos: >
E eridos por el Contratista para llevar a cabo las Operaciones, AS,
o xdo a ley. = S
E onformidad con lo dispuesto por'el artículo 87” eN Ccódiga*
E Tributario, el Contratista podrá llevar su contabilidad en Dólares Y

por lo tanto, la determinación de la base imponible ds los aelbutos
que sean de cargo suyo, así como el monto de dichos TrÍbutos y el pago: y

S de los mismos, se efectuará de acuerdo a ley.

9.6 Se precisa que el Contratista utilizará el método de amortización.
lineal en un período de cinco (5) ejercicios anuales, contados ES
x partir del ejercicio al que corresponda la Fecha de Inicio de la:

y Extracción Comercial. $

La referida amortización lineal se aplicará a todos los gastos de
Exploración y Desarrollo y a todas las inversiones que realice el

ie

S Contratista desde la Fecha de Suscripción del Contrato hasta la Fech

de Inicio de la Extracción Comercial.

Queda estipulado que el plazo de amortización antes referido será
AS extendido, sin exceder en ningún caso el plazo del Contrato, si pox

razones de precios o por cualquier otro factor acordado por las Partes
$ y luego de aplicar la amortización lineal a (que se refiere el párrafo:
y anterior, los estados financieros del Contratista arrojase UN
S resultado negativo o una pérdida fiscal, que a criterio del»

S Contratista se proyecte que no va a poder ser compensada para efectos

/
CLÁUSULA DÉCIMA = DERECHOS ADUANEROS

LO
eS

10.2

10.3

10.4

10.5

10.6

CLÁUSULA DÉCIMO PRIMERA.- DERECHOS FINANCIEROS
Ñ
11.1

fiscales de acuerdo a las normas tributarias vigentes. La extensión

del plazo de amortización será puesta en conocimiento previo de la

Superintendencia Nacional de Administración Tributaria. =:

El Contratista está autorizado a importar en forma definitiva o
temporal, de conformidad con los dispositivos legales vigentes,
cualquier bien necesario para la económica y eficiente ejecución de

las Operaciones. = =

El Contratista podrá importar temporalmente, por el período de dos (2)
Años, bienes destinados a sus actividades con suspensión de los
Tributos a la importación, incluyendo aquellos que requieren mención
expresa; y, en casos de requerirse prórroga, la solicitará a PERUPETRO
por períodos de un (1) Año hasta por dos (2) veces; quien gestionará
ante la Dirección General de Hidrocarburos la Resolución Directoral
correspondiente. Con la documentación señalada, la Superintendencia
Nacional de Administración Tributaria autorizará la prórroga del
régimen de importación temporal. =:

El procedimiento, los requisitos y garantías, necesarias para la
aplicación del régimen de importación temporal, se sujetarán a las
normas contenidas en la Ley General de Aduanas y sus normas
modificatorias y reglamentarias.

La importación de bienes e insumos requeridos por el Contratista en la
fase de exploración, para las actividades de Exploración, se encuentra
exonerada de todo Tributo, incluyendo aquellos que requieren mención
expresa, siempre y cuando se encuentren contenidos en la lista de
bienes sujetos al beneficio, de acuerdo a lo establecido en el
artículo 56* de la Ley N* 26221. El beneficio. se aplicará por el
plazo que dure dicha fase. =

Los, Tributos que grávan la importación de bienes e insumos requeridos
por el Contratista para las actividades de Explotación y para las
actividades de Exploración en la fase de explotación, serán de cargo y
costo del importador. =

PERUPETRO podrá inspeccionar los bienes importados en forma definitiva
o temporal bajo esta cláusula, para las actividades de Exploración de
la fase de expleración, para verificar si dichos bienes” han sido
importados exclusivamente para las Operaciones. =

El Contratista deberá informar periódicamente a PERUPETRO sobre los
bienes e insumos que hayan sido exonerados de Tributos, de acuerdo a
lo dispuesto en el artículo 56” de la Ley N* 26221. =
El Contratista no podrá reexportar ni disponer para otros fines los

bienes e insumos señalados en el párrafo anterior, sin autorización de
PERUPETRO. Obtenida la autorización, el Contratista deberá aplicar los
Tributos que correspondan, conforme a lo dispuesto en el artículo 57"
de la Ley N* 26221.

Garantía del Estado
SERIEBN? 1321766 ES

conformidad con lo dispuesto en la Ley N” 26221 y por el Decreto

Legislativo N* 668, para otorgar por el Estado al Contratista las
garantías que se indica en la presente cláusula, de acuerdo al régimen:

legal vigente en la Fecha de Suscripción.
Las garantías que se otorga en la praRaate cláusula son de alcance,

también para el caso de una eventual cesión, con sujéción a la Ley del

Hidrocarburos y al presente Contrato.

És .2 Régimen Cambiario =
iz Y

bgio

El Banco Central de Reserva del Perú, en representación del Estado Y
en cumplimiento de las disposiciones legales vigentes a la Fecha de;
Suscripción, garantiza que el Contratista gozará del régimen cambiarid!
2 en vigor en la Fecha de Suscripción y, en consecuencia, que el
SS Contratista tendrá el derecho a la disponibilidad, libre tenencia,i
usó, y disposición interna y externa de moneda extranjera, así como la
libre convertibilidad de moneda nacional a moneda extranjera en e
mercado cambiario de oferta y demanda, en los términos y condiciones:
que se indica en la presente cláusula.

7
En ese sentido, el Banco Central de Reserva del Perú, em
representación del Estado, garantiza al Contratista de acuerdo al
régimen legal vigente en la Fecha de Suscripción: = 8

a) Libre disposición por el Contratista de hasta el ciento por ciento
(100%) de las divisas generadas por sus exportaciones de lo:

Pg ae

Hidrocarburos Fiscalizados, las que podrá disponer directamente e

SS

sus cuentas bancarias, en el país o en. el exterior. =
b) Libre disposición y derecho a convertir libremente a divisas hastal
el ciento por ciento (100%) de la moneda nacional resultante de sust

ventas de Hidrocarburos Fiscalizados al mercado nacional y derecho:

Vet

a depositar directamente en sus cuentas bancarias, en el país o en

el exterior, tanto las divisas como la moneda nacional. =

S Cc) Derecho a mantener, controlar y Operar cuentas bancarias en
cualquier moneda, tanto en el país como “en el exterior, tener el
control y libre uso de tales cuentas y a mantener y disponex
NN libremente en el exterior de tales fondos de dichas cuentas sir

restricción alguna. = ===

e Mota,

d) Sin perjuicio de todo lo anterior, el derecho del; Contratista

disponer libremente, distribuir, remesar o retener en el exterior;
sin restricción alguna, sus utilidades netas anuales, determinadas:

oli

con arreglo a ley. =
3 /11.3 Disponibilidad y Conversión a Divisas
Queda convenido que el Contratista acudirá a las entidades del sistema,
financiero establecidas en el país para acceder a la conversión a:

divisas, a que se refiere el literal b) del acápite 11.2. =
Ñ

En caso de que la disponibilidad de divisas a que se refiere ek
párrafo anterior no pueda ser atendida total o parcialmente por las:

/ y $
sie

TI.

entidades antes mencionadas, el Banco Central de Reserva del Perú
garantiza que proporcionará las divisas necesarias.

Para el fin indicado, el Contratista deberá dirigirse por escrito al
Banco Central, remitiéndole fotocopia de comunicaciones recibidas de
no menos de tres (3) entidades del sistema financiero, en las que se
le Cinforme la imposibilidad de atender, en todo o en parte, sus

requerimientos de divisas. = =
Las comunicaciones dé las entidades del sistema financiero serán
válidas por los dos Días Útiles ulteriores a la feíha de su emisión.

Antes de las lla.m. del Día Útil siguiente al de la presentación de
los documentos precedentemente indicados, el Banco Central comunicará
al Contratista el vtipo de cambio que utilizará para la conversión
demandada, el que regirá siempre que el Contratista haga entrega el
mismo día del contravalor en moneda nacional. =

Si, por cualquier circunstancia, la entrega del contravalor /no fuese
hecha por el Contratista en la oportunidad indicada, el Banco Central
de Reserva del Perú, le comunicará al Día Útil siguiente, con la misma
limitación horaria, el tipo de cambio que regirá para la conversión,

de efectuársela ese mismo día. =
Sin perjuicio de lo anterior, en caso de que el Banco Central de
Reserva del Perú comprobara; oportunamente, que dicha disponibilidad
no puede ser atendida total o parcialmente por las entidades antes
mencionadas, notificará al Contratista para que acuda al Banco Central
de Reserva del Perú con la' moneda Macional correspondiente para dar
cumplimiento a la conversión a divisas.

mo

Modificaciones al Régimen Cambiario
El Banco Central de Reserva del Perú, en representación del Estado,
garantiza que el «régimen contenido en esta cláusula continuará siendo
de aplicación para el Contratista, durante la Vigencia del Contrato.

En caso de que por cualquier circunstancia el tipo de cambio no fuera
determinado por la oferta y demanda, el tipo de cambio aplicable al
Contratista será: =

a) Si se estableciera un tipo de cambio oficial único, de igual valor
para todas las operaciones en moneda extranjera o vinculadas a
ésta, a partir de su fecha de vigencia éste será el utilizado bajo

el Contrato. =

hb) De establecerse un régimen de tipos de cambio diferenciados,
múltiples O si se diera diferentes valores a un tipo de cambio
único, el tipo de cambio a ser utilizado para todas las operaciones
del Contratista será el más alto respecto de la moneda extranjera.

Aplicación de Otras Normas Legales =

Las garantías que otorga el Banco Central de Reserva del Perú al

Contratista subsistirán durante la Vigencia del Contrato. =
El Contratista tendrá derecho a acogerse total o parcialmente, cuando
resulte pertinente, a nuevos dispositivos legales de cambio o normas
cambiarias que se emitan durante la Vigencia del Contrato, incluyendo
SERIEBN? 1821767 6787

aquéllos que traten aspectos cambiarios no contemplados en la presente
cláusula, siempre que tengan un carácter general o sean de aplicación
a la actividad de Hidrocarburos. El acogimiento a los nuevos
dispositivos o normas antes indicados no afectará la vigencia de las;
garantías a que se refiere la presente cláusula, ni el ejercicio ae
aquellas garantías que se refieran a aspectos distintos a Los
contemplados en los nuevos dispositivos o normas a los que se hubiere

acogido el Contratista.

Queda expresamente convenido que el Contratista podrá, en cualquier
momento, retomar las garantías que escogió no utilizar
transitoriamente y que retomar tales garantías no cíea derechos ni

obligaciones para el Contratista respecto del período en que se acogió]
x
a los nuevos dispositivos o normas antes señalados. S

Asimismo, se precisa que retomar tales garántías, en nada afecta a

éstas o a las demás garantías, ni crea derechos uú obligaciones.
adicionales para el Contratista.

gio da

$ El acogimiento por el Contratista a los nuevos dispositivos legales de
cambio o normas cambiarias, así como su decisión de retomar lan,
N garantías que escogió no utilizar transitoriamente, deberán sex
E > comunicadas por escrito al Banco Central de Reserva del-Perú y
E S PERUPETRO.. = S
Lo establecido en este acápite es sin perjuicio de lo dispuesto en er

primer párrafo del acápite 11.4. =
nformación Económica =

Contratista remitirá información mensual al Banco Central de

'LÁUSULA DÉCIMA SEGUNDA.- TRABAJADORES =
12.1 Las Partes convienen que al término del quinto Año contado a partir de
la Fecha de Inicio de la Extracción Comercial, el Contratista habrá
sustituido a todo su personal extranjero” Mbor personal peruano de
equivalentes calificaciones profesionales. Se' exceptúa de lo anterior
a personal extranjero para cargos gerenciales y al que sea necesaria
para la realización de trabajos técnicamente especializadosí, en

as

relación con las Operaciones. El Contratista conviene en capacitar
entrenar “al personal peruano en la realización de trabajos

técnicaménte especializados a fin que personal peruano pueda subtituiz
progresivamente al personal extranjero en la realización de dichos

trabajos.

Lana VE

Xx 12.2 Al inicio de las Operaciones y al vencimiento de cada año calendario,
el Contratista entregará a PERUPETRO un cuadro estadístico del
personal a su servicio para las Operaciones, de acuerdo al formato que

Sy PERUPETRO entregue al Contratista.
S CLÁUSULA DÉCIMA TERCERA. - PROTECCIÓN AMBIENTAL Y RELACIONES COMUNITARIAS

Xx

13.1El Cóntratista se obliga a cumplir las disposiciones del "Reglamento

13.

para la Protección Ambiental en las Actividades de Hidrocarburos"
aprobado por Decreto Supremo 'N* 015-2006-EM y modificatorias, la Ley
No 28611,”Ley General del Ambiente y modificatorias, así como las

demás disposiciones ambientales vigentes en lo que sea aplicable.
El Contratista conducirá las Operaciones ceñido a los lineamientos del
desarrollo sostenible, de la conservación y protección del ambiente de
acuerdo a las leyes y reglamentos de protección ambiental, sobre
comunidades nativas y Campesinas, y a los convenios internacionales
ratificados por el Estado Peruano. Asimismo, deberá respetar la
cultura, usos, costumbres, principios y valores de las comunidades,
manteniendo una adecuada armonía cón el Estado Peruano y la sociedad

civil. =

3 El Contratista utilizará las mejores técnicas disponibles en las

prácticas de la industria internacional, con observancia de las Leyes
Y regulaciones ambientales, sobre la prevención y control de la
contaminación ambiental aplicables a las Operaciones; asimismo
conducirá las Operaciones conforme a las regulaciones vigentes sobre
presefvación de la diversidad biológica, de los recursos naturales y
la préserváción de la seguridad y salud de la población y de su
personal. a

or 1

CLÁUSULA DÉCIMA CUARTA - CONSERVACIÓN DE LOS HIDROCARBUROS Y PREVENCIÓN

CONTRA PERDIDAS

Ss
14.1El Contratista debe adoptar toda medida razonable para prevenir la

pérdida o desperdicio de los Hidrocarburos en la superficie o en el
subsuelo de cualquier forma, durante las actividades de Exploración y

Explotación. =

14.2 En caso de derrames de Hidrocarburos en la 'súperficie, ,en el Área de

“contrato o, fuera de ella, que deban ser informados de acuerdo a las
normas Tegales vigentes, el Contrátista deberá comunicar
inmediatamente este hecho a PERUPETRO, indicándole el volumen estimado
del derrame y las acciones tomadas para subsanar las causas del mismo.
PERUPETRO tiene el derecho de verificar el volumen del derrame y

analizar sus causas. = =

En caso de pérdidas en la superficie, en el Área de Contrato o fuera
de ella, antes del Punto de Fiscalización de la Producción, debido a
negligencia grave o conducta dolosa del Contratista, el volumen
perdido será valorizado de acuerdo con la cláusula octava e incluido
en el cálculo de la regalía, sin perjuicio de lo estipulado en el

acápite 13.1.

En caso de pérdidas antes del Punto de Fiscalización de la Producción,
en situaciones distintas a las descritas en el párrafo anterior y que
den origen a na compensación al Contratista por parte de terceros, el
monto—de la compensación recibida por los Hidrocarburos perdidos,
multiplicado por el factor que resulte de dividix el monto de la
regalía pagada por los Hidrocarburos Fiscalizados en el Punto de
SERIEBNS 1321768 6768

/

Fiscalización de la Producción al que correspondan los Hidrocarburos
perdidos en la “Quincena” en que ocurrió la pérdida, entre el valor de

tales Hidrocarburos Fiscalizados, determinado de acuerdo al acápite
8.2 en la misma quincena, será el monto que el Contratista deberá
pagar por concepto de regalía por los Hidrocarburos perdidos, a más
tardar al segundo Día útil de recibida dicha compensación, sim

perjuicio de lo estipulado en el acápite 13.h = S
USULA DÉCIMA QUINTA.- CAPACITACIÓN Y TRANSFERENCIA DE TECNOLOGÍA
1 En cumplimiento de lo establecido por el artículo 29” de la Ley ES

26221, el Contratista se obliga a poner a disposición de PERUPETRO, en
cada año calendario durante la Vigencia del Contrato, la siguiente

. Suma: Ze S

E ÉS

E [Literal Aporte Anual Ñ

S , (en US$) S

S a) [Hasta el año calendario en que tenga lugar la | Cincuenta mil y 00/100 |<

$ Fecha de Inicio de la Extracción Comercial. Dólares (US$ |

Ñ y 50,000.0): $

S lb) [A partir del año calendario siguiente al de la S

S Fecha de Inicio de la Extracción Comercial: Nx

3 Ñ De 0 a 30,000 barriles por día Ochenta mil y 00/100 S
= Sy Dólares (US$ |
E 80,000.0) S
4 E De 30,001 a 50,000 barriles por día Ciento veinte mil y|*
o 00/100 Dólares (US$ |:
5 120,000.0). Ñ
a De 50,001 a más barriles por día. Ciento ochenta mil y E
u- 00/100 Dólares (US$|.
3 180,000.0). S
Y El primer pago se efectuará en la Fecha de Suscripción en un monto que!

se determinará multiplicando el aporte anual correspondiente al
literal a), por la fracción que resulte de NEO el número de Días
S que falten para completar el año calendario en curso entre trescientos,
S sesenta y cinco (365). =

pa El aporte anual de capacitación en caso del literal b), será el que
$ corresponda al tramó en que se encuentre la producción diaria promedi. a
S de los Hidrocarburos Fiscalizados en el año calendario anterior, la
S cual se obtendrá dividiendo el volumen total de los roca raros
S Fiscalizados en dicho Año entre el correspondiente número de Días. >
S Los pagos a que se refiere el presente acápite, excepto el primer
S pago, serán efectuados durante el Mes de enero de cada año calendario.s

Ñ Para determinar la equivalencia de Barriles / Día en caso de

producción de Gas Natural, se utilizará la siguiente equivalencia:
Barriles serán equivalentes al volumen de Gas Natural expresado en
pies cúbicos estándar divididos entre el factor cinco mil seiscientos

S veintiséis (5,626).

15.2 HÍ Contratista cumplirá con las obligaciones establecidas en el
acápite' 15.1 depositando el áporte en la cuenta que PERUPETRO le
señale. =

PERUPETRO entregará al Contratista una comunicación manifestando la
y -

conformidad del pago, dentro de los cinco (5) Días Útiles de haber

recibido el aporte.

15.3 El Contratista se compromete, durante la fase de explotación y de ser
posible, durante la fase de exploración, a tener un programa para
? estudiantes universitarios a fin que realicen prácticas con el objeto
que éstos puedan, de acuerdo con los requerimientos de la universidad
de donde provengan; complementar su formación académica. Asimismo, el
Contratista pondrá dicho programa en conocimiento de PERUPETRO.

"

15.4 Los programas de capacitación que el Contratista establezca para su
personal, tanto en el país como en el extranjero, serán puestos en
conocimiento de PERUPETRO. =

CLÁUSULA DÉCIMA SEXTA - CESIÓN =

16.1 En caso que el Contratista/llegue a un acuerdo para ceder su posición

contractual o asociarse con'un tercero en el Contrato, procederá, a
notificar a PERUPETRO respecto de dicho acuerdo. .A la notificación
deberá acompañarse la solicitud de calificación del cesionario o del
tercero y adjuntarse la mean complementaria que resulte
necesaria pata, su calificación como empresa petrolera, conforme a ley.
Si PERUPETRO otorga la calificación solicitada, la cesión se llevará a
efecto mediante la modificación del Contrato, realizada conforme a

ley. =
16.2 El Contratista podrá ceder, previa notificación a PERUPETRO, conforme
a ley toda o parte de su participación en el Contrato a una Afiliada.=
16.3 El cesionario otorgará todas las garantías y asumirá todos los
derechos, responsabilidades Y obligaciones del cedente. =
CLÁUSULA DÉCIMA SÉTIMA - CASO FORTUITO O FUERZA MAYOR

17.1 Ninguna de las Partes es imputable por la inejecución de una
- obligación o su cumplimiento parcial, tardío o defectuoso, durante el
término en que dicha Parte obligada se vea afectada por causa de Caso
Fortuito o Fuerza Mayor y siempre que acredite que tal causa impidió
su debido, cumplimiento.

17.2 La Parte afectada por el Caso Fortuito o Fuerza Mayor notificará por
escrito dentro de los: cinco (5) Días siguientes de producida la causal
a la otra Parte respecto de tal evento y acreditará la forma en que
afecta la ejecución de la correspondiente obligación. La otra Parte
responderá por escrito aceptando o no la causal dentro de los quince
(15) Días siguientes de recibida la notificación antes mencionada. La
no respuesta de la Parte notificada en el plazo señalado se entenderá
como aceptación de la causal invocada. =

En el caso de ejecución parcial, tardía o defectuosa de la obligación
afectada por Caso Fortuito o Fuerza Mayor, la Parte obligada a su
cumplimiento hará sus mejores esfuerzos para ejecutarla con arreglo a
SERIEBN2 1321769 6769

la común intención de las Partes expresada en el Contrato, debiendo
las Partes continuar con la ejecución de las obligaciones

contractuales no afectadas en cualquier forma por dicha causa. =
La Parte afectada por la causa de Caso Fórtuito o Fuerza Mayor deberá:

reiniciar el cumplimiento de las obligaciones y  condiciones'
contractuales dentro de un período de tiempo razonable, luego que:
dicha causa o causas hubieran desaparecido, para lo cual deberá dar
aviso a la otra Parte dentro de los cinco (5) Días siguientes de
desaparecida la causa. La Parte no afectada colaborará con la parte
afectada en este esfuerzo. = :

En los casos de huelga, paro u otros similares, una de las Partes no;

podrá imponer a la otra una solución contraria a su voluntad. =
17.3 El lapso durante el cual los efectos de la '/causa de Caso Fortuito o,

ota

Fuerza Mayor afecten el cumplimiento de las obligacionés:
S contractuales, será agregado al plazo previsto para el cumplimiento de
Ñ dichas obligaciones, y si fuera el caso, al de la fase correspondiente:
del Contrato y al plazo de Vigencia del Contrato. S

$ si la causa de Caso Fortuito o Fuerza Mayor afectara la ejecución de
alguno de los programas mínimos de trabajo a que se refiere el acápite
4.6, la fianza que garantice dicho programa se mantendrá vigente y sin
ser ejecutada durante el lapso en que tal Causa afecte la indicada
ejecución o durante el lapso en que PERUPETRO no se pronuncie sobre la

2 dae 1

causal invocada por el Contratista y, si se hubiera producido alguna;
iscrepancia respecto a la existencia'de tal causal, mientras no se

S
elva la discrepancia. Con tal fin el Contratista deberá prorrogar,

S o suxtituir dicha fianza, según sea necesario. =

o, en tanto PERUPETRO no se pronuncie sobre la causal invocadar
por ell Contratista o mientras no se resuelva la discrepancia quel
pudiere haberse producido sobre su existencia, quedará en suspenso eE
cómputo del plazo para la ejécución del programa mínimo de trabajos

respectivo. En caso que PERUPETRO acepte la existencia de la causal. de
Caso Fortuito o Fuerza Mayor “invocada pór el Contratista, éste

>
S reanudará la ejecución del programa mínimo de'“trabajo tan pronto cesem

los eféctos de la indicada causal. =

=x

.4 PERUPETRO hará los esfuerzos necesarios para obtener la ayuda Y
cooperación de las autoridades correspondientes del Gobierno a fin que
se tomen las medidas necesarias para asegurar una implementación Y

S operación continuada y segura de las “actividades previstas bajo el

Contrato. Se

Se conviene que cuando cualquiera de las Partes, a su sola
criterio, considere que “su personal o el de sus subcontratistas na
puedan actuaf dentro del Área de Contrato con la seguridad necesaria
en cuanto a su integridad física, la invocación de esta situación coma
causa de Caso Fortuito o Fuerza Mayor no será discutida por la SER
Parte, siempre y cuando se haya dado cumplimiento a lo establecido en

los artículos 1314* y 1315” del Código Civil. = NS

E

17.5 En caso que el Contratista se vea afectado por causa de Caso Fortuito

o Fuerza Mayor que le impida completar la ejecución del programa
mínimo de trabajo del período en curso, vencido el término de doce
(12) Meses consecutivos contados a partir del momento en que aquella
se produjo, el Contratista podrá resolver el Contrato, para lo cual
deberá comunicar su decisión a PERUPETRO con una anticipación no menor
de treinta (30) Días a la fecha en la cual hará suelta del Área de
Contrato.

17.6 Las disposiciones de esta cláusula décimo sétima no son aplicables a

CLÁUSULA DÉCIMA OCTAVA CONTABILIDAD

obligaciones de pago de sumas de dinero.

18.1 El Contratista deberá llevar su contabilidad, de acuerdo con los

18.

2

principios y las prácticas contables establecidas y aceptadas en el
Perú. Asimismo, deberá llevar y mantener todos los libros, registros
detallados y documentación que sean necesarios para contabilizar y
controlar las actividades que realiza en el país y en el extranjero
con relación al objeto del Contrato, así como para la adecuada
sustentación de- sus ingresos, inversiones, costos, gastos y Tributos
incurridos en cada ejercicio. Por otro lado, dentro de los ciento
veinte (120) Días contados a partir de la Fecha de Suscripción, el
Contratista proporcionará a PERUPETRO una copia en idioma castellano
del "Manual de Procedimientos Contables" que haya decidido proponer
para registrar sus operaciones.

El "Manual de Procedimientos Contables" deberá contener entre otros,

lo siguiente:

a) Idioma y moneda en,que se llevarán los registros contables.
b) Principios y prácticas contables aplicables.

<) Estructura y Plan de Cuentas, de conformidad con los requerimientos
de la Comisión Nacional Supervisora de Empresas y Valores
(CONASEV) .
d) Mecanismos de identificación de las cuentas correspondientes al

Contrato y otros contratos por Hidrocarburos, a las actividades
relacionadas y a las otras actividades.

e) Mecanismos de imputación de los ingresos, inversiones, costos y
gastos comunes, al Contrato, a otros contratos por Hidrocarburos, a

las actividades relacionadas y a las otras actividades. =:

£) Determinación de las cuentas de ingresos y egresos (y de los
registros detallados para efectos del cálculo del factor R;.,, así
como el detalle de los procedimientos descritos en el anexo "E" del
Contrato, de ser el caso. =

De haberse incluido en el “Manual de Procedimientos Contables” lo
descrito en el literal £f) precedente, PERUPETRO, en un lapso no mayor
de treinta (30) Días de haberlo recibido comunicará al Contratista su
aprobación respecto del procedimiento contable del factor R t-1 a que
se contrae dicho literal o, en su defecto, las sugerencias que

considere para mejorar y/o ampliar dicho procedimiento. De no haber un
6770
SERIEBN?> 18321770  “

pronunciamiento por parte de PERUPETRO dentro del plazo mencionado, el
procedimiento a que se refiere el literal £) del acápite 18.1 será

considerado como aprobado para todos sus efectos. =

Dentro del mismo término de treinta (30) Días de recibido el "Manual;
de Procedimientos Contables", PERUPETRO podrá formular sugerencias y/W

NX
observaciones para mejorar, ampliar o eliminar alguno o algunos de los;

otros procedimientos contables propuestos en dicho manual. = S
Todo cambio en lo que respecta al procedimiento contable del factor R
t1 aprobado, será previamente propuesto a PERUPETRO para sn
aprobación, siguiéndose para tal fin el procedimiento contenido en el

primer párrafo del presente acápite.

.3 Los libros de contabilidad del Contratista, los estados financieros y
2 la documentación de sustento de los mismos, serán puestos a
SS disposición de los representantes autorizados de PERUPETRO para Su
verificación, en las oficinas del Contratista, previa notificación: i

18.4 El Contratista mantendrá los registros de las propiedades muebles ez
inmuebles, utilizadas en las Operaciones del Contrato, de conformidad
con las normas de contabilidad vigentes en el Perú y de acuerdo a las,

prácticas contables generalmente aceptadas en la industria petroler:

internacional.
o S 37 . . pu,
E S PERUPETRO podrá solicitar al Contratista información ' sobre  SsuÑs
E > propiedades cada vez que lo considere pertinente. Asimismo, PERUPRTRO.

odrá solicitar al Contratista su cronograma de inventarios físicos de
bienes inherentes a las Operaciones, clasificándolos según sean de
iedad del-Contratista o de terceros, y participar en éstos si 10,
lera conveniente. = S
18.5 El Coltratista deberá remitir, dentro de los treinta (30) Días de

haber sido emitidos, copia del informe de sus auditores externos sobrel

sus estados financieros correspondientes al ejercicio económico:
anterior. En el caso que el Contratista tuviese suscrito con

PERUPETRO más de un contrato, o realizara actividades distintas a las
del Contrato, se obliga a llevar cúentas sebaradas con el objeto de

formular estados financieros para cada contráto y/o actividad, Y Ppox
lo tanto, el informe elaborado por sus auditores externos deberás
incluir también estados financieros por cada contrato y/o actividad.

18.6 El Contratista deberá remitir, dentro de los quince (15) Días d

haber sido presentada a la Superintendencia Nacional de administración
S Tributaria o la entidad que la sustituya, copia de  todá 12d
SS

documentación adjunta a la declaración jurada.del impuesto a la renta.
CLÁUSULA DÉCIMA NOVENA - VARIOS

xs 19.1 Si en uno o más casos, cualesquiera de las Partes omitiera invocar Q;
insistir en el cumplimiento de alguna de las estipulaciones del
Contrato O en el ejercicio de cualquiera de los derechos otorgados:

bajo el Contrato, ello no será interpretado como una renuncia a dicha
disposición o derecho.

S / S

19.2

19.3

19.4

anal

19.6

1957

19.8

En la ejecución de las Operaciones el Contratista cumplirá con todas
las resoluciones que las autoridades competentes dicten en uso de sus

atribuciones legales. =
Asimismo, el Contratista se obliga a cumplir todas las disposiciones
de las autoridades competentes en relación con los aspectos de defensa

y Beguridad nacional. =

El Contratista tiene.el derecho al, libre ingreso y salida del Área de
Contrato.

En concordancia con la legislación vigente, el Contratista tendrá el
derecho de utilizar, con el propósito de llevar a cabo las
Operaciones, el agua, madera, grava y otros materiales de construcción
ubicados dentro del Área de Contrato, respetando el derecho de
terceros, de ser el Caso. =

La licencia de uso de información técnica del Área de Contrato 1 otras
áreas, que el Contratista desee adquirir, la debe solicitar a
PERUPETRO, quien la suministrará de acuerdo a la política de
transferencia y uso ds información técnica de exploración producción
de PERUPETROí, para cuyo efecto las Partes suscribirán una "Carta-

Convenio".

En el caso que alguna de las Partes no cumpla con pagar en el plazo
acordado,-.el monto materia del pago estará afecto a partir del Día
siguiente de la fecha en que debió pagarse, a las tasas de interés

siguientes: =
a) Para cuentas que sean expresadas y pagaderas en. moneda nacional, la
tasa aplicable será la tasa activa en moneda nacional (TAMN), para
créditos de hasta trescientos sesenta (360) Días de plazo,

publicada por la Superintendencia de Banca y Seguros, o la que la

(sustituya, aplicable al período transcurrido entre la fecha de

vencimiento y la fecha efectiva de pago.
/5) Para cuentas que sean expresadas en Dólares, y pagaderas en moneda
nacional o en Dólares, la tasa aplicable será la tasa de interés
Xx preferencial (U.S. Prime Rate) más tres (3) puntos porcentuales,
publicada por la Reserva Federal de los Estados Unidos de
Norteamérica, aplicada al período transcurrido entre la fecha de
vencimiento y la fecha efectiva de pago, a falta de ésta, las

Partes acordarán otra que la sustituya adecuadamente. = E
Las disposiciones del acápite 19.6 serán de aplicación a todas las
cuentas entre las Partes que surjan bajo el Contrato o de cualquier
otro acuerdo o transacción entre las Partes. Por acuerdo escrito entre
las Partes se podrá establecer una estipulación diferente para el pago
de intereses. Las disposiciones aquí contenidas para la aplicación de
intereses no modificarán de ningún modo los derechos y recursos
legales de las Partes para hacer cumplir el pago de los montos

adeudados .

En caso de emergencia nacional declarada por ley, en virtud de la cual

el Estado deba adquirir Hidrocarburos de productores locales, ésta se
dólares a los treinta (30) Días siguientes de efectuada la entrega.

19.9 El Estado, a través del Ministerio de Defensa y del Ministerio del;
Interior, brindará al Contratista en las Operaciones y en cuanto 18
sea poRibIoS las SS de seguridad necesarias.

Estado, según corresponda, de cualquier reclamo, acción legal u otras,
cargas 0 gravámenes de terceros que pudieran resultar sz
consecuencia de las Operaciones y relaciones llevadas a cabo al amparo.

del Contrato, provenientes de cualquier. relación contractual o extra;
contractual, salvo aquellas que se originen por acciones del propid
2 PERUPETRO o del Estado.

$ 19.11El Contratista tendrá la libre disponibilidad de los Hidrocarburos qu

le corresponda conforme al Contrato.
CLÁUSULA VIGÉSIMA - NOTIFICACIONES Y COMUNICACIONES

20.1 Toda notificación o comunicación, relativa —, Contrato, será
considerada como válidamente cursada si es por escrito y entregada Es
cargo o recibida por intermedio de correo certificado o facsímil o por
otros medios que las Partes acuerden, dirigida-al destinatario en” un
Día Útil a las siguientes direcciones: Ñ

PERUPETRO:

is Aldana N” 320

ndatario Nacional

Arias Araguez 250, San Antonio

Entegio

Miraflores, Lima

Sa

Lima 18 - Perú =
Fax: 4451015
Garante Corporativo:
VIETNAM AMERICAN EXPLORATION COMPANY, LLC. =
General Manager =
8235 Douglas Ave, Ste 800, LB 78 =
Dallas, Tx 75225 =
Phone 214 691 4566 =
Fax 214 696 3970 =
20.2 Cualquiera de las Partes tendrá el derecho de cambiar su dirección

de

otario

Colegr

el número de facsímil a los efectos de las notificaciones

Mtra de Lina

comunicaciones, mediante comunicación a la otra Parte, con por la:

menos cinco (5) Días Útiles de anticipación a la fecha efectiva de

dicho cambio. SS

/

Lo establecido en el primer párrafo de este acápite es de aplicación
al Garante Corporativo. E =
CLÁUSULA VIGÉSIMA PRIMERA - SOMETIMIENTO A LA LEY PERUANA Y SOLUCIÓN DE
CONTROVERSIAS =.

21.1 Sometimiento a la Ley Peruana =:

El Contrato se ha negociado, redactado y suscrito con drreglo a las
/normas legales del Perú y su  contenido,, ejecución y demás
consecuencias que de él se originen se regirán por las normas legales
de derecho interno de la República del Perú.

21.2 Comité Técnico de Conciliación =:

El Comité Técnico de Conciliación será formado dentro de los quince
(15) Días Útiles siguientes a su convocatoria por cualquiera de las
Partes y estará compuesto por tres (3) miembros calificados en la
materia de que se trate. Cada una de las Partes seleccionará a un (1)
miembro y el tercero será determinado por los miembros designados por
las Partes. Si cualquiera de las Partes no designara a su miembro
representante dentro del plazo estipulado o si los miembros designados
por ellas no pudieran ponerse de acuerdo para determinar al tercer
miembro dentro “del plazo estipulado, o si el Comité Técnico de
Conciliación no emitiera opinión dentro del plazo estipulado,
cualquiera de las Partes podrá someter la discrepancia para que sea
resuelta de acuerdo a lo previsto en el acápite 21.3 del Contrato. ==:

Las Partes, dentro de los sesenta (60) Días contados a partir de la
Fecha de Suscripción, acordarán el procedimiento que regirá a este
comité. =:

Las resoluciones del Comité/ Técnico de Conciliación deberán ser
emitidas dentro'de los treinta (30) Días de su instalación y tendrán
carácter obligatorio, én tanto un laudo arbitral, de ser el caso, no
resuelva el diferendo en forma definitiva.” Sin perjuicio del
cumplimiento de la resolución emitida por el Comité Técnico de
Conciliación, cualquiera de las Partes podrá recurrir a arbitraje
conforme al acápite 21.3, dentro de los sesenta (60) Días siguientes a
la fecha de recepción de la notificación de la resolución referida. ==

21.3 Convenio Arbitral ..
Cualquier litigio, controversia, diferencia o reclamo resultante del
Contrato oO relativo al Contrato, tales como su interpretación,
cumplimiento, resolución, terminación, eficacia o validez, que surja
entre el Contratista, y PERUPETRO y que no pueda ser resuelto de mutuo
acuerdo entre las Partes deberá ser resuelto por medio de arbitraje

> internacional-de derecho, de acuerdo con lo dispuesto en el artículo
68” de la Ley N* 26221. =
Las Partes se obligan a realizar todos aquellos actos que sean

necesarios para el desarrollo del procedimiento arbitral hasta su

culminación y ejecución. =:
El arbitraje será administrado por el Centro Internacional de Arreglo

de Diferencias Relativas a Inversiones, en adelante CIADI. En todo lo
SERIE B N2 1391772 6772

no previsto en esta cláusula, el arbitraje se organizará y
desarrollará de acuerdo con las Reglas de Arbitraje del CIADI,
vigentes en la Fecha de Suscripción.

Los árbitros serán tres (3), cada Parte designará a uno y el tercero;

será nombrado por los árbitros designados por “las Partes. =

Para la solución de fondo del litigio, controversia, diferencia 0

reclamo sometido a arbitraje, los árbitros aplicarán el derecho:
interno de la República del Perú. = $
El arbitraje podrá tramitarse en la sede de la Corte Permanente ee

Arbitraje o en la de cualquier otra institución apropiada, pública ES
privada, con la que el Centro hubiere llegado a un acuerdo a taly
efecto o en cualquier otro lugar que la Comisión o Tribunal apruebe

2 previa consulta con el Secretario General. da
3 Durante el desarrollo del arbitraje las Partes continuarán con lal
S ejecución de sus obligaciones contractuales, en la medida en que sea,

posible, inclusive aquéllas materia del arbitraje. = Ñ

Sin perjuicio de lo anterior, si la materia de arbitraje fuera e

Ch

cufiplimiento de las obligaciones contractuales garantizadas con las,
fianzas a que se refiere el acápite 3.10 quedará en suspenso eN
e] S cómputo del plazo respectivo y tales fianzas no podrán ser ejecutadas *
$ iendo ser mantenidas vigentes durante el procedimiento axbitral.:
S 1 fin, el Contratista deberá prorrogar o sustituir dichas,

s obligatorio para las Partes y no podrá ser objeto as

aS$ de cualquier otro recurso, “excepto los previstos en el
EE Convenio sob: Arreglo de Diferencias Relativas a Inversiones entre
oz? Estados y Nacionales de Otros Estados, en adelante el Convenio. y
E El laudo dictado conforme al Convenio se ejecutará dentro del
E S rritorio peruano, de acuerdo a las normas vigentes sobre ejecución

S

de sentencias.'= =

Las Partes renuncian a cualquier reclamación diplomática. =:

Fra ofi

21.4 Este Contrato se redacta e interpreta en el údioma castellano, por l
que las Partes convienen en que esta versión es la única y la oficial.

< CLÁUSULA VIGÉSIMA SEGUNDA - TERMINACIÓN =
22.1 La terminación del Contrato se rige por lo estipulado en él,

se

hs

supletoriamente por las normas de la Ley N* 26221; y, en cuanto a 1a
x

E que no esté previsto en ella, por las normas del Código Civil. =:

$ Salvo los casos previstos en el acápite 22.3, cuando una de las Partes

incurra en “incumplimiento de cualquiera de las obligaciones

S estipuladas en el Contrato por causas que no fueran de Caso Fortuito ES
x Fuerza Mayor, la otra Parte podrá notificar a dicha parten
comunicándole el incumplimiento y su intención de dar por terminado el
Contrato al término del plazo de sesenta (60) Díás a no ser que dentra
N del este plazo el referido incumplimiento sea subsanado o que A

satisfácción de la otra Parte demuestre que está en vía

SS subsanación. =
22.

22.

Si la Partie que recibe una notificación de incumplimiento cuestiona o
niega la existencia de éste, dicha Parte puede referir el asunto a
arbitraje conforme a lo dispuesto en la cláusula vigésimo primera,
dentro de los treinta (30) Días siguientes a la notificación. En tal
caso, el cómputo del plázo de sesenta (60) Días quedará en suspenso
hasta que el laudo arbitral sea notificado a las Partes; y el Contrato
terminará si habiendo sido confirmado el incumplimiento, éste no es
subsanado dentro de dicho plazo.

El Contrato puede) terminar con anterioridad al plazo de Vigencia del
Contrato, por acuerdo expreso de las Partes. =

A la terminación del Contrato cesarán totalmente todos los derechos y
obligaciones de last Partes, especificados en el Contrato y se tendrá
en consideración: =:

a) Que los derechos y las obligaciones de las Partes derivados de este
Contrato con “anterioridad a dicha terminación sean respetados;
incluyendo, entre otros, el derecho del Contratista a los
Hidrocarburos extraídos y a las garantías estipuladas en el

Contrato; y;
hb) Que en éaso de incumplimiento y responsabilidad incurridos en fecha
anterior a la terminación por cualquiera de las Partes, de
cualquiera de ¿las obligaciones estipuladas en el Contrato, éstos
sean subsanados por Wa Parte infractora, salvo'las obligaciones

especificadas en el Contrato que se extinguen con la terminación
Se

del mismo. =

El Contrato se resolverá de pleno derecho y sin previo trámite, en los
casos siguientes:

22.3.1 En caso que el Contratista haya incumplido con la ejecución del
programa mínimo de trabajo de cualquier período de la fase de
exploración, luego de haber hecho uso de las prórrogas

- contempládas en el acápite 3.4 de ser el caso, y sin razones
satisfactorias a PERUPETRO, salvo que se cumpla lo previsto en

y los acápites 4.7 y 4.13.
22.3.2. En caso que al vencimiento de la fase de exploración o del
período de retención, lo último que suceda, no se efectuara
ninguna declaración de Descubrimiento Comercial. =

22.3.3 En los casos espécíficos señalados en los acápites 3.10, 4.2 y
17.5. =

22.3.4 En caso que alguna de las empresas que conforman el Contratista
Xx haya sido declarada en insolvencia, disolución, liquidación o
quiebra y la otra u otras empresas que conforman el Contratista
o un tercero debidamente calificado por PERUPETRO, no asuma la
participación en el Contrato de la empresa disuelta, liquidada
o quebrada en un plazo de quince (15) Días Útiles.

22.3.5 En caso de no encontrarse vigente la garantía corporativa a
que se refiere el acápite 3.11 o en caso de haber sido
declarada la insolvencia, disolúción, liquidación o quiebra de

z /
SERIE BN* 1321773 y 6773

alguna entidad que haya otorgado la garantía a que se refiere
/ X

el acápite 3.11 y dicha garantía no haya sido asumida por un

tercero y aceptada por PERUPETRO.

22.3.6 Por mandato de un laudo arbitral que declare, en los casos del:
acápite 22.1, un incumplimiento y éste no sea subsanado!
conforme a lo dispuesto en el referido acápite; o por "mandato;
de un laudo arbitral que declare la terminación del Contrato.

Votar

22.3.7 Al vencimiento del plazo contractual. =

De acuerdo a lo establecido por el artículo 87” de la Ley No. 26221
$ también podrá resolverse el Contrato cuando en aplicación dex
"Reglamento. de Medio Ambiente para las Actividades de Hidrocarburos"
aprobado por Decreto Supremo No. 046-93-EM y sus modificatorias
procede el cese definitivo de actividades. =

3 22.5 En caso que alguna de las empresas que conforman el Contratista,

Voblrios alo Lom

alguna de las entidades que hayan otorgado la garantía a que ES
refiere el acápite 3.11, “solicite protección contra las acciones der
acreedores, PERUPETRO podrá resolver el Contrato en caso estime quel
sus derechos bajo el Contrato no se encuentren debidamente protegidos.
3 22.6A la terminación del Contrato, el Contratista entregará en propieda

Feo Lina

al Estado, a través de PERUPETRO, a menos que éste no los requiera,
sin cargo ni costo alguno para éste, en buen estado de conservación:

mantenimiento y funcionamiento, y teniendo en cuenta el desgaste

de

ormal producido por el uso, los inmuebles, instalaciones de energía,;
amentos, medios de comunicación, ductos y demás bienes de
cción e instalaciones de propiedad del Contratista que permitan,

inuación de las Operaciones. = S

En caso de haber Explotación conjunta de Petróleo, Gas Natural Nor

Asociado y/o Gas Natural No Asociado y Condensados, al término del:
plazo establecido en el acápite 3.1 para la fase “de explotación de

e)
8 » Petróleo, el Contratista entregará en propiedad al Estado, a través de
152

PERUPETRO, a menos que éste no los requiera, sin cargo ni costo alguno?

$
para éste, en buen estado de conservación, mantenimiento y
funcionamiento y teniendo en cuenta el desgaste normal producido poK

el uso, los bienes e instalaciones propios de la Explotación des
Petróleo, que no sean necesarios para la Explotación de Gas Natural No:
Asociado y/o Gas Natural No Asociado y Condensados. = S

Los bienes e instalaciones que conserve el Contratista para la

S Explotación del Gas Natural No Asociado y/o Gas Natural No Asociado y

Condensados, que hayan estado siendo utilizados también en 18
S Explotación de Petróleo, aún cuando continuaran en propiedad del
Contratista o de las ENPoSaRE que conforman el Contratista, serán
aplicados a servir ambas Explotaciones, celebrándose al efecto wi

convenio entre las Partes.

Ñ En caso que el Contratista haya estado- ufando los bienes e
instalaciones descritos en el primer párrafo del presente acápite peros

que no sean conexos O accesorios exclusivamente a as operaciones ii
esto es, que también hayan estado siendo usados para operaciones en
otras áreas con contrato vigente para la Exploración o Explotación de
Hidrocarburos en el país, el Contratista contintará con la propiedad
de dichos bienes, haciendo uso de ellos. =

22.7 A efectos de lo dispuesto en el acápite 22.6, durante el último Año de
Vigencia del Contrato, el Contratista dará las facilidades y
colaborará con PERUPETRO en todo lo necesario para que, sin interferir
com las Operaciones, PERUPETRO pueda realizar todos los actos y
celebrar todos los convenios que permitan una transición ordenada y no
interrumpida de las Operaciones que se vengan realizando a la fecha de
terminación del Contrato.

ANEXO “A”
= DESCRIPCIÓN DEL—LOTE 2-38 =
UBICACION
El Lote Z-38 se encuentra ubicado en el zócalo continental frente a las

costas de las Provincias de Zarumilla, Tumbes y Contralmirante Villar del
Departamento de Tumbes y está delimitado tal como se muestra en el Anexo
“B” (Mapa) conforme a la siguiente descripción.
PUNTO DE REFERENCIA
El Punto de Referencia (P.R.) es la Estación H-1 LOS ORGANOS, ubicado en el
Distrito de Los Organos de la Provincia de Talara del Departamento de

Piura.
PUNTO DE PARTIDA =
Desde el Punto de Referencia (P.R.) se mide 1,399.273 m hacia el Oeste y
luego 11,700.399 m hacia el Norte, hasta encontrar el Punto (132).
CONFORMACION DEL LOTE
Desde el Punto (132) o (P.P.) se mide 5,000.000 m Oeste en línea recta con
Azimut de 270”''00%060"” hasta llegar al Punto (131).
Desde el Punto (131) se mide 614.679 m Sur en línea recta con Azimut de
180*00'00” hasta llegar al Punto (139).
Desde el Punto (139) se mide 51,250,000 m Oeste en línea recta con Azimut
de 270*g0'00" Hasta llegar al Punto (133). =
Desde el Punto (133) se mide 74,699.306 m Norte en línea recta con Azimut
de 360*00'00” hasta llegar al Punto (1).
Desde el Punto (1) se mide 76,250.000 m Este en línea recta con Azimut de
90*—00'00” hasta llegar al Punto (9).
Desde el Punto (9) se mide 26,584.62% m Sur en línea recta con Azimut de
180*00'00” hasta llegar al- Punto (56).
Desde el Punto (56) se mide 2,500.000 m Oeste en línea recta con Azimut de
270*00'00" hasta llegar al Punto (55).
Desde el Punto (55) se mide 5,000.000 m Sur en línea recta con Azimut de
180*00'00” hasta llegar al Punto (67).
Desde el Punto (67) se mide 7,500.000 m Oeste en línea recta con Azimut de
270*00'00” hasta llegar al Punto (65). s=z

Desde el Punto (65) se midé 2,500.000 m Sur en línea recta con
180”00'00” hasta llegar al Púnto (69) .

SERIEBNO 1321774 : 56774

| SP
IQ AS
ZN e (Are el punto (69) se mide 5,000.000 m Oeste en línea recta con Azimut de

ES, 0*00'00” hasta llegar al Punto (68). +

PROS: esde el Punto (68) se mide 3,000.000 m Sur en línea recta con Azimut das
180*00'00" hasta llegar al Punto (79). = y
Desde el Punto (79) se mide 2,500.000 m Oeste en línea recta con Azimut de
270-0000” hasta llegar al Punto (77). = Ed
Desde el Punto (77) se mide 7,000.000 m Sur en línea recta con Azimut de
180-00'00" hasta llegar al Punto (88). = £ S
Desde el Punto (88) se mide 2,500.000 m Oeste en línea recta con Azimut dez
270*00'00" hasta llegar al Punto (87). = $

a
o

Desde el Punto (87) se mide 30,000.000 m Sur en línea recta con Azimut
180%00'00” hasta llegar al Punto (132) o Punto de Partida (P.P.) cerrando:

> así el perímetro del Lote. =
Y  COLINDANCIAS =
Por el Norte con la Republica de Ecuador, por el Este con el Lote Z-1, po:

dotar

el Sur con el Lote Z-34 y por el Oeste con áreas libres. =3
Y DEFINICION DE LAS PARCELAS = S
Parcela“1 rodeada por los puntos de esquina 1,2,11 y 10 a
Parcela 2 rodeada por los puntos de esquina 2,3,12 y cla S
Parcela 3 rodeada por los puntos de esquina 3,4,13 y 12
z Parcela 4 rodeada por los puntos de esquina 4,5,14 y 13
5 rodeada por los puntos de esquina 5,6,15 y 14
6 rodeada por los puntos de esquina 6,7,16 y 15
7 rodeada por los puntos de esquina 7,8,17 y 16

Parcela Y rodeada por los puntos de esquina 8B,9,19,18 y
Parcela odeada por los puntos de esquina 10,11,21 y 20
Parcela deada por los puntos de esquina 11,12,22 y 21

rodeada por los puntos de esquina 12,13,23 y 22
Parcela rodeada por los puntos de esquina 13,14,24 y 23
Parcela 13 rodeada por los puntos de esquina 14,15,25 y 24
Parcela 14 rodeada por los puntos de esquina 15,16,26 y 25

Parcela 15 rodeada por los puntos de esquina 16,118,27 y

Pa

3 Parcela 16 rodeada por los puntos de esquina 18,19/36,35 y
X= Parcela 17 rodeada por los puntos de esquina 20,21,29 y-28

tarios de

Parcela 18 rodeada por los puntos de esquina 21,22,30 y 29

Y
pe

3 Parcela 19 rodeada por los puntos de esquina 22,23,31 y 30
Parcela 20 rodeada por los puntos de esquina 23,24,32 y 31

pls ale

> Parcela 21 rodeada por los puntos de esquina 24,25,33 y 32

17

Parcela 22 rodeada por los puntos de esquina 25,26,34 y 33

Lama

Parcela 23 rodeada por los puntos de esquina 26,27,35 y 34
x Parcela 24 rodeada por los puntos de esquina 28,29,38 y 37

4 de

Parcela 25 rodeada por los puntos de esquina 29,30,39 y 38

Notario

1
1]

Parcela 26 rodeada por los puntos de esquina 30,31,40 y 39
XX Parcela 27 rodeada por los puntos de esquina 31,32,41 y 40
Parcela 28 rodeada por los puntos de esquina 32,33,42 y 41

Y parcela 29 rodeada por los puntos de esquina 33,34,43 y 42
Parcela 30 rodeala

Parcela 31 rodeada
Parcela 32

Parcela 33

rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada

Parcela 34
Parcela 35
Parcela 36
Parcela-37
Parcela 38
Parcela 39
Parcela 40
Parcela 41
42
43
44
45
46
47
48
Parcela 49

Parcela
Párcela
Parcela
Parcela
Parcela
Parcel a
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada

Parcela

Parcela 50
51
52
53
54
Parcela 55
56
57
58
Parcela 59
S 60
61
62

Parcela
Parcela
Parcela
Parcela

Parcela
Parcela
Parcela

Parcela
Parcela
Parcela
Parcela 63
64
65
66
67
68
69
70
71 rodeada
72 rodeada
Parcela 73“rodeada

Parcela rodeada
rodeada
rodeada
rodeada
rodeada
rodeada

rodeada

Parcela
Parcela
Parcela
Parcela
Parcela
Paícela
Parcela
Parcela

Parcela 74 rodeada
Parcela 75 rodeada

por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por,
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por

pór

los
los
los
los
los
los
los
los
los
los
los
los
los
los
los
los
los
los
los
los
los
los
los
los
los
los
los
los

puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
“puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos

de
de
de
de
de
de
de
de
de
de
de
de
de
de
de
de
de
de
de
de
de
de
de
de
de
de
de

puntos de

los puntos

los
los
los
los
los
los
los
los
los
lós
los

los
>

los
los
los
los
los

puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos

de
de
de
de
de
de
de
de
de
de
de
de
de
de
de
de
de

de

esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina'
esquina
esquina
esquina
esquina,
esquina
esquina
esquina
esquina
esquina
esquina

43,44,45,54 y

34,35,44 y 43
35,36,46,45 y 44
37,38,48 y 47
38,39,49 y 48
39,40,50 y 49
40,41,51 y 50
41,42,52 y 51
42,43,53 y 52

53
,66,64 y 54

45,46,56,55,67
47,48,58 y 57
48,49,59 y 58
49,50,60 y 59
50,51,61 y 60
51,52,62 y 61
52,53,63 y 62
53,54,64 y 63
57,58,71 y 70
58,59,72 y 71
59,60,73 y 72
60,61,74 y 73
61,62,75 y 74
62,63,76 y 75
63,64,66,65,69,
70,71,81 y 80
71,72,82 y 81
72,73,83 y 82
73,74,84 y 83
74,75,85 y 84
75,76,78,77,86 y 85
80,81,90 y 89
81,82,91 y 90
82,83,92 y 91
83,84,93 y 92
84,85,94 y 93
85,86,88,87,95 y 94
89,90,97 y 96
90,91,98 y 97
91,92,99 y 98
92,93,100 y 99
93,94,101 y 100
94,95,103,102 y
96,97,105 y 104
97,98,106 y 105
98,99,107 y 106
99,100,108 y 107

68,79,78 y 76

SERIEBN? 1321775 CO) 6775

ÍÁxcela 76 rodeada por los puntos de esquina 100,101,102,109 y
hrcela 77 rodeada por los puntos de esquina 104,105,111 y 110

arcela 78 rodeada por los puntos de esquina 105,106,112 y 111
Parcela 79 rodeada por los puntos de esquina 106,107,113 y 112
Parcela 80 rodeada por los púntos de esquina 107,108,114 y 113
Parcela 81 rodeada por los puntos de esquina 108,109,115 y 114
e 7 2 Parcela 82 rodeada por los puntos de esquina 102,103,116,115 y
rodeada por los puntos de esquina 110,111,118 y
rodeada por los puntos de esquina 111,112,119 y

rodeada por los-puntos' de esquina 112,113,120 y
¿Parcela 86 rodeada por los puntos de esquina 113,114,121 y

Parcela 87 rodeada por los puntos de esquina 114,115,122 y
Parcela 88 rodeada por los puntos de esquina 115,116,124,123 y
Parcela 89 rodeada por los puntos de esquina 117,118,126 y 125
Parcela 90 rodeada por los puntos de esquina 118,119,127 y 126
Parcela 91 rodeada por los puntos de esquina 119,120,128 y 127
Parcela 92 rodeada por los puntos de esquina 120,121,129 y 128 ==
Parcela 93 rodeada por los puntos de esquina 121 122,123,130 y
Parcela 94 rodeada por los puntos de esquina 125,126,134 y 133
Parcela 95 rodeada por Jos puntos de esquina 126,127,135 y 134

96 rodeada por los puntos de esquina 127,128,136 y 135
97 rodeada por los puntos de esquina 128,129 137 y 136
Parcela rodeada por los puntos de esquina 129,130,138 y 137 ==
Parcela odeada por los puntos de esquina 123,124,132,131,139,138 Y 130.5
RELACION DE XOORDENADAS DE LAS ESQUINAS DEL 2

z COORDENADAS COORDENADAS PLANAS +

GEOGRAFICAS U.T.M. $

Z y unto Latitud Sur | Longitud Oeste | Metros Norte Metros Este

2 JJ Est.H-1 Los Organos |04%10'17"247 81%07'33"211 9'538,914.280 486,027.673

(PR) s

132 o (P.P) 04”03'56"190 81*08'18"533 9'550,614.679 484,628.409.

7 131 04*03'56"157 81*11'00"692 9'550,614.679 479,628.400
139 04*04'16"165 81*11'00"697 9'550,000.000 479,628.400 *

133 04*04'15"308 81*38'42"804 9'550,000.000 428,378.400

1 03*23'42"613 81*38'41”029 9'624,699.306 428,378.400

9 03723'43"396 80*57'30"004 9'624,699.306 504,628.400

56 03*38'09"225 80*57'29"966 9'598,114.679 504,628.400

55 03*38'09"227 80*58'51"006 9'598,114.679 502,128.400

Ñ 67 | 03*%40'52"071 80*58'51"002 9'593,114.679 502,128.400

¡0 65 03*40'52"067 81*02'54”133 9'593,114.679 494,628.400

69 >| 03*42'13”488 81*02'54”138 9'590,614.679 494,628.400

68 03*42'13"475 81*05'36"229 9'590,614.679 | 489,628.400

79 03*43'51”181 81*05'36"239 9'587,614.679 489,628.400

77 03%43'51"171 81*06'57"287 9'587,614.679 487,128.400

mM 88 03*47'39"151 81*06'57"318 9'580,614.679 487,128.400

87 03*47'39"139 81*08'18"371 9'580,614.679 484,628.400

= $

S
AS
RELACION DE COORDENADAS DE LAS ESQUINAS DE LAS PARCELAS

| COORDENADAS PLANAS U.T.M.
PUNTO
1 9'624,699.306 mN_| 428,378.400 m E
2 9'624,699.306mN | 438,378.400 m E
3 9'624,699.306 m N / 448,378.400 m E
4 9'524,699.306 m N_| 458,378.400mE |
NE 9'624,699.306 m N 468,378.400 m E
6 9'624,699.306 m N 478,378 400mE |
Té 9'624,699.306mN | 488,378.400mE |
8 9'624,699.306 m N 498,378.400 m E
9 * | 9'624,699.306 m N 504,628.400 m E
10 “| 9619,699.3068 mN | 428,378.400 m E
11 9'619,699.306 mN | 438,378.400 m E
12 9'619,699.308 mN_| 448,378.400 mE
13 > |-9619,699.306mN | 458,378.400 mE
14 9'619,699.306 m N 468,378.400 m E
15 9'619,699.306 mN | 478,378.400 mE
16 9'619,699.306 mN | 488,378.400 mE
17 9'619,699.306 mN | 498,378.400 m E
18 9'617,199.306 mN, | 498,378.400'm E
19 9'617,199.306 m N 504,628.400 m E
20 9'614,699.306 mN_| 428,378.400 m E
21 9'614,699.306 m N 438,378.400 m E
22 9'614,699.306 mN | 448,378.400 m E
23 [_9'614,699.306 m N 458,378.400 m E
24 |_9'614,699.306 m N 468,378.400 m E
25 | 9614,699.306 mN_| 478,378.400 m E
26 9'614,699.306 mN_ | 488,378.400 m E
Ab 9'614,699.306m N_| 498,378.400 m E
. 28 9'509,699.306 m N | 428,378.400 m E
> 29 9'609,699.306 m N 438,378.400 m E
/ 30 9'609,699.306 m N 448,378.400 m E
31 9'609,699.306 m N_| 458,378.400 mE
32 9'609,699.306 mN_| 468,378.400 m E
33 9'609,699.308 mN | 478,378.400 mE
34 9'609,699.3068 mN_| 488,378.400 m E
” 35 9'609,699.306 mN | 498,378.400 m E
/ 36 9'609,699.306 m N 504,628:400 m E
37 9'604,699.306mN_ | 428,378.400 m E
SS 38 9'604,699.308 mN_| 438,378.400 m E
39 9'604,699.306 m N 448,378.400 m E
dá 40 9'604,699.308 mN_| 458,378.400 m E
41 9'604,699.306 m N 468,378.400 m E
42 9'604,699.306 m N” | 478,378.400 m E
> 43 9'604,699.308 mN | 488,378.400'm E
44 9'604,699.308mN_| 498,378.400 mE
45 9'602,199.308 m N '| 498,378.400 mE
46 9'602,199.308 m N 504,628.400 mE
47 9'599,699.308 mN | 428,378.400 m E
48 9'599,699.306 m N 438,378.400 m E

SERIE B N*

1321776

49 9'599,699.306 m N_| 448,378.400 m E
50 9'599,699.306 m N_| 458,378.400 mE
51 9'599,699.306 m N_| 468,378.400 m E
52 9'599,699.306mN | 478,378.400 m E
53 9'599,699.306 mN_| 488,378.400 mE
54 9'599,699.306-m N_| 498,378.400 m E
55 9'598,114.679 mN_|” 502,128.400 m E
56 9'598,114.679 mN_| 504,628.400 m E
57 9'594,699.306 mN_| 428,378.400 m E
58 9'594,699.306 mN | 438,378.400mE .
59 9'594,699.306 mN_ | 448,378.400 m E
60 9'594,699.306 m N_| 458,378.400 m E
61 9'594,699.306 mN | 468,378.400 m E
62 9'594,699.306 m N_| 478,378.400 m E
63 9'594,699.306 m N_| 488,378.400 m E
64 9'594,699:306 m N_| 498,378.400 m E
65 — 9'593,114.679 mN_| 494,628.400 m E
66 9'593,114.679 mN | 498,378.400 m E
67 9'593,114.679 mN | 502,128.400 m E
68 9'590,614.679 m N_| 489,628.400 m E
69 9'590,614.679mN | 494,628.400 m E
70 9'589,699.306 m N_ | 428,378.400 m E
71 9'589,699.306 m N_| 438,378.400 mE
72 9'589,699.306 m N_| 448,378.400 m E
73 9'589,699.306 m N_| 458,378.400 m E
74 9'589,699.306 m N- | 468,378.400 m E
75 9'589,699.306 m N_| 478,378.400 m E
76 9'589,699.306 m N_| 488,378.400 m E
77 9'587,614.679 mN_| 487,128.400 m E
78 9'587,614.679 mN | 488,378.400 m E
79 9'587,614.679 mN | 489,628.400 m E
80 9'584,699.306 m N_| 428,378.400-m E
81 9'584,699.306m N_| 438,378.400 m E
82 9'584,699.306 mN | 448,378.400 m E
83 9'584,699.306 mN_ | 458,378.400 m E
84 9'584,699.306 mN | 468,378.400 m E
85 9'584,699.306 m N_| 478,378.400 m E
86 9'584,699.306 mN_| 487,128.400 m E
87 9'580,614.679 mN_| 484,628.400 m E
88 9'580,614.679 mÑ_| 487,128.400 m E
89 9'579,699.306 m N_| 428,378.400 m E
90 9'579,699.306 m N_| 438,378.400 m E
91 9'579,699.306 mN_| 448,378.400 m E
92 9'579,699.306 mN_| 458,378.400 m E
93 9'579,699.306 mN | 468,378.400 m E
94 9'579,699.306 m N_| 478,378.400 m E
95 9'579,699.306mN_| 484,628.400 mE
96 9'574,699.306 m N_| 428,378.400 m E
97. 9'574,699.306 m N_| 438,378.400 m E
98 9'574,699.306 mN | 448,378.400 m E
99 9'574,699.306 m N_| 458,378.400 m E

9'574,699.306 m N

468,378.400 m E

Votario

sde Lana Coligio de

Notario

Xx

yde Loma
9'574,699.306 m N

478,378.400mE |

478,378.400 m E

484,628.400 m E

428,378.400 m E

438,378.400 m E

1448,378.400 m E

458,378.400 m E

468,378.400 m E

478,378.400 mE

428,378.400 m E

438,378.400 m E

448,378.400 m E

458,378.400 m E

*468,378.400 m E

478,378.400 mE

484,628.400 m E

428,378.400 m E

438,378.400 mE

448,378.400 m E

458,378.400 m E

468,378.400 m E

478,378.400 m E

478,378.400 m E

484,628.400 m E

428,378.400 m E

438,378.400 m E

448,378.400 m E

458,378.400 m E

468,378.400 m E.

478,378.400 mE

479,628.400 m E

484,628:400 m E

428,378.400 m E

438,378.400 m E

448,378.400 m E

458,378.400 m E

468,378.400 m E

478,378.400 m E

479,628.400 m E

101
102 9'572,199.308 m N
S 103 9'572,199.308 m N
104 9589,699.306 m N
105 9'569,699.308 m N
106 9'569,699.308 m N
107 9'589,699.308 m N
108 9'569,699:308 m N |
109 9'569,699.308 m N
110 9'564,699.308 m N
111 9'564,699.306 m N
112 9'564,699.306 m N
113 9'564,699.308 m N
N 114 9'564,699.308 m N
115 9'564,699.308 m N
116 9'564,699.308 m N
117 9'559,699.308 m N
118 9'559,699.308 m N
119 9'559,699.308 m N
120 9'559,699.306 m N
121 9'559,699.308 m N
122 9'559,699.308 m N
123 9'557,199.308 m N
124 9'557,199.306 m N
17125 9'554,699.308 m N
126 9'554,699.306 m N
127 9'554,699.308,m N
128 9'554,699.308 m N
129 9'554,699.308 m N
130 9'554,699.308 m N
131 9'550,614.679 m N
132 9'550,614.679 m N
133 9'550,000.000 m N
134 9'550,000.000 m N
135 9'550,000.000 m N
136 | 9'550,000.000 mN
137 9'550,000.000 m N
138 9'550,000.000 m N
139 9'550,000.000 m N
EXTENSION (AREA POR PARCELAS)
PARCELA AREA
1 5,000.000 ha
2 5,000.00 ha
3 5,000.00 ha
| 4 5,000.00 ha
E 5 5,000.000 ha”
| 6 5,000.00 ha
7 5,000.00 ha
8 4,687.50 ha
SERIEBN* 1321777
9 5,000.000 ha
10 5,000.000 ha
11 5,000.000 ha
12 5,000.000 ha
13 5,000.000 ha
14 5,000.000 ha
15 5,000.000 ha
16 4,687.500 ha
17 5,000.000 ha
18 5,000.000 ha
19 5,000.000 ha
20 5,000.000 ha
21 5,000.000,ha
22 5,000.000 ha
23 5,000.000 ha
24 5,000.000 ha
25 5,000.000 ha
26 5,000.000 ha
27 5,000.000 ha
28 5,000.000 ha
29 5,000.000 ha
30 5,000.000 ha.
31 4,687.500 ha
32 5,000.000 ha
33 5,000.000 ha
34 5,000.000 ha
35 5,000.000 ha
36 5,000.000 ha
37 5,000.000 ha
38 5,000.000 ha
39 4,427.892 ha
40 5,000.000 ha
41 5,000.000 ha
2 5,000:000 ha
43 5,000.000 ha
44 5,000.000 ha
45 5,000.000 ha
46 | 5,000,000 ha
47 5,000.000 ha*
48 5,000.000 ha
49 5,000.000 ha
50 5,000.000 ha
51 5,000.000 ha
752 5,000.000 ha
53 3,522.127 ha
54 5,000.000 ha
55 5,000.000 ha
56 5,000.000 ha
57 5,000.000 ha
58 5,000.000 ha
59 4,635.578 ha
60. 5,000.000 ha

6777

Lina Colegio qe M

4 de

ES
SN
S

NX

sd La Colgid
61 5,000.000 ha
62 5,000.000 ha A
63 5.000.000 ha
64 5,000.000 ha
65 4,146.157 ha
66 5,000.000 ha
67 5,000.000 ha
68 5,000.000 ha
69 5,000.000 ha
70 5,000.000 ha
LT 4,687.500 ha
72 5,000.000 ha
[ 73 5,000.000 ha
74 “| 5,000.000 ha
75 5.000.000 ha
76 5,000.000 ha .
77 * 5,000.000 ha
78 5,000.000 ha.
79 5,000.000 ha
80 5,000.000 ha
81 | 5,000,000 ha
82 4,687.500 ha
83 5,000.000 ha
84 5,000.000 ha
85 5.000.000 ha
/ 86 5.000.000 ha
87 5.000.000 ha
88 4,687.500 ha
89 5,000.000 ha
90 - 5,000.000 ha
91 5,000.000 ha
92 2 5,000.000 ha
93 5,000.000 ha
94 | 4,699.306 ha
95 4,699.306 ha
f 96 4,699.306 ha
97 4,699.306 ha
98 4,699.306 ha
99 4,192.227 ha N
Total 487,545.511 ha

83 Parcelas regulares de 5,000.000 Ha c/u 415,000.000 ha

06 Parcelas regulares de 4,687.500 Ha c/u 28,125.000 ha

05 Parcelas regulares de 4,699.306 Ha c/u 23,496.530 ha

upujujajo

05 Parcélas irregulares de áreas diversas 20,923.981 ha

TOTAL 99 PARCELAS 487,545.511 ha

Las Coordenadas, Distancias, Areas y Azimuts mencionados en este
anexo, se refieren al Sistema! de Proyección Universal Transversal
Mercator (U.T.M) Esferoide Internacional, Zona 17 (Meridiano Central
81*00'00"). =

SERIEBNS 1321778 6778

-

Él Datum Geodésico es el Provisional para América del Sur, La Canoa de

1956, ubicado en Venezuela (PSAD 56).
En caso de discrepancias de las Coordenadas U.T.M. con las Coordenadas
Geográficas o con las Distancias, Areas y Azimuts, las COS
U.T.M. serán consideradas correctas. =
ANEXO “B”

MAPA DEL ÁREA DE CONTRATO - LOTE 2-38 =
ES EL MAPA DEL LOTE Z-38, QUE DELIMITA EL AREA DEL. PRESENTE CONTRATO DR,
LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE_ HIDROCARBUROS ENTRE OS
S.A. y VIETNAM AMERICAN EXPLORATION COMPANY, e L.C., SUCURSAL DEL PERU, ER
MISMO QUE DEBIDAMENTE FIRMADO POR LAS PARTES» SE ANEXA A LA- PRESENTE:
ESCRITURA PUBLICA. = >

Lema

= ANEXO "C-1 " =
CARTA FIANZA PARA EL PRIMER PERIODO =
-= DEL PROGRAMA MÍNIMO DE TRABAJO =

vicá ee

CARTA FIANZA N”
Lima, =
Señores =
PERUPETRO S.A.
Ciudad.
De nuestra consideración: = S
xr la presente, nosotros..... (Entidád del sistema financiéro)..... nos.

ituimos en fiadores solidarios de VIETNAM AMERICAN EXPLORATION.
L.L.C., SUCURSAL DEL PERU, en adelante llamado el Contratista,
PETRO S.A., en adelante llamada PERUPETRO, por el importe de a
rescientos mil y 00/100 Dólares (US$ 2'300,000.00) a fin de
1 fiel cumplimiento, de las obligaciones del Contratista deX

millones

garantizar
rograma mínimo de trabajo del primer período, contenidas en la cláusula
rta del Contrato de Licencia para la Exploración y Explotación ds
Hidrocarburos en el Lote Z-38, suscrito con PERUPETRO (en adelante Llamado!

Contrato). =
La obligación que asume .... (Entidad del sistema financiero) .....- bajo la

presente fianza se limita a pagar a PERUPETRO la suma de dos millones
trescientos mil y 00/100 Dólares (US$ 2' 300,000.00) requerida en Su

solicitud de pago. =: RS
1. Esta fianza es solidaria, sin beneficio de excusión, irrevocablep
incondicional y de realización automática, pagadera a la presentación
dentro del plazo de vigencia de la misma, de una carta notarial
dirigida por PERUPETRO a .... (Entidad del sistema financiero). SS
solicitando el pago de dos millones trescientos mil y 00/100 Dólares

(US$ 2'300,000.00), adjuntando copia certificada de la carta notarial.
dirigida por PERUPETRO al Contratista exigiéndole el cumplimiento de

la obligación antes referida.

Sto La presente fianza expirará a más tardar el..... a menos que com
anterioridad a esa fecha... (Entidad del sistema financiero)... reciba
una carta de PERUPETRO liberando a ....(Entidad del sistema
financiero).... y .al Contratista de toda responsabilidad bajo la
presente fianza, en cuyo caso la presente fianza será cancelada en la
fecha de recepción de la mencionada carta de PERUPETRO. =

Ele Toda demora por nuestra parte para honrar la presente fianza a favor
de ustedes, devengará un interés equivalente a la Tasa Activa en
Moneda Extranjera (TAMEX) de las Instituciones del Sistema Financiero
que publica la Superintendencia de Banca y Seguros aplicable durante
el período de retraso o la tasa que la sustituya. Los intereses serán
calculados a pártir de la fecha de la recepción de la carta notarial
MWMirigida por PERUPETRO a... (Entidad del sistema financiero).

A partir de/la fecha de la expiración o cancelación no se podrá presentar
reclamo alguno por la presente fianza y .... (Entidad del sistema
financiero) ..... y el Contratista quedarán liberados de toda
responsabilidad u obligación respecto a la presente fianza. =

Atentamente, =

ANEXO "C-2% =
CARTÁ FIANZA PARA EL SEGUNDO PERIODO
DEL PROGRAMA MÍNIMO DE TRABAJO =
CARTA FIANZA N* =
Lima, =

"

Señores =:
PERUPETRO S.A: =:
Ciudad. =
De nuestra consideración: =

Por la presente, nosotros ..... (Entidad del sistema financiero)..... nos
constituimos en fiadores solidarios de VIETNAM AMERICAN EXPLORATION
COMPANY, L.L.C., SUCURSAL DEL PERU, en adelante llamado el Contratista,
ante PERUPETRO S.A., en,adelante llamada PERUPETRO, por el importe de tres
millones seiscientos cincuenta mil y 00/100 Dólares (US$ 3'650,000.00) a
fin de garantizar el fiel cumplimiento de las obligaciones del Contratista
del programa mínimo de trabajo del segundo período, contenidas en la
cláusula cuarta del Contrato de Licencia para la Exploración y Explotación
de Hidrocarburos en el Lote Z-38, suscrito con PERUPETRO (en adelante

llamado Contrato) -
La obligación que asume .... (Entidad del sistema financiero) ...... bajo la
presente fianza se limita a pagar a PERUPETRO la suma de tres millones
seiscientos cincuenta mil y 00/100 Dólares (US$ 3'650,000.00) requerida en
“gu solicitud de pago. ===>7==: =

La Esta fianza es solidaria, sin beneficio de, excusión, irrevocable,
incondicional y de realización automática, pagadera a la presentación
dentro del plazo de vigencia de la misma, de una carta notarial
dirígida por PERUPETRO a'.... (Entidad del sistema financiero)....
solicitando el pago de tres millones seiscientos cincuenta mil y
00/100 Dólares (US$ 3'650,000.00), adjuntando copia certificada de la
S
Ne

SERIE BN? 1321779 $779

carta notarial dirigida por PERUPETRO al Contratista exigiéndole el
cumplimiento de la obligación antes referida. ===:

La presente fianza expirará a más tardar el...., a menos que con
anterioridad a esa fecha ... (Entidad del sistema financiero)... reciba
una carta de PERUPETRO liberando a ....(Entidad del” sistema
financiero).... y al Contratista de toda responsabilidad bajo 1

presente fianza, en cuyo caso la presente fianza será cancelada en 1
fecha de recepción de la mencionada carta de PERUPETRO.

de NP

Toda demora por nuestra parte para honrar la presente fianza a o E
de ustedes, devengará un interés equivalente a la Tasa Activa en
Moneda Extranjera (TAMEX) de las Instituciones del Sistema Financiera;
_ que publica la Superintendencia de Banca y Seguros aplicable durant]
el período de retraso o la tasa que la sustituya. Los intereses serán
calculados a partir de la fecha de la recepción de la carta notarial
dirigida por PERUPETRO a ... (Entidad del sistema (financiero).
A partir de la fecha de la expiración o cancelación no se podrá EA
reclamo alguno por la presente fianza Ys -.-

(Entidad del sistema
financiero) ....- y el Contratista quedarán liberados de toda,
responsabilidad u obligación respecto a la presente fianza. =* S
Atentamente,

del sistema financiero)
ANEXO "C-3"  =
CARTA FIANZA PARA EL TERCER PERIODO
DEL PROGRAMA MÍNIMO DE TRABAJO =

PERUPETRO S.A.
Ciudad.
De nuestra consideración:
Por la presente, MOSOLros ..... (Entidad ¡del sistema financiero)
constituimos en fiadores solidarios de VIETNAM AMERICAN EXPELORATION
COMPANY, L.L.C., SUCURSAL DEL PERU, en adelante llamado el Contratistan
ante PERUPETRO S.A., en adelante llamada PERUPETRO, Por el importe de cinco
millones seiscientos mil y 00/100 Dólares (US$ 5'600,000.00) a fin de
garantizar el fiel cumplimiento de las obligaciones del Contratista del
programa mínimo de trabajo del tercer período, contenídas en la cláusula?
cuarta del Contrato de Licencia para la Exploración y Explotación de

Hidrocarburos en el Lote Z-38, suscrito con PERUPETRO (en adelante llamada
Contrato).

Y

La obligación que asume... (Entidad del sistema financiero) bajo la:

presente fianza se limita a pagar a PERUPETRO la suma de cinco millones
seiscientos mil y 00/100 Dólares (US$ 5'600,000. 00) requerida en su

solicitud de pago. =

1. Esta fianza es solidaria, sin beneficio de excusión, irrevocable,
incondicional y de realización automática, pagadera a, la presentación
dentro del plazo de vigencia de la misma, de una carta notarial
dirigida por PERUPETRO a .... (Entidad del sistema financiero)....
solicitando el pago de cinco millones seiscientos mil y 00/100
Dólares (US$ 5'600,000.00), adjúntando copia certificada de la cárta
notarial dirigida por PERUPETRO al Contratista exigiéndole el
cumplimiento de la obligaqión antes referida. =

2. La presente fianza expirará a más tardar el..... , 2 menos que con
anterioridad a esa fecha ...(Entidad del sistema financiero)... reciba
una carta de  PERUPETRO liberando/ a  ....(Entidad del sistema
financiero).... y wl Contratista de toda responsabilidad bajo la

presente fianza, en cuyo caso la presente fianza será cancelada en la
Mecha de recepción de la mencionada carta de PERUPETRO.
3 Toda demora por nuestra parte para honrar la presente fianza a favor

de ustedes, devengará un interés equivalente a la Tasa Activa en
Moneda Extranjera (TAMEX) de las Instituciones del Sistema Financiero
que publica la Superintendencia de Banca y Seguros aplicable durante
el período. de retraso o la tasa que la sustituya. Los intereses serán
calculados a partir de la fecha de la recepción de la carta notarial
dirigida por PERUPETRO a... (Entidad del sistema financiero).
A partir de la fecha de la expiración o cancelación no se podrá presentar

reclamo alguno por la presente fianza y .... (Entidad del sistema
financiero) y el 1 Contratista quedarán liberados de toda
responsabilidad u obligación respecto a la presente fianza.

Atentamente, =:

MT

(Entidad del sistema financiero)
ANEXO "C-41
CARTA FIANZA PARA EL CUARTO PERIODO
DEL PROGRAMA MÍNIMO DE TRABAJO

CARTA FIANZA N*
Lima,

Señores =
PERUPETRO S.A.
Ciudad. =:
De nuestra consideración: =

Por la presente, nosotros ...., (Entidad del Sistema financiero)..... nos
constituimos en fiadores solidarios de /VIEINAM AMERICAN EXPLORATION
COMPANY, L.L.C., SUCURSAL. DEL PERU, en adelante llamado el Contratista,
ante PERUPETRO S.A., en adelante llamada PERUPETRO, por el importe de
cuatro millones trescientos mil y 00/100 Dólares (US$ 4'300,000.00) a fin
de garantizar el fiel cumplimiento de las obligaciones del Contratista del
programa mínimo de trabajo del cuarto período, contenidas en la cláusula
cuarta del Contrato de Licencia para la Exploración y Explotación de
6780

ES

La obligación que asume .... (Entidad del sistema financiero) ......
presente fianza se limita a pagar a PERUPETRO la suma de cuatro millone
krescientos mil y 00/100 Dólares (US$ 4'300,000.00) requerida en su

e
(o)
pr
y
a
p
54
E
A
a
o

3
5%

Y
o

"

Esta fianza es solidaria, sin beneficio de excusión, irrevocable,
E ms S incondicional y de realización automática, pagadera a la presentación,
y dentro del plazo de vigencia de la misma, de una carta notarial;
S dirigida por PERUPETRO a .... (Entidad del sistema financiero)... S
solicitando el pago de cuatro millones trescientos mil y 00/100
Dólares (US$ 4'300,000.00), adjuntando copia certificada de la cart:
hotarial dirigida pór PERUPEIRO al Contratista exigiéndole el:
3 cumplimiento de la obligación antes refeíida. = S

La presente fianza expirará a más tardar el ..... , a Menos que cono
anterioridad a esa fecha ... (Entidad del sistema financiero)... reciba;

una carta de  PERUPETRO liberando” a . (Entidad del sistemas
financiero) /... y al Contratista de toda responsabilidad bajo E

presente fianza, en cuyo caso la presente_ fianza será cancelada en 1
echa de recepción de la mencionada carta de PERUPETRO. x

demora por nuestra parte para honrar la presente fianza a favori
de Uxtedes, devengará un interés equivalente a la Tasa Activa en
xtranjera o <de las Instituciones del Sistema Financiero:

calculados la partif de la fecha de la recepción de la carta notaria.

irigida por PERUPETRO a... (Entidad del sistema financiero). =

[S) A partik de-la fecha de la expiración o caricelación no se podrá presentar:
ES reclamo alguno por la presente fianza y .... (Entidad del sistema
= financiero)..... y el Contratista quedarán liberados de toda”

S responsabilidad u obligación respecto a la presente fianza. =

Atentamente, =

(Entidad del sistema financiero)
ANEXO "D"
GARANTÍA CORPORATIVA

lolarrs de Lema

"

Señores =:

PERUPETRO S.A. de
Bv. Luis Aldana 320
Lima 41 =
PERU =
Por el presente documento, VIETNAM AMERICAN EXPLORATION COMPANY, LLC, di
conformidad con el acápite 3.11 del Contrato de Licencia para y

olbgia de

Prada de Lima

Exploración y Explotación de Hidrocarburos en el Lote Z-38 a ser suscrita
por PERUPETRO S.A. ("PERUPETRO") con VIETNAM AMERICAN EXPLORATION COMPANY ¿>
L.L.C., SUCURSAL DEL PERU, garantiza solidariamente ante PERUPETRO eN

cumplimiento por VIETNAM AMERICAN EXPLORATION COMPANY, L.L.C., SUCURSAL DEL
PERU , de todas las obligadiones que ésta asuma en el programa mínimo de
trabajo descrito en el acápite 4.6 del Contrato, así como la ejecución por
VIETNAM AMERICAN EXPLORATION COMPANY, L.L.C., SUCURSAL DEL PERU , de cada
uno de los programas anuales de Explotación, tal como puedan ser
reajustados oO cambiados, que ,el Contratista presente” a PERUPETRO en:

cumplimiento del Ecápita 5.3 del Contrato.
Esta garantía subsistirá mientras sean exigibles las obligaciones de
VIEINAM AMERICAN EXPLORATION COMPANY, L.L.C., SUCURSAL DEL PERU derivadas
del Contrato. Para los efectos de esta garantía VIETNAM AMERICAN
_EXPLORATION COMPANY, LLE/ se somete a las leyes de la República del Perú,
renuncia expresamente ua toda reclamación diplomática y se somete al
procedimiento arbitral para solución de controversias establecido en la
cláusula vigésimo primera del Contrato. =

Atentamente, =

Garante Corporativo =

(Persoda legalmente autorizada)

PROCEDIMIENTO CONTABLE

l. DISPOSICIONES GENERALES
EUR PROPÓSITO =

El propósito del presente anexo es el de establecer normas y
procedimientos de contabilidad que permitan determinar los

ingresos, inversiones, gastos Y costós operativos del
Contratista para efectos del cálculo del Factor Ri, a que se

refiere la cláusula octava del Contrato.

1.2 DEFINICIONES

Los términos utilizados en el presente anexo que han sido
definidos en la cláusula primera del Contrato, tendrán el
significado que se les otorga en dicha cláusula. Los términos
contables incluidos en el presente anexo, tendrán el significado
que les otorgan las normas y prácticas contablés aceptadas en el

Perú y en la industria petrolera internacional. =:
1.3 NORMAS DE CONTABILIDAD
a) El Contratista llevará su contabilidad de conformidad con las

normas legales vigentes, con los principios y prácticas
contables establecidos, y - aceptados en .el Perú y en la
A industria petrolera internacional, y de acuerdo con lo

dispuesto en el presente Procedimiento Contable. =

b) El "Manual de Procedimientos Contables" al que se refiere el

acápite 18.1 del Contrato, deberá considerar las
estipulaciones contenidas en el presente anexo. =

2. REGISTROS CONTABLES, INSPECCIÓN Y AJUSTES
2L SISTEMAS DE CUENTAS

6781
SERIEBN? 1321781 => eres

Para efectos de la determinación del Factor Rr.1, el Contratista
llevará un sistema especial de cuentas para registrar en ellas,

en Dólares, los ingresos percibidos y egresos efectuados, con
relación a las Operaciones del Contrato. Este sistema constará

de dos cuentas principales; la Cuenta de Ingresos del Factor'

Ri-1, Y la Cuenta de Egresos del Factor Ri... =
.2 TIPO DE CAMBIO
Las transacciones efectuadas en moneda nacional, serán.

registradas al tipo de cambio venta publicado el primer día Gtily

siguiente al Día en que se eféctuó el desembolso o se percibió
el ingreso. Las transacciones efectuadas en Dólares y laz

valorización de la producción, se registrarán de conformidad com
N

lo estipulado en el punto 3.3 del presente anexo.
S 2.3 DOCUMENTACIÓN DE SUSTENTO

El Contratista mantendrá en sus archivos la documentación:
original de sustento de los cargos efectuados a las cuentas dela
Factor Rep-1. $
2.4 ESTADO DE CUENTAS DEL FACTOR Rr.1 =

Durante la fase de exploración el Contratista deberá remitinm

ó S dentro de los treinta Días siguientes al AE de cada!

período, un Estado detallado Mes a Mes de” las cuentas de

ingresos y. egresos del factor Ria correspondiente a dicho
y
»e= =

período.

De haber optado el Contratista por la aplicación de la
metodología descrita en el acápite 83.2, para el cálculo de la
galía, éste presentará a PERUPETRO, dentro de los Ereinta (30)
Días siguientes a la fecha de E de Descubrifiiento*

Comercial, un Estado detallado Mes a Mes de las Cuentas de

S
Ingresos y Egresos del Factor Rr.i correspondiente al poniodo
transcurrido entre el último Estado presentado hasta el mes de

a

y julio-o diciembre del año anterior, según corresponda.
3 En adelante, el Contratista presentará a PERUPETRO, dentro ES
S los quince (15) Días siguientes a la” terminación del mes de
NX enero y julio de cada año calendario, un Estado detallado Mes ax

ES

Mes de las Cuentas de Ingresos y Egresos del Factor Rr

2 correspondiente al semestre anterior.
a) Estado de la Cueñta de Ingresos del Factor Re =

S El Estado Mes a Mes de la Cuenta de Ingresos incluye lar
walorización de la Producción Fiscalizada correspondiente ab
semestre reportado. Asimismo, contendrá en forma detallada, Xx
SS clasificadas por naturaleza, todas las transacciones por a

que el Contratista ha percibido ingresos, incluyendo la fedhal

en que éste se percibió efectivamente, así como  unmal
NX descripción corta de la transacción, número -del comprobante:
contable, monto en Dólares, o en moneda nacional y en Dólares?

SS
si el ingreso,se percibió en moneda nacional, y el tipo de
cambio correspondiente.

b) Estado de la Cuenta de Egresds del Factor Ri:

El Estado Mes a Mes de la Cuenta de Egresos contendrá en
forma detallada y clasificadas por naturaleza, todas las
transacciones por las que el Contratista ha efectuado
desembolsos, incluyendo la fecha en que éste se realizó
efectivamente, así como una descripción corta de la
transacción, número del / comprobante contable, monto en
Dólares, o en moneda nacional y en Dólares si el desembolso
se realizó en moneda nacional, indicando,el tipo de cambio
correspondiente. =.
.5 INSPECCIÓN CONTABLE Y AJUSTES =

a) Los libros de contabilidad y la documentación original de

sustento de las transacciones incluidas en cada Estado de
Cuenta serán puestos a disposición, en horas de oficina, de
los representantes autorizados de  PERUPETRO para su

inspección, cuando éstos lo requieran. =

La inspección de los libros We contabilidad y de. la
documentación de sustento, se realizará de conformidad con
las normas de auditoria generalmente aceptadas, incluyendo
procedimientos de muestreo, cuando el caso lo requiera.

hb) Los” Estados de Cuentas del Factor Ri. se considerarán
aceptados, si PERUPETRO no los objetára, por escrito, en el
plazo máximo de veinticuatro (24) Meses computados a partir

de la fecha de su presentación a PERUPETRO. =
El Contratista deberá responder documentadamente las
observaciones formuladas por PERUPETRO dentro de los tres (3)
Meses Siguientes a la recepción de la comunicación con la que
PERUPETRO formuló las observaciones. Si/el Contratista no
cumpliera con el plazo antes referido, las observaciones de
Ñ PERUPETRO se tendrán por aceptadas.

a) Toda discrepancia derivada de una inspección contable deberá
ser resuelta por las Partes en el plazo máximo de tres (3)
Meses, computados a partir de la fecha en que PERUPETRO
recibió la respuesta del Contratista. Vencido el referido
“plazo, la discrepancia será puesta a consideración del Comité
de Supervisión, para que proceda según lo estipulado en el
acápite 7.4 del Contrato. De persistir la discrepancia las
“Partes podrán .acordar que dicha discrepancia sea revisada por
una firma de-auditoria externa previamente aceptada por
PERUPETRO, oO que se proceda de conformidad con lo estipulado
en el acápite 21.3 del Contrato. El fallo arbitral o el

dictamen de los auditores externos, serán considerados como

definitivos.
SERIEBNS 1321782 . ) 6782

d) si como resultado de la inspección contable se establéciera

que en un determinado período debió aplicarse un Fáctox Rr
distinto al que se aplicó, se procederá a realizar los
ajustes correspondientes. Todo ajuste devengará intereses de:
acuerdo a lo establecido en el cesos 8.5 del Contrato. Ñ

Ingresos del Factor Rr-1, los siguientes: =
a) La valorización de la Producción Fiscalizada, de:
Hidrocarburos, según lo estipulado en la cláusúla octava del;
Contrato.

b) Enajenación de activos que fueron adquiridos por el,
Contratista para las Operaciones del Contrato, y cuyo costar

fue registrado en la Cuenta de Egresos del Factor Rr...
c) Servicios prestados a terceros en los que participa personal;
cuyas remuneraciones y beneficios son registrados a la Cuenta;
de Egresos del Factor Ri, y/o en los que se utiliza bienes

cuyo costo de adquisición ha sido registrado en la Cuenta di
Egresos del Factor Ri... =

dos ala

Alquiler de bienes de propiedad del Contratista cuyo costo des
adquisición fue registrado en la Cuenta de Egresos del Factor.

y
Ri, O. Subarriendo de bienes cuyo alquiler es cargado en lay
S
Cuenta de Egresos del Factor Re. AS
NS
Indemnizaciones obtenidas de seguros tomados con relación A,

las actividades del Contrato y a bienes siniestrados
incluyendo las indemnizaciones de seguros por lucro cesante.
No están considerados los ingresos obtenidos como resultado?

de contratos de. cobertura de precios o "“"hedging””. =

£) Otros ingresos que representan créditos aplicables a cargo
efectuados a la Cuenta de Egresos del Factor

2 EGRESOS = Ss
A partir de la Fecha de Suscripción, $e reconocerán todas las:

Tobi

inversiones, gastos y costos operativos que se encuentren
debidamente sustentados con el comprobante de pago

correspondiente. Sin embargo, este reconocimiento estará sujeta:

a las siguientes limitaciones
a) En cuanto al personal: y
Las remuneraciones y beneficios, otorgados al personal deb
Contratista asignado permanente .0 temporalmente a las
Operaciones. Para ello, el Contratista deberá poner EN
disposición de PERUPETRO S.A., en el momento que éste lo?
requiera, la planilla y la política > personal de ÉS

empresa.
Se registrarán en general todas las remuneraciones

bso de

beneficios del personal operativo y administrativo de.
hb)

c)

a)

Contratista incurridos en la ejecución de las Operaciones,
clasificándolos según su naturaleza. =

En caso que el Contratista desarrollara otras actividades
diferentes' a las del Contrato, los costos del personal
asignado temporal o parcialmente a las Operaciones, se
cargarán” a Jla Cuenta de' Egresos de conformidad con. lo
estipulado en el literal h) de éste punto Eo

En cuanto a servicios de Afiliadas;

En los servicios recibidos de Afiliadas, los cobros serán
competitivos con aquellos en los “cuales el servicio pudiera
ser prestado por otras compañías.

En cuanto a los materiales y equipos:

Los materiales y equipos que adquiera el Contratista, serán
registrados en la Cuenta de Egresos del Factor R; de acuerdo

con lo indicado a continuación:
- Materiales y equipos nuevos (condición "A") =:
Como condición "A" serán considerados aquellos materiales y
equipos nuevos, que están en condición de ser utilizados
sin reacondicionamiento alguno, y se registrarán al precio
de la correspondiente factura comercial más aquellos costos
generalmente aceptados por la práctica contable, incluyendo
los costos adicionales de importación si fuera el caso.

- Materiales y equipos usados (condición "B") =
Como condición "B" serán considerados aquellos materiales y
equipos que no siendo nuevos están en condición de ser

"utilizados sin reacondicionamiento alguno, y se registrarán
al setenta y cinco por ciento (75%) del precio al que se
cotizan en ese momento los materiales y equipos nuevos, O
al precio de compra según la correspondiente factura
comercial, lo que resultare menor.

- Materiales y equipos (condición "C")
Como condición "C" serán considerados aquellos materiales y
¿equipos que pueden ser utilizados para su “Función original
después de un adecuado réacondicionamiento 7 y se
registrarán al cincuenta por ciento (50%) del precio al que
se cotizan en ese momento los materiáles y equipos nuevos,
o al precio de compra según la correspondiente / factura
comercial, lo que resultare menor.

En cuanto a fletes y gastos de transporte: =
Sólo se reconocerá los gastos de viaje del personal del
Contratista y de sus familiares, así como los gastos de
transporte de efectos personales y menaje de asa, de acuerdo

a la política interna de la empresa. =
En el transporte de equipos, materiales y suministros
¡necesarios para las Operaciones, el Contratista evitará el

pago de "falsos fletes". De darse el.caso, el reconocimiento
Notarlo de Lima

Ricardo F

SERIEBN? 1321783

de tales desembolsos estará supeditado a la expresa
aceptación por escrito de PERUPETRO. =

e) En cuanto a los seguros: =
Las primas y costos netos de los seguros colocados total or
parcialmente en Afiliadas del Contratista, serán reconocidos.
únicamente en la medida en que éstos se cobren en sara
cómpetitiva respecto a compañías de seguros que no tengan
relación con el Contratista :
No se debe considerar los pagos efectuados como resultado del
contratos de cobertura de precios “hedging”. = Ñ
£) En cuanto a los tributos: Ñ
A Sólo se reconocerán los tributos pagados con relación A
E actividades inherentes al Contrato E
g) En cuanto a gastos de investigación: = $
Los gastos de investigación para el desarrollo de nuevos,
equipos, materiales, procedimientos y técnicas a utilizarse:
en la búsqueda, desarrollo y producción de Hidrocarburos, asíi
y como yastos de perfeccionamiento de los mismos, s
S reconocidos previa aprobación por escrito de PERUPETRO.

h) En cuanto a la asignación proporcional de gastos en general:

Ci ins all Lam

Si el Contratista desarrollara otras actividades además di

las del Contrato, o tuviese, suscrito con PERUPETRO más de un
contrato, los costos del personal técnico y administrativo

aio de

los gastos de mantenimiento de oficinas administrativas, lo

$

astos y costos de operación de almacenes, así como otros,
stos y costos ¡indirectos,. se cargarán a la Cuenta del
Egresos del Factor Ri, sobre una base de asignación
proporcional de gastos que obedecerá a una política
previamente propuesta por el Contratista y aceptada por
PERUPETRO. = Mn

3.3 OPORTUNIDAD DEL REGISTRO =

a) Los ingresos correspondientes a 'la valorización de Ll

Producción Fiscalizada de Hidrocarburos dé un determinado mesi

b

E)
S de Ingresos en el momento en

del punto 3.1 del presente anexo,

percibieron. =:
<) Los egresos se registrarán en el momento en que se efectuó eli

pago correspondiente.

4. INGRESOS Y EGRESOS NO RECONOCIDOS
AD INGRESOS NO RECONOCIDOS >
Para efectos del cálculo del Factor Re-1, no se reconocerán coma:

SS ingresos, los siguientes: =

x a) Ingresos financieros en general.
REVISIÓN DEL PROCEDIMIENTO CONTABLE

Las

hb) Ingresos percibidos por la prestación de servicios. o
enajenación de bien

de- propiedad del Contratista,

efectuadas antes de la Fecha de Suscripción del Contrato. ===
Cc) Ingresos percibidos por actividades no relacionadas con las

Operaciones del Contrato. =
EGRESOS ÑO RECONOCIDOS
Para efectos del cálculo del Factor R;.., no se reconocerán como

egresos los desembolsos efectuados por los siguientes conceptos:

a)Las Inversiones, gastos y costos incurridos por el
Contratista antes de la Fecha de Suseripción del Contrato. =

b) Los gaston de intereses sobre préstamos, incluyendo los
intereses Sobre créditos de los proveedores.

Cc) Los gastos financieros en general. =

d) Los costos incurridos por la toma de inventarios en caso de
efectuarse alguna cesión de derechos del Contratista en
> virtud del Contrato.

€) Depreciación y amortización de activos.

£) Montos que se paguen como consecuencia del incumplimiento de
- obligaciones del Contrato, así como las multas, sanciones e
indemnizaciones impuestas por las autoridades, inclusive las
impuestas como resultados de juicios.

x
g) Multas, recargos y reajustes derivados del incumplimiento en
el pago oportuno de tributos vigentes en el país.

h) Impuesto a la Renta aplicable. al Contratista y el Impuesto
aplicable a las utilidades disponibles para el titular del
exterior, si fuera el caso. =

i) Impuesto General a las Ventas y de Promoción municipal,
excepto cuando constituya gasto de acuerdo a la Ley del
Impuesto a la Renta.

J)Las donaciones en' general, excepto aquellas previamente
aprobadas por PERUPETRO. =
k) fastos de publicidad, excepto aquellos previamente aprobados
_por PERUPETRO. =

1) Los costos Y gastos de transporte y comercialización de los
Hidrocarburos más allá del Punto de Fiscalización de la
Producción.

m) Las “¡inversiones en instalaciones para el transporte y
almacenamiento de los Hidrocarburos producidos en el Área de
Contrato, después del Punto de Fiscalización de la

Producción. =:

n) Otros gastos e inversiones no vinculados con las Operaciones
del Contrato.

disposiciones del presente Procedimiento Contable podrán ser

modificadas por acuerdo de las Partes, con la indicación de la fecha a

partir=de la cual empezará a regir. =

Colepio de

SERIEBN? 1321784 6784

ANEXO "F"
UNIDADES DE TRABAJO EXPLORATORIO
TABLA DE EQUIVALENCIAS
Actividad UTE
Sísmica 2D — Km 0.20 ÉS
Sísmica 3D — Km? 1.00 e
Reprocesamiento 2D - Km 0.02 $
Gravimetría — Km 0.02 S
Magnetometría — Km 0.02 $
Pozos: Profundidad — m e
0— 1000 0.10xm >
1001 — 2000 0.13xm h>
2001 — 3000 0.18xm 3
3001 — 4000 0.22xm s
4001 a más 0.25 xm R
Nota.- Para efecto de valorización de las fianzas establecidas en/ell
acápite 3.10, se debe usar la siguiente equivalencia: 1 UTE = US$.
5,000.00 y
Usted, Señor Notario, se servirá agregar los insertos que se mencionan Y :

demás cláusulas de ley y elevar a escritura pública la presente minuta,

cuidando de pasar los partes correspondientes al Registro Público di

e
MN

Hidrocarburos. =
12 de abril 2007
OR PERUPETRO S.A. El SEÑOR CARLOS EDGAR VIVES SUÁREZ
R VIETNAM AMERICAN EXPLORATION COMPANY, L.L.C., SUCURSAL DEL PER

FIRMADO

Se

AUTORIZADA LA MINUTA POR EL DOCIOR GERMAN JOSE MARTIN BARRIOS FERNANDEZ=
CONCHA, ABOGADO INSCRITO EN EL REGISTRO "DEL COLEGIO DE ABOGADOS DE LI
BAJO EL NUMERO:20390.
INSERTO NUMERO UNO: -
Aprueban Contrato de Licencia para la Exploráción y Explotación de

de Mot

Hidrocarburos en el Lote 2-38 =
DECRETO SUPREMO =
N* 013-2007-EM =:
EL PRESIDENTE DE LA REPUBLICA
CONSIDERANDO
Que, es polít ica del Gobierno promover el desarrollo de las actividades

hidrocarburifexas, a fin de garantizar el futuro abastecimiento d
combustibles sobre. la base de la libre cómpetencia;
Que, mediante el Decreto Supremo N* 042-2005-EM, se _aprobó el Texto Único

Os de La Ele

Mas

Ordenado de la Ley. Orgánica de Hidrocarburos, que regula las actividades di

hidrocarbufos en el territorio nacional;

Colegio de
Que, el articulo 10” del Texto Único Ordenado de la Ley Orgánica de

/ Hidrocarburos, establece diferentes formas contractuales para realizar

N

actividades de exploración y/o explotación de hidrocarburos; =
Que, PERUPETRO S.A., conforme a lo establecido en los artículos 6” y 11*
del Texto Unico Ordenado de la Ley Orgánica de Hidrocarburos, ha sido
autorizado para negociar y celebrar contratos para exploración y/o
explotación de Hidrocarburos, previa negociación directa o por
convocatoria; =:

/ Que, al amparo de las facultades señaladas en el considerando precedente,
PERUPETRO S.A. ha negociado con VIEINAM AMERICAN EXPLORATION COMPANY,
L.L.C., SUCURSAL DEL PERU, el Proyecto de Contrato de Licencia para la
Exploración y Explotación de Hidrocarburos en el Lote Z-38, ubicado en el
zócalo continental frente a las costas de las -Provincias de Zarumilla,
Tumbes y Contralmirante Villar del Departamento de Tumbes; =: a
Que, mediante Acuerdo de Directorio N” 007-2007 de fecha 19 de genero de
2007, el Directorio de PERUPETRO S.A. aprobó el Proyecto de Contrato de
Licencia parta la Exploración y Explotación de Hidrocarburos en el Lote-Z-

38, elevándolo al Poder Ejecutivo para su consideración y respectiva

aprobación; =
Que, de acuerdo con lo establecido en los artículos 63" y 66* del Texto
Único Ordenado de la Ley Orgánica de Hidrocarburos, en el Decreto
Legislativo N” 668 y OS normas aplicables, es procedente otorgar las

garantías señaladas por estos dispositivos; =
De conformidad con lo dispuesto en los numerales 8) y 24) del artículo
118% de la Constitución Política del Perú y el Texto Único Ordenado de la
Ley Orgánica de Hidrocarburos, aprobado por Decreto Supremo N* ,042-2005-EM;
DECRETA: >
ARTICULO 1*.- Del lote objeto del contrato

"

Aprobar la conformación, extensión, delimitación y nomenclatura del área
inicial del Lote -38 ubicado en el zócalo continental frente a las costas
de las” Brovincias de Zarumilla, Tumbes y Contralmirante Villar del
Departamento de Tumbes; adjudicándolo,a PERUPETRO S.A. y  declarándolo
materia de suscripción del contrato. El mapa y memoria descriptiva de dicho
Lote forman parte integrante del presente Decreto Supremo. =
ARTICULO 2*.-De la aprobación del contrato. =:

/ Aprobar el Contrato de Licencia para la Exploración y Explotación de
Hidrocarburos en el Lote Z-38, que consta de una (1) Cláusula Preliminar,
veintidós (22) Cláusulas y nueve (09) Anexos, a celebrase entre PERUPETRO
S.A. y VIEINAM AMERICAN EXPLORATION, COMPANY, L,L.C., SUCURSAL DEL PERU, con
intervención del Banco Central de Reserva del Perú, para garantizar a la
empresa Contratista lo establecido en los artículos 63” y 66” del Texto
“Úúnico Ordenado de la Ley Orgánica de Hidrocarburos, aprobado por Decreto
Supremo N”* 042-2005-EM. =
ARTICULO 3”.- De la autorización para suscribir el contrato.
Autorizar a/ PERUPETRO S.A. a suscribir con VIETNAM AMERICAN EXPLORATION
COMPANY, L.L,C.; SUCURSAL DEL PERU el Contrato de Licencia para la
Si

6785

de Hidrocarburos en el Lote Z-38, aprobado por

¿AND I Finanzas y por el Ministro de Energía y Minas.

Gobierno, en Lima, a los dos días del mes de marzo del

Apo GARCÍA PÉREZ
/ Presidente Constitucional de la República
YX LUIS CARRANZA UGARTE =
Ministro de/ Economía y Finanzas
JUAN VALDIVIA ROMERO
2 Ministro de Energía y Minas
3 INSERTO NUMERO DOS:
> PERUPETRO.- TRANSCRIPCIÓN

Pongo en su conocimiento que en la Sesión N* 02-2007, realizada el dia 1%
de Enero del 2007, el Directorio adoptó el Acuerdo siguiente: <=
APRUEBAN PROYECTO DE CONTRATO DE LICENCIA PARA LA EXPLORACION Y EXPLOTACION,
DE HIDROCARBUROS EN EL LOTE Z-38 = S
yy CUERDO DE DIRECTORIO N* 007-2007 >
$ rja, 19 de Enero del 2007 8

la

Visto el Memorando No. CONT-GFNE-073-2007, de,16 de Enero del 2007, por eh
S

que se sWicita la aprobación del Proyecto de Contrato de Licencia para las
S

Exploración y Explotación de Hidrocarburos en el Lote Z-38; y, =

S
Considerando

, las Comisiones” de Trabajo de PERUPETRO S.A. y de VIETNAM AMERICAN
¡ORATION COMPANY, L.L.C., SUCURSAL DEL PERU llegaron a un acuerdo sobri
exto del Proyecto de Contrato de Licencia para la Exploración

el
Explotación de Hidrocarburos en el Lote Z-38; =

Que, en el informe Técnico - Legal N” GENE-067-2007, la Comisión de Trabaja
de PERUPETRO S.A., concluye que, de acuerdo a los aspectos legales

de

ad 404 5 < Se
contractuales, económicos y geológicos analizados, así como al programa

minimo de trabajo establecidos para el Area, el' Proyecto de Contrato de
Licencia para la Exploración y Explotación de Hidrocarburos en el Lóte Zx

38, cumple ¿on las normas y requisitos exigidos para la contratación po:

abs

hidrocarburos; por lo que, recomienda al Directorio la aprobación de

17

Proyecto de Contrato antes/ citado;
> Que, el Articulo 11% del Texto Único Ordenado de la Ley N” 26221, Lex
Orgánica de Hidrocarburos, aprobado por Decreto. Supremo No  042-2005-EM)

vio de

establece que los Contratos se aprobarán por Decreto Suprémo refrendado POR
los Ministros de Economía y Finanzas y de Energía y Minas, en un plazo no,

mayor de 60 (sesenta) dias de iniciado el trámite de aprobación ante ell

Ministerio de Energía y Minas por la Entidad Contratante;
DE conformidad con el Artículo 44% del Estatuto Social de PERUPETRO S.A.;
El Directorio, por unanimidad;
X ACORDO: 3=

35 Aprobar el Proyecto de Contrato de Licencia para la Exploración y
Explotación de Hidrocarburos en el Lote Z-38, a suscribirse entre
PERUPETRO S.A. Y VIETNAM AMERICAN EXPLORATION COMPANY, L.L.C.,
SUCURSAL DEL PERU; así como, el Proyecto de Decreto Supremo que
aprobaría el mencionado contrato, los que se adjuntan al presente

1

/ Acuerdo y forman parte integrante del mismo.
an Elevar al señor Ministro de Energía y Minas los Proyectos de Decreto
Supremo y de Contrato de Licencia, referidos en el numeral /1.
precedente, para su correspondiente trámite de aprobación, por Decreto
Supremo, de conformidad con el Artículo 11% del Texto Único Ordenado
de la Ley N% 26221, Ley Orgánica de Hidrocarburos, aprobado por
Decreto Supremo. N* 842-2005-EM. = =

“3. Autorizar al Gerente General de PERUPETRO S.A., a suscribir el
Contrato indicado en el numeral 1. que antecede, una vezque se haya
expedido el correspondiente Decreto Supremo. =

4. Exonerar el presente Acuerdo del trámite de lectura y aprobación de
Acta.

Lo que transcribo a usted para su conocimiento y demás fines.

San Borja, 19 de enero del 2007. =
FIRMADO DANIEL SABA DE ANDREA.- Presidente del Directorio Perupetro/S.A. =
FIRMADO: ISABEL TAFUR MARIN.- SECRETARIA GENERAL
INSERTO NUMERO TRES: TRANSCRIPCION =
COPIA CERTIFICADA N”. 205874 =
RICARDO FERNANDINI BARREDA; ABOGADO - NOTARIO DE LIMA.=
CERTIF5ICoO0.- QUE HE TENIDO. A LA VISTA El LIBRO DENOMINADO:
LIBRO DE ACTAS DE DIRECTORIO N*. 07, PERTENECIENTE A: PERUPETRO S.A., EL
MISMO QUE SE ENCUENTRA DEBIDAMENTE LEGALIZADO POR ANTE EL NOTARIO DE LIMA
DOCTOR RICARDO FERNANDINI BARREDA, CON FECHA 03 DE ENERO DE 2007, LIBRO
DEBIDAMENTE “REGISTRADO BAJO EL NUMERO 54684, Y HE CONSTATADO QUE APARECE
LA SIGUIENTE CONSTANCIA NOTARIAL Y ES COMO SE TRANSCRIBE: SE DEJA
CONSTANCIA QUE EL LIBRO ANTERIOR DE ACTAS DE DIRECTORIO N“ 06, LEGALIZADO
CON FECHA 05/01/2006, REGISTRADO BAJO EL N* 52589 SE ENCUENTRA UTILIZADO
DÉL FOLIO 01 AL 2231, HABIENDO INUTILIZADO DEL 2232 AL/2500, DE LO QUE EL
LIBRO HA QUEDADO CERRADO; DOY FE EN LIMA, A LOS TRES DIAS DEL MES DE ENERO
DEL 2007.- FIRMA RICARDO FERNANDINI BARREDA-NOTARIO DE LIMA, UN SELLO
NOTARIAL.- Y HE CONSTATADO: QUE A FOJAS 281 A LA 327,-APARECE EXTENDIDA LA
SESION DE DIRECTORIO N* 03-2007, DE FECHA 09 DE FEBRERO DE 2007, CUYO TENOR
LITERAL EN SU PARTE PERTINENTE ES COMO SE TRANSCRIBE: =
SESION DE DIRECTORIO N*. 03-2007
EN LA CIUDAD DE LIMA, SIENDO LAS 17:00 HORAS DEL DIA VIERNES 09 DE FEBRERO
DEL 2007 SE REUNIERON EN LA SALA DEL DIRECTORIO DE PERUPETRO S.A., LOS
SÉÑORES DIRECTORES: DANIEL “SABA  DE-/ANDREA, PRESIDENTE, LUIS ORTIGAS
CUNEO, JOSE —ABRAMOVITZ DELMAR” Y GUSTAVO NAVARRO VALDIVIA; EL GERENTE
GENERAL, ING. JOSE CHAVEZ CACERES; Y, LA SECRETARIA GENERAL, ISABEL TAFUR
MARIN. =

SERIEBN2 1321786 6786

DR. ALBERTO QUIMPER HERRERA, EXCUSO SU PARTICIPACION, EN LA PRESENTE

CON EL QUORUM REGLAMENTARIO, EL PRESIDENTE ABRIO LA SESION. =
APROBACION DE ACTAS: =

.MEMORANDO N*: PRES<015-2007, ACCIONES DE PERSONAL EN LA ORGANIZACIÓN:
SANO) E PERUPETRO S.A.: = A
DR. DANIEL SABA, SOLICITO PASAR A SESION ,»RESÉRVADA, POR LO QUE sE
TIRARON DE LA SALA DE SESIONES, EL ING./JOSE CHAVEZ Y LA DRA. ISABRI:

y Ñ a CONTINUACION, REINGRESARON A LA SALA DE SESIONES EL GERENTE GENERAL Y
SECRETARIA GENERAL.

EL PRESIDENTE INFORMO QUE CONFORME A Lá PROPUESTA, CONTENIDA ) EN En
MEMORANDO N* PRE-015-207, DE 08 DE FEBRERO DEL 2007, QUE SE HABIA TRAIDO,
3 (FUERA DE AGENDA SE APROBARON LAS ACCIONES DE PERSONAL EN LA ORGANIZACIÓN

DE _PERUPETRO S.A., SIGUIENTES:

NOMBRAR AL INGENIERO CARLOS EDGAR VIVES o EN EL 'CARGO DA
GERENTE GENERAL DE PERUPETRO S.A. A PARTIR DEL DIA “13 DE FEBRERO DER
y 2007. =
E NOMBRAR AL INGENIERO JOSE EDUARDO CHAVEZ CACERES, EN EL CARGO D)
> ENTE DE PROYECTOS ESPECIALES, PLANEAMIENTO ze PROTECCION AMBIENTAL
ES, AxPARTIR DEL 13 DE FEBRERO DEL 2007,
RAR AL INGENIERO JOSE ANTONIO COZ CALDERON, EN EL CARGO DE:

S

Ve tarict 2 Bona *

AL INGENIERO PEDRO SAMUEL ARCE CHIRINOS, EN EL CARGO oe
GERENTE DE XADMINISTRACION, A PARTIR DEL DIA SIGUIENTE DE LA FECHA DEL,
ACUERDO RESPEQTIVO. q
NOMBRAR AL SEÑOR MILTON UBALDO RODRIGUEZ CORNEJO, EN EL CARGO DE JEFE
DIVISION DE TECNOLOGIAS DE INFORMACION Y PRESUPUESTO, A PARTIR DEK
DIA SIGUIENTE DE LA FECHA DEL ACUERDO RESPECTIVO. S
ENCARGAR AL ING. PEDRO SAMUEL ARCE CHIRINOS, LA JEFATURA DE LA
DIVISION DE RECURSOS HUMANOS Y DESARROLLO DE PERSONAL, EN ADICION A sus
“FUNCIONES DE GERENTE DE ADMINISTRACION, A PARTIR MEL DIA SIGUIENTE DE
3 FECHA DEL ACUERDO RESPECTIVO. =
< EN TAL SENTIDO, LOS DIRECTORES, ADOPTARON ÉL ACUERDO SIGUIENTE: =
APRUEBAN ACCIONES DE PERSONAL EN LA ORGANIZACIÓN DE PERUPETRO S.A.
ACUERDO DE DIRECTORIO NO. 015-2007 =
SAN BORJA, 09 DE FEBRERO DEL 2007 =
3 VISTO EL MEMORANDO NO. PRES-015-2007, DE 08 DE FEBRERO DEL 2007, POR EL QUÉ:
SE SOMETE A CONSIDERACIÓN DEL DIRECTORIO LA APROBACIÓN DE ACCIONES DE
PERSONAL EN LA ORGANIZACIÓN DE PERUPETRO S.A.; Y,
S CONSIDERANDO:
Ñ QUE, EL “ARTÍCULO 44% DEL ESTATUTO SOCIAL DE _PERUPETRO S.A., SEÑALA QUE EL
S DIRECTORIO. TIENE TODAS LAS FACULTADES DE GESTIÓN Y DE REPRESENTACIÓN LEGAL
Xx NECESARIAS PARA LA ADMINISTRACIÓN DE PERUPETRO S.A. DENTRO DE SU OBJETO R
3 CON EXCEPCIÓN DE LOS ASUNTOS QUE LA LEY O EL ESTATUTO ATRIBUYAN A LA JUNTA:
X GENERAL; = SS

Ñ

e Masmrios de Lia

mn

PP...

QUE, MEDIANTE ACUERDO DE DIRECTORIO NO. 014-2007, DE 09 DE FEBRERO DEL
2007, SE APROBÓ EL NUEVO REGLAMENTO DE ORGANIZACIÓN Y FUNCIONES - ROF DE
PERUPETRO S.A., DEBIDO A LA NECESIDAD DE MODIFICAR LA ESTRUCTURA
ORGANIZACIONAL DE PERUPETRO S.A. QUE, ENTRE OTROS, INCLUYE LA CREACIÓN DE
LA GERENCIA DE PROYECTOS ESPECIALES, PLANEAMIENTO Y PROTECCIÓN AMBIENTAL Y
COMUNIDADES, Y DE LA DIVISIÓN DE RECURSOS HUMANOS Y DESARROLLO DE PERSONAL;
QUE, SE HACE NECESARIO EFECTUAR DIVERSAS ACCIONES DE PERSONAL EN LA
ORGANIZACIÓN DE PERUPETRO S.A. QUE COADYUVEN AL CUMPLIMIENTO DEL OBJETO
SOCIAL DE PERUPETRO S.A.y = =
QUE, LA DIVISIÓN DE ASESORÍA JURÍDICA HA EXPRESADO SU OPINIÓN FAVORABLE, A
TRAVÉS DE LA VISACIÓN DHI MEMORANDO NO. PRES-015-2007;
DE CONFORMIDAD CON EL ARFÍCULO 44% DEL ESTATUTO SOCIAL DE PERUPETRO S.A.;
EL DIRECTORIO, POR UNANIMIDAD; =:
ACORDÓ:

_1. "APROBAR; LAS ACCIONES DE PERSONAL EN LA ORGANIZACIÓN DE PERUPETRO
S.A., SIGUIENTES:

A. NOMBRAR AL INGENIERO CARLOS EDGAR VIVES SUÁREZ, EN EL CARGO DE
GERENTE GENERAL DE PERUPETRO S.A., A PARTIR DEL DÍA 13 DE FEBRERO-DEL, 2007.
B. NOMBRAR AL INGENIERO JOSÉ EDUARDO CHÁVEZ CÁCERES, EN EL CARGO DE

GERENTE DE PROYECTOS ESPECIALES, PLANEAMIENTO Y PROTECCIÓN AMBIENTAL Y
COMUNIDADES, A PARTIR DEL 13 DE FEBRERO DEL¡2007. =
C. NOMBRAR AL INGENIERO JOSÉ ANTONIO COZ CALDERÓN, EN EL CARGO DE
GERENTE DE CONTRATOS, A PARTIR DEL DÍA 13 DE FEBRERO DEL 2007.
D. NOMBRAR AL INGENIERO” PEDRO SAMUEL ARCE CHIRINOS, EN EL CARGO DE
GERENTE DE ADMINISTRACIÓN, A PARTIR DEL DÍA SIGUIENTE DE LA FECHA DEL
PRESENTE ACUERDO. =
E. NOMBRAR AL SEÑOR MILTON UBALDO RODRÍGUEZ CORNEJO, EN EL CARGO DE JEFE
DE LA DIVISIÓN DE TÉCNOLOGÍAS DE INFORMACIÓN Y PRESUPUESTO, A PARTIR DEL
DÍA SIGUIENTE DE LA FECHA DEL PRESENTE ACUERDO. = =
2. ENCARGAR AL ING. PEDRO SAMUEL ARCE CHIRINOS, LA JEFATURA DE LA
DIVISIÓN DE RECURSOS HUMANOS Y DESARROLLO DE PERSONAL, EN ADICIÓN A SUS
FUNCIONES DE GERENTE DE ADMINISTRACIÓN, A PARTIR DEL DÍA SIGUIENTE DE LA
FECHA DEL PRESENTE ACUERDO.
3 LAS FUNCIONES DE LA DIVISIÓN DE PROTECCIÓN AMBIENTAL Y COMUNIDADES,
SERÁN ASUMIDAS DE MANERA PROGRESIVA POR LA GERENCIA DE PROYECTOS
ESPECIALES, PLANEAMIENTO Y PROTECCIÓN AMBIENTAL Y COMUNIDADES; LA
TRANSFERENCIA CORRESPONDIENTE DEBERÁ £ULMINAR EN EL MES DE AGOSTO DEL 2007.
A. ENCARGAR A LA ADMINISTRACIÓN SE ADOPTEN LAS ACCIONES QUE
CORRESPONDAN, A FIN DE DAR CUMPLIMIENTO A LO ESTABLECIDO EN EL PRESENTE
ACUERDO. >> =£ =
5. EXONERAR EL PRESENTE ACUERDO DEL TRÁMITE DE LECTURA Y APROBACIÓN DE
ACTA.
LO QUE TRANSCRIBO A USTED PARA SU CONOCIMIENTO Y DEMÁS FINES.
SAN BORJA, 09 DE FEBREÑO DEL 2007 =

SIENDO LAS 20.45 HORAS, SE LEVANTO LA SESION. =
A CONTINUACION APARECEN SEIS FIRMAS ILÉGIBLES. =

1

SERIEBNO 1821787 : 6787

SN des, CONSTA DEL ACTA QUE HE TENIDO A LA VISTA A LA QUE ME REMITO EN CASO

“PRIUS: $" CERTIFICADA DEBIDAMENTE CONFRONTADA DE ACUERDO A LEY, LA MISMA QUÉ SELLO,

ECESARIO. A SOLICITUD DE PARTE INTERESADA EXPIDO LA PRESENTE COPIA

RUBRICO Y FIRMO EN LA CIUDAD DE LIMA, A 12 DEL MES DE ABRIL DE DOS MIL

CARTA N* 018-2007-BCRP =:
Lima, 21 de febrero de 2007
Señor

Lina

Carlos Vives Suárez

Gerente General (e)
PERUPETRO S.A. =
Ciudad. = SS
Tengo el agrado de dirigirme a usted con relacion a su carta N* GGRL- ES

"

tarios dde

153-2007, referida a la cláusula de derechos financieros del proyecto de
- Contrato de Licencia para la exploración y explotación de hidrócafburos en
Sel Lote Z-38, acordado con la empresa Vietnam American Exploration Company >
x

rs) S
E Reserva del Perú hay
a aprobado el texto de la clásula undécima del proyecto de contrato que nos.
3 adjunto a su carta, teniendo en cuenta que es igual al/ modelo;
r nuestro Directorio el 18 de noviembre de 1993 para contrátos

de licenciada celebrarse con una empresa petrolera. =

Ss
EE S simismo, paka la suscripción de la Cláusula de Derechos Financieros em
3 X dNyho contrato: hemos “sido designados el que suscribe como Gerente General y
1] a . 3
a eñor Carlos Ballón Avalos, Gerente de Operaciones Internacionales; Yes
0S

en caso de impedimento de alguno de nosotros, el doctor Manuel Monteagudo"
Valdez, Gerente Jurídico. = s

Eolapio de Notarios de
de

Hago uso de la ocasión para expresarle la seguridad de mi mayor

_ consideración. o
$ FIRMADO: RENZO ROSSINI MIÑAN.- GERENTE GENERAL UN SELLO QUE DICE BANCQ
X% CENTRAL DE RESERVA DEL PERU GERENCIA GENERAL. - OTRO SELLO, QUE DICK:
: PERUPETRO.- GERENCIA GENERAL.- 22 FEB. 2007 = y
3 INSERTO NUMERO CINCO: TRANSCRIPCION = y
ES SESION DE DIRECTORIO DEL BANCO CENTRAL DE RESERVA DEL PERU, CELEBRADA EL 2
S DE ENERO DE 1994, DONDE CONSTA LA FACULTADES DEL GERENTE GENERAL (063-A) >>
Ñ

ACTA N* 3534 PARTE PERTINENTE:
BANCO CENTRAL DE RESERVA DEL PERU. =
SECRETARIA GENERAL. = $
HUMBERTO PEIRANO PORTOCARRERO, pa o GENERAL DEL BANCO CENTRAL DES
RESERVA DEL PERU, EN USO DE LA FACULTAD QUE LE CONFIERE EL ARTICULO 2d DE
LA LEY ORGANICA DE LA INSTITUCION, CERTIFICA: . .=QUE EN EL ACTA N” 3534
CORRESPONDIENTE A LA SESION DE DIRECTORIO CELEBRADA EL 27 DE ENERO DE 199% 35
CON ASISTENCIA DE LOS DIRECTORES SEÑORES MARIO TOVAR VELARDE (PRESIDENTE), y

Loma

do

ade Motari

Colepió
HENRY BARCLAY REY DE CASTRO, ALBERTO BENAVIDES DE LA QUINTANA, SANDRO
FUENTES ACURIO, ALFREDO JALILIE AWAPARA Y RAUL OTERO BOSSANO, FÍGURA UN
ACUERDO DEL TENOR LITERAL SIGUIENTE -:
"FACULTADES DEL GERENTE GENERAL, (063-A).

"

«+ +AL RESPECTO EL DIRECTORIO ACORDO

LS OTORGAR AL GERENTE GENERAL LAS SIGUIENTES FACULTADES; =

e. APROBAR LAS/ CLAUSULAS FINANCIERAS DE LOS CONTRATOS PETROLEROS, UNA VEZ
QUE EL DIRECTORIO HAYA AUTORIÉADO LOS MODELOS RESPECTIVOS...".- =
LIMA, 16 DE SETIEMBRE DE 1994.- UNA FIRMA DE HUMBERTO PEIRANO PORTOCARRERO
SECRETARIO GENERAL DEL BANCO CENTRAL DE RESERVA DEL PERU. = >

INSERTO NUMERO SEIS: TRANSCRIPCION =
SESION DE DIRECTORIO DEL BANCO CENTRAL DE RESERVA DEL PERU, CELEBRADA EL 21
DE MAYO DE 1998, DONDE CONSTA EL NOMBRAMIENTO DEL SEÑOR CARLOS AUGUSTO
BALLON AVALOS COMO GERENTE DE OPERACIONES INTERNACIONALES DEL BANCO
CENTRAL DE RESERVA DEL PERU, ACTA N” 3737 PARTE PERTINENTE
BANCO CENTRAL DE RESERVA DEL PERU
SECRETARIA GENERAL. =
HUMBERTO PEIRANO PORTOCARRERO, SECRETARIO GENERAL DEL BANCO CENTRAL DE
RESERVA DEL PERU, EN USO DE LA FACULTAD'QUE LE CONFIERE El. ARTICULO 31 DE
LA LEY ORGANICA DE LA INSTITUCION, CERTIFICA: QUE EN EL ACTA N* 3737
CORRESPONDIENTE A LA SESION DE DIRECTORIO CELEBRADA EL 21 DE MAYO DE 1998,
CON ASISTENCIA DE LOS DIRECTORES SEÑORES GERMAN SUAREZ CHAVEZ (PRESIDENTE),
MARIO TOVAR VELARDE, ALBERTO BENAVIDES DE LA QUINTANA, JORGE BACA
CAMPODONICO, GUILLERMO CASTAÑEDA MUNGI Y GIANFRANCO CASTAGNOLA ZUÑICA,
MFIGURA UN ACUERDO DEL TENOR LITERAL SIGUIENTE: =
1" DESIGNACION DE FUNCIONARIOS PRINCIPALES, (VERBAL)
....b. EL DIRECTORIO ACORDO: /= E
e DESIGNAR GERENTE DE CREDITO Y REGULACION FINANCIERA AL GERENTE DE
OPERACIONES INTERNACIONALES, SEÑOR JUAN ANTONIO RAMIREZ ANDUEZA, EN
SUSTITUCION DE LA SEÑORITA MARIA ISABEL VALERA LOZA, QUIEN PASARA A
DESEMPEÑARSE COMO ASESORA DE LA GERENCIA GENERAL. = =
2 PROMOVER A LA CATEGORIA DE GERENTE Y DESIGNAR EN EL CARGO DÉ GERENTE
DE OPERACIONES INTERNACIONALES AL SEÑOR CARLOS BALLON AVALOS. ... "=
LIMA, 03 DE JUNIO DE 1998.-
FIRMADO: HUMBERTO PEIRANO PORTOCÁRRERO- SECRETARIO GENERAL DEL BANCO
CENTRAL DE RESERVA DEL PERU.
INSERTO NUMERO SIETE
BANCO CENTRAL DE RESERVA-DEL PERU. =
SECRETARIA GENERAL .
DEHERA BRUCE MITRANI, Secretaría General del Banco Central de Reserva del

"

Perú, en uso de la facultad que le confiere el artículo 31” de la Ley
Orgánica de la Institución, CERTIFICA QUE:

SERIEBN? 1321788 dd

en el Acta N” 4126, correspondiente a la sesión de Directorio

írelebrada el 15 de diciembre del año 2005, con asistencia de los Directores

señores Oscar Dancourt Masías (Vicepresidente en ejercicio de la
Presidencia) Kurt Burneo Farfán, Conzalo García Núñez, Eduardo Iriarte
Jiménez y Daniel Schdlowsky Rosenberg y la ausencia del señor Luis Carranza
Ugarte por encontrarse de Licencia, se acordó aprobar con vigencia a partir
del 1 de enero de 2006, el Manual de Organización y Funciones del Banco

Central de Reserva del Perú, en el que se denomino a la Oficina Legal como

Gerencia Jurídica, y =
en el Acta N* 4128, correspondiente a la sesión de Directorio celebrada el
22 de diciembre del año 2005, con asistencia de los Directores señores
Oscar Dancourt Masías (Vicepresidente en ejercicio de la Presidencia) Kurt
Burneo Farfán, Eduardo Iriarte Jiménez y Daniel Schdlowsky Rosenberg y la
ausencia del señores Luis Carranza Ugarte y Gonzalo García Núñez por
encontrarse de Licencia, se acordó aprobar con vigencia a partir del 1 de

enero de 2006, la asignación del doctor Manuel Monteagudo Valdez al puesto

de Gerente Jurídico

ndini Barreda

Notario e Lima

mismo, certifico que el doctor Manuel Monteagudo Valdez se desempeñaba
como Wefe de la Oficina Legal, hasta el 31 de diciembre de 2005 y, de

conformidad con los acuerdos anteriores, a partir del 1 de enero de 2006

como Gereyte Jurídico.

Lima,

9 delagosto de 2006

BANCO VENTRAL DE RESERVA DEL PERU. =
SECRETARIA GENERAL. =:
DEHERA BRUCE MITRANI, Secretaría General del Banco Central de Reserva del

Perú, en uso de la facultad que le confiere el artículo 31” de la Ley
Que en el Acta N” 4059,

Orgánica de la Institución, Certifica:
correspondiente a la sesión de Directorio celebrada el 14 de octubre de
2004, con asistencia de los Directores señores Javier Silva Ruete
(Presidente), Kurt Burneo Farfán, Luis Carranza Ugarte, Oscax Dancourt

Masías y Daniel Schdlowsky Rosenberg, figura un acuerdo del tenor literal

siguiente:
"NOMBRAMIENTO DE GERENTE GENERAL (VERBAL)... =
.El Directorio acordó nombrar al señor Renzo Rossini Miñan como Gerente

General.
Lima, 22 de diciembre de 2004.

Una Firma Ilegible. =
CONCLUSION:
HABIENDO LEIDO LOS OTORGANTES TODO EL INSTRUMENTO, SE RATIF
HABERLO CONFRONTADO CON LA MINUTA CUYO TEXTO CORRE INSERTO, FIRMANDOLO; DE

ICAN DECLARANDO
LO QUE DOY FE.- ESTE INSTRUMENTO SE EXTIENDE EN FOJAS DE NUMERO DE SERIE B
N* 1321750 Y CONCLUYE FOJAS DE NUMERO DE SERIE BN” 1321788

CARLOS EDGAR "VIVE:
FIRME EL: 12loy[0 E

Pp. VIETNAM AMERICAN EXPLORATION COMPANY, L.L.C., SUCURSAL DEL PERU

Karros E in

LARRY “L. KEIM

- alo lo7

FIRME

P. VIETNAM AMERICAN EXPLORATION COMPANY, LLC

ARTURO A. MORADO JR
FIRME Eh: ¡2loxy lor

RENZO GUILLERMO

CÁRLOS AUGUSTO BALLON AVALOS
FIRME EL: oy /o z
DE ABRIL DEL AÑO DOS MIL SIETE

Es

- CONCLUYE EL PROCESO DE FIRMAS EL: VEl

en miBegistro con fecha... ADE

del cab ] y a solicitud de p
interesada expido el presente TESTIMONIO de acuerdo
a Ley el que rubrico en cada una de sus hojas, seilo,
signo y firmo.

META 20 ABR, 2007.

Nótarie de Lima
SUNARP [ ANOTACION DE INSCRIPCION

SUPERINTENDENCIA NACIONAL.
"DB LOS REGISTROS PUBLICOS

ZONA REGISTRAL N? IX. SEDE LIMA
OFICINA REGISTRAL LIMA

TITULO N* a 2007-00219471
Fecha de Presentación S 23/04/2007

Se deja constancia que se ha registrado lo siguiente :
ACTO PARTIDA N* ASIENTO
CONTRATOS DE LICENCIA 12011054 A00001
Derechos S/.1,380.00 con Recibo(s) Numero(s) 00026737-07 00030833-08.
LIMA, 08 de Mayo de 2007

Público
ORLC
CEKRTIFICO; Que es otocopia Del Oxiginas

Inseripción devuelta por Registros Públicos
Lima, p 9 MAyn 2

¡NDINI BARREDA
NOTARÍO DE LIMA
